EXHIBIT 10.1

 

EXECUTION VERSION

 

FIFTH AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP



OF PENSKE TRUCK LEASING CO., L.P.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

THE LIMITED PARTNERSHIP

2

 

 

 

1.1

Formation

2

1.2

Certificate of Limited Partnership

2

1.3

Name

3

1.4

Character of Business

3

1.5

Certain Business Policies

3

1.6

Principal Offices

4

1.7

Fiscal Year

4

1.8

Accounting Matters

4

 

 

 

ARTICLE 2

DEFINITIONS

4

 

 

 

2.1

Accepting Partners

4

2.2

Act

5

2.3

Adjusted Capital Account Deficit

5

2.4

Advisory Committee

5

2.5

After-Acquired Company

5

2.6

Affiliate

5

2.7

Affiliate Acquisition

5

2.8

After-Acquired Business

5

2.9

Agreement

5

2.10

Alternative Structure

6

2.11

Approved IPO Structure

6

2.12

Auditor

6

2.13

Bank Regulators

6

2.14

Bankruptcy

6

2.15

Beneficial Owner or Beneficially Own

6

2.16

Bona Fide Lender

6

2.17

Business Activities Ancillary

6

2.18

Business Day

6

2.19

Capital Account

6

2.20

Capital Call Conditions

7

2.21

Capital Contribution

8

2.22

Capital Markets Activity

8

2.23

Certificate

8

2.24

Change of Control of the Partnership

8

2.25

Code

8

2.26

Control

8

2.27

Conversion Event

8

2.28

Corresponding Provision

8

2.29

Default Recovery/Remarketing Activities

9

2.30

Depreciation

9

2.31

De Minimis Business

9

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

2.32

Discretionary Distributions

9

2.33

Effective Time

9

2.34

Electing Partner

9

2.35

Evaluation Material

9

2.36

Event of Withdrawal

9

2.37

Exchange Act

9

2.38

Exercising Partner

9

2.39

Existing Business Activities

10

2.40

FCPA

10

2.41

Final Distributions

10

2.42

Financial Services Business

10

2.43

Financing

10

2.44

First Opportunity

10

2.45

Foreclosure

10

2.46

GECC

10

2.47

GECC Consolidated Group

10

2.48

GECC Contingent Liabilities Agreement

10

2.49

GE Committee Member

10

2.50

GE Logistics Holdco

10

2.51

General Partner

10

2.52

Generally Accepted Accounting Principles

11

2.53

GE Partners

11

2.54

GE Priority Amount

11

2.55

GE Representative Partner

11

2.56

GE Tennessee

11

2.57

GE Truck Leasing Holdco

11

2.58

Governmental Authority

11

2.59

Gross Asset Value

11

2.60

Holdings

12

2.61

Holdings LLC Agreement

12

2.62

Initial Capital Call Deficiency

12

2.63

Initiated Offer

12

2.64

Insurance

12

2.65

Interested Party

13

2.66

Investment Company Act

13

2.67

IPO

13

2.68

IPO Consummation Obligation

13

2.69

IPO Demand Notice

13

2.70

IPO Notice

13

2.71

IPO Rebuttal

13

2.72

Issuing Entity

13

2.73

Law

13

2.74

Leasing

13

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

2.75

Level One Approval

13

2.76

Level One Quorum

13

2.77

Level Two Approval

13

2.78

Level Two Quorum

14

2.79

Level Three Approval

14

2.80

Level Three Quorum

14

2.81

Level Three Triggering Condition

14

2.82

Level Four Approval

14

2.83

Level Four Quorum

14

2.84

Level Four Triggering Condition

14

2.85

Lien

14

2.86

Limited Partner

15

2.87

Majority Limited Partners

15

2.88

MBK CV

15

2.89

MBK USA CV

15

2.90

Member

15

2.91

Member Interest

15

2.92

Mitsui

15

2.93

Mitsui Committee Member

15

2.94

Mitsui Consolidated Group

15

2.95

Mitsui Co-Obligation Fee, Payment and Security Agreement

15

2.96

Mitsui Partner Designee

15

2.97

Mitsui Partners

16

2.98

Mitsui Pledge

16

2.99

Mitsui Pledged Interest

16

2.100

Mitsui Priority Amount

16

2.101

Mitsui Trainee

16

2.102

Net Income

16

2.103

Net Losses

16

2.104

New Credit Agreement

16

2.105

Non-Exercising Partner

16

2.106

Non-Issuing Partner

16

2.107

Nonrecourse Deductions

16

2.108

Nonrecourse Liability

16

2.109

Non-Voting Observer

16

2.110

Offer

17

2.111

Offered Interest

17

2.112

Offeree Partners

17

2.113

Offering Partner

17

2.114

Other Financial Services Activities

17

2.115

PAG

17

2.116

PAG Consolidated Group

17

2.117

PAG Pledge

17

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

2.118

PAG Pledged Interest

17

2.119

PAG Security Agreement

17

2.120

Parent Company

17

2.121

Partner

17

2.122

Partner Nonrecourse Debt

17

2.123

Partner Nonrecourse Debt Minimum Gain

17

2.124

Partner Nonrecourse Deductions

18

2.125

Partnership

18

2.126

Partnership Certificate

18

2.127

Partnership Group

18

2.128

Partnership Interest

18

2.129

Partnership Minimum Gain

18

2.130

Partnership Registrant

18

2.131

Partnership Year

18

2.132

Penske Committee Member

18

2.133

Penske Corporation

18

2.134

Penske Partners

18

2.135

Percentage Interest

18

2.136

Permitted Intragroup Transferees

18

2.137

Person

19

2.138

Pooled Vehicle

19

2.139

Potential Buyer

19

2.140

Preliminary Distribution

19

2.141

Prior Agreement

19

2.142

Profits and Losses

19

2.143

PTL GP

20

2.144

PTLC

20

2.145

PTLC Beneficiary

21

2.146

PTLC Consolidated Group

21

2.147

PTLC Security Agreement

21

2.148

Purchased Interest

21

2.149

Qualified Purchaser

21

2.150

Recipient Group

21

2.151

Registration Rights Agreement

21

2.152

Regulations

21

2.153

Regulatory Allocations

21

2.154

Remaining Capital Call Deficiency

21

2.155

Response Notice

21

2.156

Restricted Person

21

2.157

Returns

21

2.158

Rollins Business

22

2.159

Sale

22

2.160

Schedule

22

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

2.161

SEC

22

2.162

Securities

22

2.163

Securities Act

22

2.164

Securities Activity

22

2.165

Selling Interests

22

2.166

Subject Purchaser

22

2.167

Subject Year

22

2.168

Subject Year To Date

22

2.169

Subsidiary

22

2.170

Tax Matters Partner

23

2.171

Third-Party Proposed Sale

23

2.172

Third Tier Built-In Gain

23

2.173

TMP Eligible Partner

23

2.174

Trade Name and Trademark Agreement

23

2.175

Transfer

23

2.176

Transfreight Group Companies

23

2.177

Triggering Transfer

23

2.178

UPREIT Structure

23

2.179

Volcker Rule

23

2.180

General Provisions

23

 

 

 

ARTICLE 3

CAPITAL CONTRIBUTIONS; ISSUANCE OF PARTNERSHIP INTERESTS; CAPITAL ACCOUNTS

24

 

 

 

3.1

Additional Capital Contributions; Issuance of Additional Partnership Interests

24

3.2

Capital Contributions and Accounts

27

3.3

Negative Capital Accounts

28

3.4

Compliance with Treasury Regulations

28

3.5

Succession to Capital Accounts

28

3.6

No Withdrawal of Capital Contributions

28

3.7

No Partnership Certificates

29

3.8

Percentage Interests

29

 

 

 

ARTICLE 4

COSTS AND EXPENSES

29

 

 

 

4.1

Operating Costs

29

 

 

 

ARTICLE 5

DISTRIBUTIONS; PARTNERSHIP ALLOCATIONS; TAX MATTERS

29

 

 

 

5.1

Distributions Prior to Dissolution

29

5.2

Partnership Allocations

30

5.3

Special Allocations

32

5.4

Curative Allocations

34

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.5

Other Allocation Rules

35

5.6

Tax Allocations; Code Section 704(c)

36

5.7

Accounting Method

37

 

 

 

ARTICLE 6

MANAGEMENT

37

 

 

 

6.1

Rights and Duties of the Partners

37

6.2

Fiduciary Duty of General Partner

37

6.3

Powers of General Partner

37

6.4

Advisory Committee

39

6.5

Restrictions on the Authority of the General Partner

45

6.6

Other Activities

50

6.7

Transactions with Affiliates

55

6.8

Mitsui Participation Rights

56

6.9

Exculpation

56

 

 

 

ARTICLE 7

COMPENSATION

57

 

 

 

ARTICLE 8

ACCOUNTS

57

 

 

 

8.1

Books and Records

57

8.2

Reports, Returns and Audits

57

8.3

Review Rights

60

 

 

 

ARTICLE 9

TRANSFERS AND SALES

60

 

 

 

9.1

Transfer of Interests of General Partner and PTLC Consolidated Group

60

9.2

Transfer or Sale of Limited Partner Interests

61

9.3

Right of First Offer

62

9.4

Certain Changes of Control

66

9.5

Certain General Provisions

69

9.6

Allocation of Profits, Losses and Distributions Subsequent to Sale

70

9.7

Death, Incompetence, Bankruptcy, Liquidation or Withdrawal of a Limited Partner

70

9.8

Satisfactory Written Assignment Required

71

9.9

Transferee’s Rights

71

9.10

Transferees Admitted as Partners

71

9.11

Change of Control Rights

71

 

 

 

ARTICLE 10

EXIT/ IPO RIGHT

72

 

 

 

10.1

IPO Notice

72

10.2

Partnership Restructuring in connection with IPO

74

10.3

IPO Alternative

74

 

vi

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 11

DISSOLUTION

75

 

 

 

11.1

Events of Dissolution

75

11.2

Final Accounting

75

11.3

Liquidation

75

11.4

Cancellation of Certificate

76

 

 

 

ARTICLE 12

INVESTMENT REPRESENTATIONS

76

 

 

 

12.1

Investment Purpose

76

12.2

Investment Restriction

76

 

 

 

ARTICLE 13

NOTICES

76

 

 

 

13.1

Method of Notice

76

13.2

Computation of Time

80

 

 

 

ARTICLE 14

GENERAL PROVISIONS

80

 

 

 

14.1

Entire Agreement

80

14.2

Amendment; Waiver

80

14.3

Governing Law

80

14.4

Binding Effect

81

14.5

Separability

81

14.6

Headings

81

14.7

No Third-Party Rights

81

14.8

Waiver of Partition

81

14.9

Nature of Interests

81

14.10

Counterpart Execution

81

 

vii

--------------------------------------------------------------------------------


 

SCHEDULES

 

SCHEDULE A — Partners and Percentage Interests

 

SCHEDULE B — Current Members of Advisory Committee

 

--------------------------------------------------------------------------------


 

FIFTH AMENDED AND RESTATED



AGREEMENT OF LIMITED PARTNERSHIP



OF



PENSKE TRUCK LEASING CO., L.P.

 

THIS FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP is entered into
this 18th day of March, 2015, and effective as of the Effective Time, by and
among Penske Truck Leasing Corporation, a Delaware corporation with its offices
at 2675 Morgantown Road, Reading, Pennsylvania 19607 (as further defined below,
“PTLC”), PTL GP, LLC, a Delaware limited liability company, formerly known as LJ
VP, LLC, with its offices at 2675 Morgantown Road, Reading, Pennsylvania 19607
(as further defined below, “PTL GP”), Penske Automotive Group, Inc., a Delaware
corporation with its offices at 2555 Telegraph Road, Bloomfield Hills, Michigan
48302 (as further defined below, “PAG”), GE Capital Truck Leasing Holding Corp.,
a Delaware corporation with its offices at 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808 (as further defined below, “GE Truck Leasing
Holdco”), Logistics Holding Corp., a Delaware corporation with its offices at
2711 Centerville Road, Suite 400, Wilmington, Delaware 19808 (as further defined
below, “GE Logistics Holdco”), General Electric Credit Corporation of Tennessee,
a Tennessee corporation with its offices at 2 Bethesda Metro Center, Suite 600,
Bethesda, MD 20814 (as further defined below, “GE Tennessee”), and MBK
Commercial Vehicles Inc., a Delaware corporation, with its offices at Nippon
Life Marunouchi Garden Tower, 1-3 Marunouchi 1-chome, Chiyoda-ku, Tokyo, Japan
(as further defined below, “MBK CV”), and MBK USA Commercial Vehicles Inc., a
Delaware corporation, with its offices at Nippon Life Marunouchi Garden Tower,
1-3 Marunouchi 1-chome, Chiyoda-ku, Tokyo, Japan (as further defined below, “MBK
USA CV”).

 

WITNESSETH:

 

WHEREAS, a limited partnership was heretofore formed in accordance with the
provisions of the Delaware Revised Uniform Limited Partnership Act (6 Del.C.
§17-101, et seq.) (as amended from time to time and any successor to such Act,
the “Act”) under the name Penske Truck Leasing Co., L.P. pursuant to an
agreement of limited partnership dated July 18, 1988 (the “Partnership”);

 

WHEREAS, the agreement of limited partnership of the Partnership was amended and
restated in its entirety by the Amended and Restated Agreement of Limited
Partnership dated August 10, 1988, and thereafter and heretofore was amended or
amended and restated from time to time, most recently by an amendment and
restatement in its entirety known as the Fourth Amended and Restated Agreement
of Limited Partnership of the Partnership, dated April 30, 2012, as amended by
an Amendment No.1 dated as of March 17, 2015 (the “Fourth Amended and Restated
Partnership Agreement”), by and among the parties hereto and their predecessors
(other than the Mitsui Partners); and

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto desire to recognize the admission of MBK CV and MBK
USA CV as limited partners and to amend and restate the Fourth Amended and
Restated Partnership Agreement in its entirety as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, hereby agree that
the Fourth Amended and Restated Partnership Agreement is hereby amended and
restated in its entirety by this Fifth Amended and Restated Agreement of Limited
Partnership and, as so amended and restated hereby, shall read in its entirety
as follows:

 

ARTICLE 1

 

THE LIMITED PARTNERSHIP

 

1.1                               Formation.

 

(a)                     The parties hereto other than the Mitsui Partners have
heretofore been admitted to the Partnership as general partner or limited
partners of the Partnership, as applicable, and the Partnership shall engage in
the business hereinafter described for the period and upon the terms and
conditions hereinafter set forth.

 

(b)                     As of the Effective Time, the Mitsui Partners are being
admitted to the Partnership as limited partners in the Partnership.

 

(c)                      Notwithstanding any provision of this Agreement to the
contrary, PTL GP shall be the general partner in the Partnership.  If any
Conversion Event occurs, then at such time (A) PTL GP’s Partnership Interest (or
in the case of a Sale of a portion of such Partnership Interest, the portion
thereof being Sold) will automatically convert from a Partnership Interest as a
general partner in the Partnership to a Partnership Interest as a limited
partner in the Partnership (at the same Percentage Interest) and, subject to the
further conditions relating to Transfers under this Agreement, the transferee in
such Sale or, if there is no such transferee, PTL GP, shall be admitted as a
Limited Partner and (B) if such conversion would otherwise result in there being
no General Partner, then, effective immediately prior to such conversion, the
Partnership Interest held by the then Managing Member of Holdings will
automatically convert from a Partnership Interest as a limited partner in the
Partnership to a Partnership Interest as a general partner in the Partnership
and the then Managing Member of Holdings shall be automatically admitted to the
Partnership as a General Partner and shall continue the Partnership without
dissolution.

 

1.2                               Certificate of Limited Partnership.  PTLC has
previously executed and caused to be filed (a) a Certificate of Limited
Partnership of the Partnership in the office of the Secretary of State of the
State of Delaware on July 18, 1988, (b) a Certificate of Amendment to
Certificate of Limited Partnership of the Partnership in the office of the
Secretary of State of the State of Delaware on July 21, 1988, and (c) a
Certificate of Amendment to Certificate of Limited Partnership of the
Partnership in the office of the Secretary of State of the State of Delaware on
March 20, 2002 (such Certificate of Limited Partnership, together with and as
amended by such Certificates of Amendment, is hereinafter collectively referred
to as the

 

2

--------------------------------------------------------------------------------


 

“Certificate”). The General Partner shall execute such further documents
(including any additional amendments to the Certificate to reflect the
occurrence of the transactions contemplated by Section 1.1) and take such
further action as shall be appropriate to comply with all requirements of Law
for the formation and operation of a limited partnership in the State of
Delaware and all other jurisdictions where the Partnership may elect to do
business.

 

1.3                               Name.  The name of the Partnership is Penske
Truck Leasing Co., L.P.  Subject to the provisions of Subsection 6.5(e)(i), the
General Partner may change the name of the Partnership or cause the business of
the Partnership to be conducted under any other name (other than any name
including the term “General Electric”, “GE”, “Mitsui” or derivatives thereof)
and, in any such event, the General Partner shall notify the Limited Partners of
such name change within thirty (30) days thereafter.

 

1.4                               Character of Business.  The business of the
Partnership shall be (i) the rental leasing and servicing (including the
provision of fuel) of tractors, trailers and trucks to third-party users, and
the sale of such tractors, trailers and trucks used in the business of the
Partnership, (ii) acting as a dedicated contract motor carrier, (iii) the
provision of other third-party logistics services such as distribution center
management, transportation management, managing and optimizing enterprises’
logistics networks, and providing supply chain consulting services,
(iv) conducting Business Activities Ancillary to the businesses set forth in
clauses (i), (ii) and (iii), and (v) such other activities and business as may
be lawfully conducted by a limited partnership formed under the Laws of the
State of Delaware. “Business Activities Ancillary” to a specified business shall
mean business activities that are not conducted as a separate profitable
business offering and comprise not more than five percent (5%) of the value
measured by the net profit of the business activities of the specified business.
The Partnership shall have and exercise all the powers now or hereafter
conferred by the Laws of the State of Delaware on limited partnerships formed
under the Laws of that State, and to do any and all things as fully as natural
persons might or could do as are not prohibited by Law in furtherance of the
aforesaid business of the Partnership. The business of the Partnership shall be
conducted in accordance with, and any action required or permitted to be taken
by the General Partner or any Limited Partner shall be taken in compliance with,
all applicable Laws.

 

1.5                               Certain Business Policies.  The Partnership
adopted prior to the Effective Time, in accordance with the terms of this
Agreement as then in effect, and maintains policies with respect to requirements
of environmental Laws, antitrust Laws, anti-corruption Laws, anti-bribery Laws,
Laws relating to contracts with Governmental Authorities, insider trading and
ethical business practices. The Partnership shall conduct its business in
accordance with such policies, as the same may be amended from time to time in
accordance with Subsection 6.5(c)(ii). The Partnership shall (i) notify the
members of the Advisory Committee promptly upon becoming aware of any violation
by any member of the Partnership Group of any anti-corruption, anti-bribery or
similar Laws, including the FCPA, (ii) promptly provide the members of the
Advisory Committee with information regarding any such violation upon request
therefor, and (iii) permit any member of the Advisory Committee not the target
of the violation to examine the relevant books and records of the Partnership
Group and interview relevant personnel of the Partnership Group, in each case
regarding any such violation; provided, that with respect to the procedures in
clause (ii) and (iii) of this Section 1.5, such procedures shall be implemented
in such a manner to safeguard, to the greatest extent

 

3

--------------------------------------------------------------------------------


 

reasonably practical, the “attorney-client” and “attorney work product”
privileges applicable to the Partnership and/or its Partners (including by
entering into a joint defense, common interest or similar agreement).

 

1.6                               Principal Offices.  The location of the
principal offices of the Partnership shall be at 2675 Morgantown Road, Reading,
Pennsylvania 19607, or at such other location as may be selected from time to
time by the General Partner. If the General Partner changes the location of the
principal offices of the Partnership, the Limited Partners shall be notified in
writing within thirty (30) days thereafter. The Partnership may maintain such
other offices at such other places as the General Partner deems advisable.

 

1.7                               Fiscal Year.  The fiscal year of the
Partnership shall be the calendar year (the “Partnership Year”).

 

1.8                               Accounting Matters.  Unless otherwise
specified herein, all accounting determinations hereunder shall be made, all
accounting terms used herein shall be interpreted, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with
Generally Accepted Accounting Principles applied on a consistent basis with
prior periods, except, in the case of such financial statements, for departures
from Generally Accepted Accounting Principles that may from time to time be
approved in writing by the Partners and the Auditor who is at the time reporting
on such financial statements. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of permitted distributions, standards or other terms in this
Agreement, then the General Partner agrees to enter into negotiations with the
other Partners in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for permitting distributions and other matters shall have the same
economic effect after such Accounting Changes as if such Accounting Changes had
not been made. Until such time as such an amendment shall have been executed and
delivered by the Partners, all such permitted distributions and other matters in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any final rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or any successor
organization or, if applicable, the SEC.

 

ARTICLE 2

 

DEFINITIONS

 

The following defined terms used in this Agreement shall have the respective
meanings specified below.

 

2.1                               Accepting Partners.  “Accepting Partners”
shall have the meaning ascribed to such term in Subsection 9.3(e).

 

4

--------------------------------------------------------------------------------


 

2.2                               Act.  “Act” shall have the meaning ascribed to
such term in the first “Whereas” clause hereof as amended and in effect from
time to time, or the corresponding provisions of any successor statute.

 

2.3                               Adjusted Capital Account Deficit.  “Adjusted
Capital Account Deficit” shall mean, with respect to any Limited Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant taxable year or other period after giving effect to the following
adjustments:

 

(i)                                      Credit to such Capital Account any
amounts that such Partner is obligated to restore (pursuant to the terms of this
Agreement or otherwise) or deemed obligated to restore pursuant to the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5);
and

 

(ii)                                   Debit to such Capital Account the items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704- 1(b)(2)(ii)(d)(6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

2.4                               Advisory Committee.  “Advisory Committee”
shall have the meaning ascribed to such term in Subsection 6.4(a).

 

2.5                               After-Acquired Company.  “After-Acquired
Company” shall have the meaning ascribed to such term in Subsection 6.6(h).

 

2.6                               Affiliate.  “Affiliate” shall mean, with
respect to any specified Person, any other Person that, at the time of
determination, (i) directly or indirectly through one or more intermediaries
Controls, is Controlled by or is under common Control with, such specified
Person, (ii) beneficially owns or Controls ten percent (10%) or more of any
class or series of outstanding voting securities of such specified Person,
(iii) is a managing member, manager or general partner of such specified Person,
or (iv) is an officer, director, managing member, manager or general partner of
any of the foregoing.

 

2.7                               Affiliate Acquisition.  “Affiliate
Acquisition” means any transaction or series of related transactions pursuant to
which (directly or indirectly) the Partnership Group acquires any equity
interests, securities, assets, properties or rights from any Partner or any
Affiliate of any Partner (including in a purchase, merger or consolidation) or
in respect of which any Partner or any Affiliate of any Partner is entitled to
receive consideration.

 

2.8                               After-Acquired Business.  “After-Acquired
Business” shall have the meaning ascribed to such term in Subsection 6.6(h).

 

2.9                               Agreement.  This “Agreement” shall refer to
this Fifth Amended and Restated Agreement of Limited Partnership, including the
Schedules hereto, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

5

--------------------------------------------------------------------------------


 

2.10                        Alternative Structure.  “Alternative Structure” or
“Alternative Structures” shall have the meaning ascribed to such term in
Subsection 10.1(b).

 

2.11                        Approved IPO Structure.  “Approved IPO Structure”
shall have the meaning ascribed to such term in Subsection 10.1(f).

 

2.12                        Auditor.  “Auditor” shall mean Deloitte LLP or any
successor firm of independent auditors selected pursuant to Subsection 6.4(g).

 

2.13                        Bank Regulators.  “Bank Regulators” shall have the
meaning ascribed to such term in Subsection 6.4(i).

 

2.14                        Bankruptcy.  The “Bankruptcy” of a Partner shall
mean (i) the filing by a Partner of a voluntary petition seeking liquidation,
reorganization, arrangement or readjustment, in any form, of its debts under
Title 11 of the United States Code or any other federal or state insolvency Law,
or a Partner’s filing an answer consenting to or acquiescing in any such
petition, (ii) the making by a Partner of any assignment for the benefit of its
creditors or (iii) the expiration of sixty (60) days after the filing of an
involuntary petition under Title 11 of the United States Code, an application
for the appointment of a receiver for the assets of a Partner, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other federal or state insolvency Law, provided that the same
shall not have been vacated, set aside or stayed within such sixty (60)-day
period.

 

2.15                        Beneficial Owner or Beneficially Own.  “Beneficial
Owner” or “Beneficially Own” shall have the meaning given in Rule 13d-3 under
the Exchange Act and a Person’s beneficial ownership of securities of any Person
will be calculated in accordance with the provisions of that Rule.

 

2.16                        Bona Fide Lender.  “Bona Fide Lender” shall have the
meaning ascribed to such term in Subsection 9.2(f).

 

2.17                        Business Activities Ancillary.  “Business Activities
Ancillary” shall have the meaning ascribed to such term in Subsection 1.4.

 

2.18                        Business Day.  “Business Day” shall mean any day
other than a Saturday or Sunday or other day that commercial banks are required
or permitted to be closed in New York City or Tokyo, Japan.

 

2.19                        Capital Account.  “Capital Account” shall mean, with
respect to any Partner, the Capital Account maintained for such Partner in
accordance with the following provisions:

 

(i)                                      To each Partner’s Capital Account there
shall be credited such Partner’s Capital Contributions, such Partner’s
distributive share of Profits and any items in the nature of income or gain that
are specially allocated pursuant to Section 5.3 or Section 5.4, and the amount
of any Partnership liabilities assumed by such Partner or that are secured by
any Partnership property distributed to such Partner;

 

6

--------------------------------------------------------------------------------


 

(ii)                                   To each Partner’s Capital Account there
shall be debited the amount of cash and the Gross Asset Value of any Partnership
property distributed to such Partner pursuant to any provision of this
Agreement, such Partner’s distributive share of Losses and any items in the
nature of expenses or losses that are specially allocated pursuant to
Section 5.3 or Section 5.4, and the amount of any liabilities of such Partner
assumed by the Partnership or that are secured by any property contributed by
such Partner to the Partnership.

 

(iii)                                In the event all or a portion of an
interest in the Partnership is Transferred, in accordance with the terms of this
Agreement (including Section 9.4), the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the transferred interest.

 

(iv)                               In determining the amount of any liability
for purposes of subparagraphs (i) and (ii) and the definition of “Capital
Contribution,” there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

 

2.20                        Capital Call Conditions.  “Capital Call Conditions”
shall mean, collectively, the following conditions:

 

(i)                                      the General Partner shall have
determined that the Partnership requires additional equity capital to maintain
any minimum investment grade corporate, unsecured, long-term debt rating for the
Partnership on a stand-alone basis (i.e., to avoid any non-investment grade
rating); and

 

(ii)                                   the General Partner shall have determined
to make a capital call that satisfies each of the following conditions, with the
approval of the Advisory Committee (acting reasonably and in good faith)
pursuant to Subsection 6.5(f)(v):

 

(iii)                                (A)            the net proceeds of such
capital call do not exceed the amount reasonably required to maintain such
minimum investment grade corporate, unsecured, long-term debt rating (i.e., to
avoid any non-investment grade rating) for the Partnership on a stand-alone
basis;

 

(iv)                               (B) such capital call is made, solely for
cash in U.S. dollars and at a price based upon the fair market value of 100% of
the Partnership Interests adjusted for limited (non-controlling) Partnership
Interests (as determined by the Advisory Committee following its receipt of
valuation guidance from an independent third party financial advisor of
nationally recognized standing to the Partnership, and taking into account such
factors as, among other things, the consolidated financial statements of the
Partnership and its Subsidiaries, current forecasts of the Partnership and its
Subsidiaries prepared in a manner consistent with past practice, the results of
operations of the Partnership and its Subsidiaries, the current financial
condition of the Partnership and its Subsidiaries, the profitability of the
Partnership and its Subsidiaries and the then-current market conditions);

 

(v)                                  (C) such capital call is, except as
otherwise expressly provided in Section 3.1, made pro rata among all of the
Partners (in accordance with their respective Percentage Interests); and

 

7

--------------------------------------------------------------------------------


 

(vi)                               (D) no amendment, supplement or modification
of any kind shall be made to this Agreement in connection with such capital call
or the consummation thereof (other than to adjust Capital Accounts of the
Partners, to adjust the Percentage Interests of the Partners in accordance with
Subsection 3.1(d) (as applicable) and (if applicable) to admit any new purchaser
of limited Partnership Interests with respect to such capital call in accordance
with Subsection 3.1(f)(ii) (if applicable) as a Limited Partner).

 

2.21                        Capital Contribution.  “Capital Contribution” shall
mean, with respect to any Partner, the amount of money and the initial Gross
Asset Value of any property (other than money) contributed to the Partnership by
such Partner (or its predecessors in interest) with respect to the Partnership
Interest held by such Partner.

 

2.22                        Capital Markets Activity.  “Capital Markets
Activity” shall have the meaning ascribed to such term in Subsection 6.6(j).

 

2.23                        Certificate.  “Certificate” shall have the meaning
ascribed to such term in Section 1.2.

 

2.24                        Change of Control of the Partnership.  “Change of
Control of the Partnership” shall mean (i) the consummation of a merger or
consolidation of one or more members of the Partnership Group which collectively
own, directly or indirectly, all or substantially all of the Partnership Group’s
assets with or into another entity (whether or not it is the surviving entity)
that is not the Partnership or a direct or indirect wholly-owned subsidiary of
the Partnership; or (ii) the Sale of all or substantially all of the Partnership
Group’s assets (whether by sale of assets, capital stock or otherwise) in one or
a series of related transactions.

 

2.25                        Code.  “Code” shall mean the Internal Revenue Code
of 1986, as amended and in effect from time to time, or the corresponding
provisions of any successor statute.

 

2.26                        Control.  “Control” (including the correlative terms
“Controlling,” “Controlled by” and “under common Control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

2.27                        Conversion Event.  “Conversion Event” shall mean the
occurrence of any of the following: (i) the Sale in accordance with this
Agreement or the Holdings LLC Agreement of all or any portion of PTL GP’s
Partnership Interest; (ii) the dissolution of Holdings pursuant to Section 12.1
of the Holdings LLC Agreement; (iii) the dissolution of PTL GP pursuant to
Section 15 of the PTL GP LLC Agreement or the Bankruptcy of PTL GP; and
(iv) while PTL GP then holds a Partnership Interest (as a general partner), the
Managing Member of Holdings ceases to be PTLC or a Controlled Affiliate of PTLC
other than as a result of a Bankruptcy of PTLC (or any permitted successor to
its Member Interest as the Managing Member of Holdings).

 

2.28                        Corresponding Provision.  “Corresponding Provision”
shall mean the provision in a Prior Agreement, if any, that corresponds to a
given provision in this Agreement.

 

8

--------------------------------------------------------------------------------


 

2.29                        Default Recovery/Remarketing Activities.  “Default
Recovery/Remarketing Activities” shall have the meaning ascribed to such term in
Subsection 6.6(j).

 

2.30                        Depreciation.  “Depreciation” shall mean, for each
taxable year or portion of a taxable year for which the Partnership is required
to allocate Profits, Losses, or other items pursuant to Article 5 or the
Corresponding Provision of any Prior Agreement, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such year or other
period, except that (i) with respect to any asset whose Gross Asset Value
differs from its adjusted tax basis for federal income tax purposes and which
difference is being eliminated by use of the “remedial allocation method”
defined by Treasury Regulation Section 1.704-3(d), Depreciation for such taxable
year or portion of a taxable year shall be the amount of the book basis
recovered for such taxable year or portion of a taxable year under the
rules prescribed in Treasury Regulation Section 1.704-3(d)(2) (notwithstanding
anything to the contrary in Subsection 5.6(c) or the Corresponding Provision of
any Prior Agreement) and (ii) with respect to any other asset whose Gross Asset
Value differs from its adjusted basis for federal income tax purposes at the
beginning of such year or other period, Depreciation shall be an amount which
bears the same ratio to such beginning Gross Asset Value as the federal income
tax depreciation, amortization or other cost recovery deduction for such year or
other period bears to such beginning adjusted tax basis; provided, however, that
if the adjusted tax basis of an asset at the beginning of such taxable year or
portion of a taxable year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method agreed
upon by the Partners.

 

2.31                        De Minimis Business.  “De Minimis Business” shall
have the meaning ascribed to such term in Subsection 6.6(j).

 

2.32                        Discretionary Distributions.  “Discretionary
Distributions” shall have the meaning ascribed to such term in Subsection
5.1(c).

 

2.33                        Effective Time.  “Effective Time” shall mean the
close of the Partnership’s business on the date of this Agreement.

 

2.34                        Electing Partner.  “Electing Partner” shall have the
meaning ascribed to such term in Subsection 3.1(c)(ii).

 

2.35                        Evaluation Material.  “Evaluation Material” shall
have the meaning ascribed to such term in Subsection 6.4(i).

 

2.36                        Event of Withdrawal.  “Event of Withdrawal” shall
have the meaning ascribed to such term in Subsection 11.1(b).

 

2.37                        Exchange Act.  “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended and in effect from time to time, or
the corresponding provisions of any successor statute, and the rules and
regulations promulgated thereunder.

 

2.38                        Exercising Partner.  “Exercising Partner” shall mean
the GE Representative Partner or PTLC (excluding any Permitted Intragroup
Transferees thereof), either of whom may deliver an IPO Notice.

 

9

--------------------------------------------------------------------------------


 

2.39                        Existing Business Activities.  “Existing Business
Activities” shall have the meaning ascribed to such term in Subsection 6.6(j).

 

2.40                        FCPA.  “FCPA” shall mean the United States Foreign
Corrupt Practices Act of 1977, as amended and in effect from time to time, or
the corresponding provisions of any successor statute, and the rules and
regulations promulgated thereunder.

 

2.41                        Final Distributions.  “Final Distributions” shall
have the meaning ascribed to such term in Subsection 5.1(b).

 

2.42                        Financial Services Business.  “Financial Services
Business” shall have the meaning ascribed to such term in Subsection 6.6(j).

 

2.43                        Financing.  “Financing” shall have the meaning
ascribed to such term in Subsection 6.6(j).

 

2.44                        First Opportunity.  “First Opportunity” shall have
the meaning ascribed to such term in Subsection 6.6(h).

 

2.45                        Foreclosure.  “Foreclosure” shall have the meaning
ascribed to such term in Subsection 9.2(f).

 

2.46                        GECC.  “GECC” shall mean General Electric Capital
Corporation, a Delaware corporation.

 

2.47                        GECC Consolidated Group.  “GECC Consolidated Group”
shall mean the consolidated group, determined in accordance with Generally
Accepted Accounting Principles, of which GECC is the common parent.

 

2.48                        GECC Contingent Liabilities Agreement.  “GECC
Contingent Liabilities Agreement” shall mean the Amended and Restated Contingent
Liabilities Agreement, dated as of April 30, 2012, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

2.49                        GE Committee Member.  “GE Committee Member” shall
have the meaning ascribed to such term in Subsection 6.4(a).

 

2.50                        GE Logistics Holdco.  “GE Logistics Holdco” shall
have the meaning ascribed to such term in the first Paragraph of this Agreement
and shall include any Permitted Intragroup Transferees thereof.

 

2.51                        General Partner.  “General Partner” shall mean PTL
GP until such time as PTL GP is replaced or substituted in accordance with the
terms of Section 1.1(c) or Section 11.1(b) of this Agreement, each in its
capacity as the general partner in the Partnership and with respect to its
Partnership Interest as a general partner in the Partnership.

 

10

--------------------------------------------------------------------------------


 

2.52                        Generally Accepted Accounting Principles. 
“Generally Accepted Accounting Principles” shall refer to generally accepted
accounting principles as in effect from time to time in the United States of
America.

 

2.53                        GE Partners.  “GE Partners” shall mean GE Truck
Leasing Holdco, GE Logistics Holdco and GE Tennessee and any Permitted
Intragroup Transferees thereof.

 

2.54                        GE Priority Amount.  “GE Priority Amount” shall mean
the result of (x) 49.9% of $700,000,000 minus (y) the Mitsui Priority Amount.

 

2.55                        GE Representative Partner.  “GE Representative
Partner” shall mean (i) GE Truck Leasing Holdco or such other Partner as
designated by the then existing GE Partners, or (ii) any permitted successor or
permitted assignee to which a GE Partner has Sold its right to designate or
replace the GE Representative Partner pursuant to Subsection 9.5(d) (and any
permitted successor or permitted assignee thereof) or such other Partner as
designated thereby.

 

2.56                        GE Tennessee.  “GE Tennessee” shall have the meaning
ascribed to such term in the first Paragraph of this Agreement and shall include
any Permitted Intragroup Transferees thereof.

 

2.57                        GE Truck Leasing Holdco.  “GE Truck Leasing Holdco”
shall have the meaning ascribed to such term in the first Paragraph of this
Agreement and shall include any Permitted Intragroup Transferees thereof.

 

2.58                        Governmental Authority.  “Governmental Authority”
shall mean any (i) U.S., foreign, federal, state, local or other government,
(ii) governmental commission, board, body, bureau, agency, department or other
judicial, regulatory or administrative authority of any nature, including
courts, tribunals and other judicial bodies, (iii) any self-regulatory body or
authority, and (iv) any instrumentality or entity designed to act for or on
behalf of the foregoing in exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

2.59                        Gross Asset Value.  “Gross Asset Value” shall mean,
with respect to any asset, the asset’s adjusted basis for federal income tax
purposes except as follows:

 

(1)                                 The initial Gross Asset Value of any asset
contributed by a Partner to the Partnership shall be the gross fair market value
of such asset, as agreed to by the General Partner and the Contributing Partner
at the time of such contribution, provided that, if the contributing Partner is
the General Partner or an Affiliate of the General Partner, the gross fair
market value of such asset must be approved by the Majority Limited Partners and
the GE Representative Partner;

 

(2)                                 The Gross Asset Values of all Partnership
assets shall be adjusted to equal their respective gross fair market values, as
proposed by the General Partner and approved by the Majority Limited Partners
and the GE Representative Partner, as of the following times: (a) the
acquisition of an additional interest in the Partnership by any new or existing
Partner in exchange for more than a de minimis Capital Contribution; (b) the
distribution by the Partnership to a Partner of more than a de minimis amount of
property as consideration

 

11

--------------------------------------------------------------------------------


 

for a Partnership Interest; (c) the liquidation of the Partnership within the
meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(g); and (d) in
connection with the grant of an interest in the Partnership (other than a de
minimis interest) as consideration for the provision of services to or for the
benefit of the Partnership by an existing Partner acting in a partner capacity,
or by a new Partner acting in a partner capacity in anticipation of being a
Partner; provided, however, that adjustments pursuant to clauses (a), (b) and
(d) above shall be made only if the General Partner reasonably determines that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;

 

(3)                                 The Gross Asset Value of any Partnership
asset distributed to any Partner shall be adjusted to equal the gross fair
market value of such asset on the date of distribution as determined by the
distributee and the General Partner, provided that, if the distributee is the
General Partner or an Affiliate of the General Partner, the determination of the
fair market value of the distributed asset shall require the approval of the
Majority Limited Partners and the GE Representative Partner; and

 

(4)                                 The Gross Asset Values of Partnership assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code Section 734(b) or Section 743(b) but only
to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to (a) Regulations Section 1.704-1(b)(2)(iv)(m) and
(b) subparagraph (vi) of the definition of “Profits” and “Losses” in Subsection
2.142 or Subsection 5.3(g), provided, however, that Gross Asset Values shall not
be adjusted pursuant to this subparagraph (4) to the extent the General Partner
determines that an adjustment pursuant to subparagraph (2) is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subparagraph (4).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
Subsections 2.59(1), (2), or (4) hereof or the Corresponding Provision of any
Prior Agreement, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Profits and Losses.

 

2.60                        Holdings.  “Holdings” shall mean LJ VP Holdings LLC,
a Delaware limited liability company and the sole member of PTL GP.

 

2.61                        Holdings LLC Agreement.  “Holdings LLC Agreement”
shall mean that certain Second Amended and Restated Limited Liability Company
Agreement of Holdings, dated as of March 17, 2015, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

2.62                        Initial Capital Call Deficiency.  “Initial Capital
Call Deficiency” shall have the meaning ascribed to such term in Subsection
3.1(c).

 

2.63                        Initiated Offer.  “Initiated Offer” shall have the
meaning ascribed to such term in Subsection 9.3(c).

 

2.64                        Insurance.  “Insurance” shall have the meaning
ascribed to such term in Subsection 6.6(j).

 

12

--------------------------------------------------------------------------------


 

2.65                        Interested Party.  “Interested Party” shall have the
meaning ascribed to such term in Subsection 6.6(a).

 

2.66                        Investment Company Act.  “Investment Company Act”
shall mean the Investment Company Act of 1940, as amended.

 

2.67                        IPO.  “IPO” shall mean the initial public offering
limit to common equity securities involving the Partnership Registrant.

 

2.68                        IPO Consummation Obligation.  “IPO Consummation
Obligation” shall have the meaning ascribed to such term in Subsection 10.1(c).

 

2.69                        IPO Demand Notice.  “IPO Demand Notice” shall have
the meaning ascribed to such term in Subsection 10.1(b).

 

2.70                        IPO Notice.  “IPO Notice” shall have the meaning
ascribed to such term in Subsection 10.1(a).

 

2.71                        IPO Rebuttal.  “IPO Rebuttal” shall have the meaning
ascribed to such term in Subsection 10.1(b).

 

2.72                        Issuing Entity.  “Issuing Entity” shall mean any
entity formed to be the issuer in the IPO.

 

2.73                        Law.  “Law” shall mean any applicable foreign or
domestic, federal, state or local statute, ordinance, rule, regulation, code,
license, permit, authorization, approval, consent, order, judgment, decree,
injunction or requirement of any Governmental Authority or any arbitration
tribunal.

 

2.74                        Leasing.  “Leasing” shall have the meaning ascribed
to such term in Subsection 6.6(j).

 

2.75                        Level One Approval.  “Level One Approval” shall mean
the approval (which may be by resolution adopted at a duly convened meeting) of
at least four (4) members of the Advisory Committee (including the GE Committee
Member designated by the GE Representative Partner and the Mitsui Committee
Member designated by MBK CV) given at a duly called meeting of the Advisory
Committee at which a Level One Quorum was present, or by written resolution in
accordance with Subsection 6.4(c).

 

2.76                        Level One Quorum.  “Level One Quorum” shall mean the
presence (in person or by telephonic communication or other means in accordance
with Subsection 6.4(c)) of at least four (4) members of the Advisory Committee
(including the GE Committee Member designated by the GE Representative Partner
and the Mitsui Committee Member designated by MBK CV).

 

2.77                        Level Two Approval.  “Level Two Approval” shall mean
the approval (which may be by resolution adopted at a duly convened meeting) of
at least two (2) Penske Committee Members and the GE Committee Member designated
by the GE Representative

 

13

--------------------------------------------------------------------------------


 

Partner given at a duly called meeting of the Advisory Committee at which a
Level Two Quorum was present, or by written resolution in accordance with
Subsection 6.4(c).

 

2.78                        Level Two Quorum.  “Level Two Quorum” shall mean the
presence (in person or by telephonic communication or other means in accordance
with Subsection 6.4(c)) of at least three (3) members of the Advisory Committee
(including the GE Committee Member designated by the GE Representative Partner).

 

2.79                        Level Three Approval.  “Level Three Approval” shall
mean the approval (which may be by resolution adopted at a duly convened
meeting) of at least two (2) Penske Committee Members and either the GE
Committee Member designated by the GE Representative Partner (so long as the GE
Representative Partner and its Affiliates collectively own at least a ten
percent (10%) Percentage Interest) or the Mitsui Committee Member designated by
MBK CV (so long as the Mitsui Partners, collectively, own at least a ten percent
(10%) Percentage Interest) given at a duly called meeting of the Advisory
Committee at which a Level Three Quorum was present, or by written resolution in
accordance with Subsection 6.4(c).

 

2.80                        Level Three Quorum.  “Level Three Quorum” shall mean
the presence (in person or by telephonic communication or other means in
accordance with Subsection 6.4(c)) of at least three (3) members of the Advisory
Committee (including the GE Committee Member designated by the GE Representative
Partner (so long as the GE Representative Partner and its Affiliates
collectively own at least a ten percent (10%) Percentage Interest) or the Mitsui
Committee Member designated by MBK CV (so long as the Mitsui Partners,
collectively, own at least a ten percent (10%) Percentage Interest).

 

2.81                        Level Three Triggering Condition.  “Level Three
Triggering Condition” shall have the meaning ascribed to such term in Subsection
6.5(d).

 

2.82                        Level Four Approval.  “Level Four Approval” shall
mean the approval (which may be by resolution adopted at a duly convened
meeting) of at least three (3) members of the Advisory Committee given at a duly
called meeting of the Advisory Committee at which a Level Four Quorum was
present, or by written resolution in accordance with Subsection 6.4(c).

 

2.83                        Level Four Quorum.  “Level Four Quorum” shall mean
the presence (in person or by telephonic communication or other means in
accordance with Subsection 6.4(c)) of at least three (3) members of the Advisory
Committee.

 

2.84                        Level Four Triggering Condition.  “Level Four
Triggering Condition” shall have the meaning ascribed to such term in Subsection
6.5(d).

 

2.85                        Lien.  “Lien” shall mean any mortgage, deed of
trust, pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), charge or other security interest or any preference,
priority or other security’ agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing); provided, however, that “Liens” shall not include
contracts entered into by the Partnership to lease, rent or otherwise permit the
utilization of the Partnership’s assets in

 

14

--------------------------------------------------------------------------------


 

the ordinary course of business, unless such contracts are entered into in
connection with the incurrence of indebtedness by the Partnership or its
Subsidiaries.

 

2.86                        Limited Partner.  “Limited Partner” shall mean
(i) as of the Effective Time, GE Tennessee, PTLC, PAG, GE Truck Leasing Holdco,
GE Logistics Holdco, MBK CV and MBK USA CV and (ii) after the Effective Time,
the Persons set forth in the foregoing clause (i) and such other Persons as may
be admitted from time to time as limited partners in the Partnership in
accordance with this Agreement, each in its capacity as a Limited Partner;
provided, however, that the term “Limited Partner” at any given time shall not
include (A) such Persons that cease to be limited partners as provided in
Article 9, or (B) PTLC if it becomes the general partner in the Partnership
pursuant to Subsection 1.1(c), but only with respect to its Partnership Interest
as the general partner in the Partnership.

 

2.87                        Majority Limited Partners.  “Majority Limited
Partners” shall mean, at any given time, Limited Partners (other than PTLC and
its Affiliates, which for the preclusion of doubt includes as of the Effective
Time PAG and will continue to include PAG as long as it is an Affiliate of PTLC)
who then hold a majority of limited partner interests in the Partnership
(exclusive of any limited partner interest in the Partnership then held by PTLC
and its Affiliates).

 

2.88                        MBK CV.  “MBK CV” shall have the meaning ascribed to
such term in the first Paragraph of this Agreement and shall include any
Permitted Intragroup Transferees thereof.

 

2.89                        MBK USA CV.  “MBK USA CV” shall have the meaning
ascribed to such term in the first Paragraph of this Agreement and shall include
any Permitted Intragroup Transferees thereof.

 

2.90                        Member.  “Member” shall have the meaning ascribed to
such term in the Holdings LLC Agreement.

 

2.91                        Member Interest.  “Member Interest” shall have the
meaning ascribed to such term in the Holdings LLC Agreement.

 

2.92                        Mitsui.  “Mitsui” shall mean Mitsui & Co., Ltd., a
Japanese company.

 

2.93                        Mitsui Committee Member.  “Mitsui Committee Member”
shall have the meaning ascribed to such term in Subsection 6.4(a).

 

2.94                        Mitsui Consolidated Group.  “Mitsui Consolidated
Group” shall mean the consolidated group, determined in accordance with
Generally Accepted Accounting Principles, of which Mitsui is the common parent.

 

2.95                        Mitsui Co-Obligation Fee, Payment and Security
Agreement.  “Mitsui Co-Obligation Fee, Payment and Security Agreement” shall
have the meaning ascribed to such term in Subsection 9.2(g).

 

2.96                        Mitsui Partner Designee.  “Mitsui Partner Designee”
shall have the meaning ascribed to such term in Subsection 6.8(a).

 

15

--------------------------------------------------------------------------------


 

2.97                        Mitsui Partners.  “Mitsui Partners” shall mean MBK
CV and MBK USA CV and any Permitted Intragroup Transferees thereof.

 

2.98                        Mitsui Pledge.  “Mitsui Pledge” shall have the
meaning ascribed to such term in Subsection 9.2(g).

 

2.99                        Mitsui Pledged Interest.  “Mitsui Pledged Interest”
shall have the meaning ascribed to such term in Subsection 9.2(g).

 

2.100                 Mitsui Priority Amount.  “Mitsui Priority Amount” shall
mean the Purchase Indemnity Amount under (and as defined in) that certain
Purchase and Sale Agreement, dated as of the date hereof, by and among GE
Logistics Holdco, GE Capital Memco, LLC, a Delaware limited liability company,
GECC, MBK CV and MBK USA CV.

 

2.101                 Mitsui Trainee.  “Mitsui Trainee” shall have the meaning
ascribed to such term in Subsection 6.8(b).

 

2.102                 Net Income.  “Net Income” shall mean, for any period, the
consolidated net income of the Partnership and its Subsidiaries, determined on a
consolidated basis in accordance with Generally Accepted Accounting Principles;
provided, however, (i) any positive or negative currency transaction adjustments
will be excluded from the determination of Net Income to the extent such
adjustments do not require an adjustment to the Partnership’s equity and
(ii) goodwill impairment charges will be excluded from the determination of Net
Income.

 

2.103                 Net Losses.  “Net Losses” shall have the meaning ascribed
to such term in Subsection 9.3(i).

 

2.104                 New Credit Agreement.  “New Credit Agreement” shall mean
the Credit Agreement, dated as of March 9, 2015, by and among the Partnership,
PTL Finance Corporation, the subsidiary borrowers and the several lenders from
time to time parties thereto, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

 

2.105                 Non-Exercising Partner.  “Non-Exercising Partner” shall
mean the GE Representative Partner or PTLC (excluding any Permitted Intragroup
Transferees thereof), whichever did not deliver an IPO Notice, as the case may
be.

 

2.106                 Non-Issuing Partner.  “Non-Issuing Partner” shall have the
meaning ascribed to such term in Subsection 6.4(i).

 

2.107                 Nonrecourse Deductions.  “Nonrecourse Deductions” shall
have the meaning set forth in Regulations Sections 1.704-2(b)(1) and 1.704-2(c).

 

2.108                 Nonrecourse Liability.  “Nonrecourse Liability” shall have
the meaning set forth in Regulations Section 1.704-2(b)(3).

 

2.109                 Non-Voting Observer.  “Non-Voting Observer” shall have the
meaning ascribed to such term in Subsection 6.4(j).

 

16

--------------------------------------------------------------------------------


 

2.110                 Offer.  “Offer” shall have the meaning ascribed to such
term in Subsection 9.3(c).

 

2.111                 Offered Interest.  “Offered Interest” shall have the
meaning ascribed to such term in Subsection 9.3(c).

 

2.112                 Offeree Partners.  “Offeree Partners” shall have the
meaning ascribed to such term in Subsection 9.3(c).

 

2.113                 Offering Partner.  “Offering Partner” shall have the
meaning ascribed to such term in Subsection 9.3(c).

 

2.114                 Other Financial Services Activities.  “Other Financial
Services Activities” shall have the meaning ascribed to such term in Subsection
6.6(j).

 

2.115                 PAG.  “PAG” shall have the meaning ascribed to such term
in the first Paragraph of this Agreement and shall include any Permitted
Intragroup Transferees thereof.

 

2.116                 PAG Consolidated Group.  “PAG Consolidated Group” shall
mean a consolidated group, determined in accordance with Generally Accepted
Accounting Principles, of which PAG is the common parent.

 

2.117                 PAG Pledge.  “PAG Pledge” shall have the meaning ascribed
to such term in Subsection 9.2(f).

 

2.118                 PAG Pledged Interest.  “PAG Pledged Interest” shall have
the meaning ascribed to such term in Subsection 9.2(f).

 

2.119                 PAG Security Agreement.  “PAG Security Agreement” shall
mean the Amended and Restated PAG Co-Obligation Fee, Indemnity and Security
Agreement, dated as of March 17, 2015, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

2.120                 Parent Company.  “Parent Company” shall mean, in the case
of a GE Partner, GECC, in the case of a Penske Partner, Penske Corporation, and
in the case of the Mitsui Partners, Mitsui. The Parent Company of PAG shall be
Penske Corporation for so long as PAG is Controlled by Penske Corporation.

 

2.121                 Partner.  “Partner” shall mean the General Partner or a
Limited Partner.

 

2.122                 Partner Nonrecourse Debt.  “Partner Nonrecourse Debt”
shall have the meaning set forth in Regulations Section 1.704-2(b)(4).

 

2.123                 Partner Nonrecourse Debt Minimum Gain.  “Partner
Nonrecourse Debt Minimum Gain” shall mean an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with the provisions of Regulations
Section 1.704-2(i)(3) relating to “partner nonrecourse debt minimum gain.”

 

17

--------------------------------------------------------------------------------


 

2.124                 Partner Nonrecourse Deductions.  “Partner Nonrecourse
Deductions” shall have the meaning set forth in Regulations Sections
1.704-2(i)(1) and 1.704-2(i)(2).

 

2.125                 Partnership.  “Partnership” shall have the meaning
ascribed to such term in in the first “Whereas” clause hereof.

 

2.126                 Partnership Certificate.  “Partnership Certificate” shall
have the meaning ascribed to such term in Section 3.7.

 

2.127                 Partnership Group.  “Partnership Group” shall mean,
individually or in the aggregate, the Partnership and its Subsidiaries.

 

2.128                 Partnership Interest.  “Partnership Interest” shall refer,
with respect to a given Partner as of a given date, to such Partner’s interest
as a general partner of the Partnership (if any) and such Partner’s interest as
a limited partner of the Partnership (if any), in each case as of such date,
including any and all benefits to which the holder of such an interest may be
entitled as provided in this Agreement, together with all obligations of such
Partner to comply with the terms and provisions of this Agreement.

 

2.129                 Partnership Minimum Gain.  “Partnership Minimum Gain”
shall have the meaning set forth in Regulations Sections 1.704-2(b)(2) and
1.704-2(d).

 

2.130                 Partnership Registrant.  “Partnership Registrant” shall
mean the Partnership or the Issuing Entity that is the issuer in the IPO, as the
case may be.

 

2.131                 Partnership Year.  “Partnership Year” shall have the
meaning ascribed to such term in Section 1.7.

 

2.132                 Penske Committee Member.  “Penske Committee Member” shall
have the meaning ascribed to such term in Subsection 6.4(a).

 

2.133                 Penske Corporation.  “Penske Corporation” shall mean
Penske Corporation, a Delaware corporation.

 

2.134                 Penske Partners.  “Penske Partners” shall mean (i) PTLC,
(ii) PTL GP until the date, if any, that PTL GP ceases to be a Controlled
Affiliate of Penske Corporation and (iii) PAG until the date, if any, that PAG
ceases to be a Controlled Affiliate of Penske Corporation, and, in each case,
any Permitted Intragroup Transferees thereof.

 

2.135                 Percentage Interest.  The “Percentage Interest” of a
Partner shall be the percentage ownership set forth next to its respective name
on Schedule A hereto, as such Schedule A shall be amended, restated,
supplemented or otherwise modified from time to time to reflect Sales of then
outstanding Partnership Interests, issuance and sales of new Partnership
Interests, and additional capital contributions of the Partners, in each case,
in accordance with the terms of this Agreement.

 

2.136                 Permitted Intragroup Transferees.  “Permitted Intragroup
Transferees” shall mean transferees and assignees to which Partnership Interest
has been Sold as permitted or

 

18

--------------------------------------------------------------------------------


 

required under Subsections 9.2(b), (c) or (d), excluding those that have ceased
to be a member of the GECC Consolidated Group, the PTLC Consolidated Group, the
PAG Consolidated Group or the Mitsui consolidated Group, as the case may be.

 

2.137                 Person.  “Person” shall include an individual, a
partnership, a corporation, a limited liability company, a trust, an
unincorporated organization, a government or any department or agency thereof,
and any other entity.

 

2.138                 Pooled Vehicle.  “Pooled Vehicle” shall include any of the
following regardless of in what form or jurisdiction organized.

 

(a)                     hedge funds, private equity funds, commodity pools or
other pooled investment vehicles, regardless of type or asset class;

 

(b)                     issuers of asset-backed securities of any kind,
including asset-backed commercial paper, collateralized loan obligations,
collateralized debt obligations or other similar instruments; provided, however,
that “Pooled Vehicle” shall not include any entity described in 12 CFR
§248.10(c)(8) (loan securitization) or §248.10(c)(9) (qualifying asset-backed
commercial paper conduit) or any issuer that is deemed not to be an “investment
company” by virtue of Rule 3a-7 promulgated under the Investment Company Act;

 

(c)                      registered investment companies, business development
companies or small business investment companies; or

 

(d)                     any other entity that would be an investment company,
within the meaning of the Investment Company Act, but for section 3(c)(1) or
3(c)(7) of that Act.

 

2.139                 Potential Buyer.  “Potential Buyer” shall have the meaning
ascribed to such term in Subsection 6.4(i).

 

2.140                 Preliminary Distribution.  “Preliminary Distribution”
shall have the meaning ascribed to such term in Subsection 5.1(a).

 

2.141                 Prior Agreement.  “Prior Agreement” shall mean each of the
Amended and Restated Agreement of Limited Partnership of Penske Truck Leasing
Co., L.P., dated August 10, 1988, the Second Amended and Restated Agreement of
Limited Partnership of Penske Truck Leasing Co., L.P., dated September 19, 2008,
the Third Amended and Restated Agreement of Limited Partnership of Penske Truck
Leasing Co., L.P., dated March 26, 2009, and the Fourth Amended and Restated
Partnership Agreement, in each case, as amended and in effect from time to time.

 

2.142                 Profits and Losses.  “Profits” and “Losses” shall mean,
for each taxable year or portion of a taxable year, an amount equal to the
Partnership’s taxable income or loss for such taxable year or portion of a
taxable year, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments:

 

19

--------------------------------------------------------------------------------


 

(i)                                      Any income of the Partnership that is
exempt from federal income tax and not otherwise taken into account in computing
Profits or Losses pursuant to this Subsection 2.142 shall be added to such
taxable income or loss;

 

(ii)                                   Any expenditures of the Partnership
described in Section 705(a)(2)(B) of the Code or treated as Code
Section 705(a)(2)(B) expenditures pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this Subsection 2.142 shall be subtracted from
such taxable income or loss;

 

(iii)                                In the event the Gross Asset Value of any
Partnership asset is adjusted pursuant to Subsection 2.59(2) or (3) hereof, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;

 

(iv)                               Gain or loss resulting from any disposition
of Partnership property with respect to which gain or loss is recognized for
federal income tax purposes shall be computed by reference to the Gross Asset
Value of the property disposed of, notwithstanding that the adjusted tax basis
of such property differs from its Gross Asset Value;

 

(v)                                  In lieu of the depreciation, amortization
and other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such taxable
year or portion of a taxable year;

 

(vi)                               To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Sections 734(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Profits or Losses; and notwithstanding any other provision of this
definition of “Profits” and “Losses,” any items that are specially allocated
pursuant to Sections 5.3 and 5.4 shall not be taken into account in computing
Profits or Losses.

 

(vii)                            The amounts of items of Partnership income,
gain, loss, or deduction available to be specially allocated pursuant to
Sections 5.3 and 5.4 shall be determined by applying rules analogous to those
set forth in subparagraphs (i) through (vi).

 

2.143                 PTL GP.  “PTL GP” shall mean PTL GP, LLC, a Delaware
limited liability company and shall include any Permitted Intragroup Transferees
of the Penske Group.

 

2.144                 PTLC.  “PTLC” shall have the meaning ascribed to such term
in the first Paragraph of this Agreement and shall include any Permitted
Intragroup Transferees of the Penske Group.

 

20

--------------------------------------------------------------------------------


 

2.145                 PTLC Beneficiary.  “PTLC Beneficiary” shall have the
meaning ascribed to such term in Subsection 9.4(c).

 

2.146                 PTLC Consolidated Group.  “PTLC Consolidated Group” shall
mean the consolidated group, determined in accordance with Generally Accepted
Accounting Principles, of which Penske Corporation is the common parent, except
that members of the PAG Consolidated Group shall not be deemed members of the
PTLC Consolidated Group.

 

2.147                 PTLC Security Agreement.  “PTLC Security Agreement” shall
mean the Amended and Restated PTLC Co-Obligation Fee, Indemnity and Security
Agreement, dated as of March 17, 2015, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

2.148                 Purchased Interest.  “Purchased Interest” shall have the
meaning ascribed to such term in Subsection 9.4(e).

 

2.149                 Qualified Purchaser.  “Qualified Purchaser” shall mean a
Person who does not directly compete with the Partnership (as such term is
defined in Subsection 6.6(d)).

 

2.150                 Recipient Group.  “Recipient Group” shall have the meaning
ascribed to such term in Subsection 6.4(i).

 

2.151                 Registration Rights Agreement.  “Registration Rights
Agreement” shall mean the First Amended and Restated Registration Rights
Agreement entered into by the Partners, the Partnership and Holdings, dated as
of the date hereof, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

2.152                 Regulations.  “Regulations” shall mean the United States
Income Tax Regulations, including Temporary Regulations, promulgated under the
Code, as such regulations may be amended, restated, supplemented or otherwise
modified from time to time.

 

2.153                 Regulatory Allocations.  “Regulatory Allocations” shall
have the meaning set forth in Section 5.4.

 

2.154                 Remaining Capital Call Deficiency.  “Remaining Capital
Call Deficiency” shall have the meaning ascribed to such term in Subsection
3.1(c)(iii).

 

2.155                 Response Notice.  “Response Notice” shall have the meaning
ascribed to such term in Subsection 9.3(d).

 

2.156                 Restricted Person.  “Restricted Person” shall have the
meaning ascribed to such term in Subsection 6.6(h).

 

2.157                 Returns.  “Returns” shall have the meaning ascribed to
such term in Subsection 8.2(d).

 

21

--------------------------------------------------------------------------------


 

2.158                 Rollins Business.  “Rollins Business” shall mean the truck
leasing business as conducted by Rollins Truck Leasing Corp. at the time of its
acquisition by the Partnership and such business as may have been continued by
the Partnership Group.

 

2.159                 Sale.  “Sale” (including, with its correlative meanings,
“Sell” and “Sold”) with respect to a Partnership Interest shall mean any
voluntary or involuntary sale, assignment, transfer or other disposition of all
or any portion of such Partnership Interest (or any right or interest therein),
including by operation of Law, but, for the avoidance of doubt, does not include
the creation of any Liens upon a Partnership Interest unless the holder of such
a Lien acquires all or any portion of such Partnership Interest or the
Partnership Interest is otherwise sold, transferred or assigned in accordance
with the Lien.

 

2.160                 Schedule.  “Schedule” shall refer to one of several
written Schedules to this Agreement, as amended, restated, supplemented or
otherwise modified from time to time to the extent permitted by this Agreement,
each of which is hereby incorporated into and made a part of this Agreement for
all purposes.

 

2.161                 SEC.  “SEC” shall mean the Securities and Exchange
Commission or any successor agency.

 

2.162                 Securities.  “Securities” shall mean any common equity
securities of the Partnership Registrant.

 

2.163                 Securities Act.  “Securities Act” shall mean the
Securities Act of 1933, as amended and in effect from time to time, or the
corresponding provisions of any successor statute, and the rules and regulations
promulgated thereunder.

 

2.164                 Securities Activity.  “Securities Activity” shall have the
meaning ascribed to such term in Subsection 6.6(j).

 

2.165                 Selling Interests.  “Selling Interests” shall have the
meaning ascribed to such term in Subsection 10.1(d).

 

2.166                 Subject Purchaser.  “Subject Purchaser” shall have the
meaning ascribed to such term in Subsection 3.1(c).

 

2.167                 Subject Year.  “Subject Year” shall mean a Partnership
Year with respect to which Net Income for such Partnership Year or the fiscal
quarters thereof is being calculated for purposes of determining whether
distributions to the Partners are to be made under Section 5.1, regardless of
whether such distributions are to be made in such Partnership Year or the
following Partnership Year.

 

2.168                 Subject Year To Date.  “Subject Year to Date” shall mean
the Subject Year through and including the quarter for which Net Income is being
calculated.

 

2.169                 Subsidiary.  “Subsidiary” shall refer to (i) any
corporation (or equivalent legal entity under foreign Law) of which another
Person owns directly or indirectly more than fifty percent (50%) of the stock,
the holders of which are ordinarily and generally, in the absence of

 

22

--------------------------------------------------------------------------------


 

contingencies or understandings, entitled to vote for the election of directors,
(ii) any limited liability company in which such Person owns directly or
indirectly more than fifty percent (50%) of the membership interests, (iii) any
partnership in which such other Person owns directly or indirectly more than
fifty percent (50%) of the partnership interests and (iv) any other entity of
which another Person has the voting power to elect the majority of the members
of the board of directors, the board of managers or a similar body of such
entity.

 

2.170                 Tax Matters Partner.  “Tax Matters Partner” shall have the
meaning ascribed to such term in Subsection 8.2(e).

 

2.171                 Third-Party Proposed Sale.  “Third Party Proposed Sale”
shall have the meaning ascribed to such term in Subsection 9.3(c).

 

2.172                 Third Tier Built-In Gain.  “Third Tier Built-In Gain”
shall have the meaning ascribed to such term in Subsection 5.5(d).

 

2.173                 TMP Eligible Partner.  “TMP Eligible Partner” shall have
the meaning ascribed to such term in Subsection 8.2(e).

 

2.174                 Trade Name and Trademark Agreement.  “Trade Name and
Trademark Agreement” shall mean that certain Amended and Restated Trade Name and
Trademark Agreement, dated April 30, 2012, between Penske System, Inc. and the
Partnership, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

2.175                 Transfer.  “Transfer” shall mean any Sale or creation of a
Lien.

 

2.176                 Transfreight Group Companies.  “Transfreight Group
Companies” shall mean, collectively, (i) Transfreight Inc., a Canadian
corporation, (ii) Transfreight Integrated Logistics Inc., a Canadian
corporation, (iii) Transfreight LLC, a Delaware limited liability company, and
(iv) Transfreight S.A. de C.V., a Mexican corporation.

 

2.177                 Triggering Transfer.  “Triggering Transfer” shall have the
meaning ascribed to such term in Subsection 9.4(d).

 

2.178                 UPREIT Structure.  “UPREIT Structure” shall have the
meaning ascribed to such term in Subsection 10.1(a).

 

2.179                 Volcker Rule.  “Volcker Rule” shall have the meaning
ascribed to such term in Subsection 6.5(d)(v).

 

2.180                 General Provisions.  Unless the context otherwise
requires, as used in this Agreement, (i) the terms “herein”, “hereof’ and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision; (ii) terms used in
the singular also include the plural and vice versa; (iii) all references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations; (iv) any pronoun shall include the
corresponding masculine, feminine and neuter forms; (v) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (vi) the word “will” shall be construed to have the

 

23

--------------------------------------------------------------------------------


 

same meaning and effect as the word “shall”; (vii) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Section of, and Exhibits and Schedules to, this Agreement; and
(viii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

ARTICLE 3

 

CAPITAL CONTRIBUTIONS; ISSUANCE OF PARTNERSHIP INTERESTS; CAPITAL ACCOUNTS

 

3.1                               Additional Capital Contributions; Issuance of
Additional Partnership Interests.

 

(a)                     Except as required in Section 3.3, no additional capital
contributions shall be required to be made by the Partners.

 

(b)                     If at any time the Advisory Committee has approved
raising additional equity capital pursuant to Subsection 6.5(c)(viii) or
Subsection 6.5(f)(v) then the General Partner may, by written notice, cause the
Partnership to make a voluntary capital call to all Partners for the amount of
such additional equity capital.  Any such notice of any additional capital call
shall include the following information: (i) the aggregate amount of the capital
contributions to be made and the reason for such capital call, (ii) the fair
market value of 100% of the Partnership Interests adjusted for limited
(non-controlling) Partnership Interests, as determined reasonably and in good
faith by the Advisory Committee (on a pro forma basis after giving effect to the
full satisfaction of such capital call), and (iii) the aggregate Percentage
Interest represented by such capital call (on a pro forma basis after giving
effect to the full satisfaction of such capital call).

 

(c)                      (i)  A capital call by the Partnership pursuant to
Subsection 3.1(b) shall remain open for thirty (30) days or such longer period
as may be determined by the General Partner.  If by the end of such period, any
of the Partners shall have failed to provide written notice to the General
Partner that it has elected to contribute its pro rata portion of such capital
call (based on its Percentage Interests), the General Partner shall inform the
Partners in writing within two (2) Business Days thereafter of the amount of
such capital call not subscribed for by any non-participating Partners and by
any Partners not participating in full with respect to their pro rata shares
(such aggregate deficiency, the “Initial Capital Call Deficiency”).

 

(d)                     Following receipt of notice from the General Partner of
any Initial Capital Call Deficiency, each Partner that elected to contribute its
pro rata portion of the capital call (each, an “Electing Partner”) shall be
entitled to elect to make an additional capital contribution of up to its pro
rata share of any such Initial Capital Call Deficiency (based upon the aggregate
Percentage Interests of all Electing Partners that elected to make a capital
contribution pursuant to this Subsection 3.1(c)(ii), without giving effect to
such capital contribution).  Each Electing Partner that exercises this right to
contribute up to such pro rata share of any Initial Capital Call Deficiency
shall provide notice thereof to the General Partner and each other Partner
within ten (10) days after receipt of such notice of Initial Capital Call
Deficiency from the General Partner, specifying the maximum amount such Partner
has elected to contribute pursuant to this Subsection 3.1(c)(ii).

 

24

--------------------------------------------------------------------------------


 

(e)                      In the event that the Electing Partners do not elect to
contribute in the aggregate an amount sufficient to satisfy in full any Initial
Capital Call Deficiency within such ten (10) day period, the General Partner
shall inform the Partners in writing within two (2) Business Days thereafter of
the amount of such Initial Capital Call Deficiency in respect of which Electing
Partners have not elected to make additional capital contributions (the
“Remaining Capital Call Deficiency”).

 

(f)                       Following receipt of notice from the General Partner
of any Remaining Capital Call Deficiency, each Partner may elect to make
additional capital contributions in respect of all or any portion of such
Remaining Capital Call Deficiency by providing written notice thereof to the
General Partner and each other Partner within ten (10) days after receipt of
such notice of Remaining Capital Call Deficiency.

 

(g)                      If, within ten (10) days after receipt by each Partner
of the notice of such Remaining Capital Call Deficiency, any Partners shall have
provided notice to the General Partner of its election to contribute all or a
portion of the Remaining Capital Call Deficiency, then the additional amount of
capital to be contributed by all such Partners shall be allocated among them as
follows:

 

(1)                                 (A)                               First,
each participating Partner shall contribute its pro rata share of the Remaining
Capital Call Deficiency (calculated by reference to the Percentage Interests of
such participating Partners, but excluding, for purposes of such calculation,
the Percentage Interests of any non-participating Partner) up to (but not to
exceed) the additional amount it has agreed to contribute with respect to such
Remaining Capital Call Deficiency; and

 

(2)                                 (B)                              
Thereafter, if any of the Remaining Capital Call Deficiency shall not have been
fully funded, each Partner that has contributed its full pro rata portion of
such deficiency pursuant to Subsection 3.1(c)(v)(A) shall contribute its pro
rata share of such remaining shortfall (calculated by reference to the
Percentage Interests of only those Partners that have elected to contribute more
than their pro rata share of the Remaining Capital Call Deficiency) up to (but
not to exceed) the additional amount it has agreed to contribute, up to the
remaining amount of such Remaining Capital Call Deficiency.

 

(h)                     Upon receipt by the General Partner of a Partner’s
election to participate in a capital call pursuant to Subsection 3.1(c), such
electing Partner shall be obligated to contribute to the Partnership the
aggregate amount so elected, subject to reduction as provided herein and subject
to abandonment of the capital call pursuant to Subsection 3.1(h). The failure by
any Partner to elect to participate in the capital call pursuant to Subsections
3.1(c) shall be an irrevocable waiver of such Partner’s right to participate in
satisfying such capital call.

 

(i)                         If (and only if) the Remaining Capital Call
Deficiency is not satisfied in full by the participating Partners as provided in
Subsection 3.1(c) (including, for the avoidance of doubt, following any capital
call approved pursuant to Subsection 6.5(c)(viii)), then the General Partner may
cause the Partnership to offer to sell and issue limited Partnership Interests,
in a transaction that is exempt from the registration requirements of applicable
securities Laws, to any Person that is a legal entity and is not a Partner or an
Affiliate of any Partner (each, a

 

25

--------------------------------------------------------------------------------


 

“Subject Purchaser”) and to admit such Subject Purchasers as Limited Partners of
the Partnership, provided that:

 

(i)                                      the pricing of the proposed issuance is
at least equal to the greater of the fair market value of the limited
Partnership Interests issued and sold or 90% of the implied price of limited
Partnership Interests to the existing Partners in such immediately preceding
capital call (based upon the notice delivered by the General Partner to the
existing Partners pursuant to Section 3.1(b) above), and the proposed issuance
is otherwise on arms’ length terms and conditions; provided that if the proposed
issuance of limited Partnership Interests is at a price that is less than the
implied price of limited Partnership Interests to the existing Partners in such
immediately preceding capital call, then (A) the implied price of limited
Partnership Interests to the existing Partners in the immediately preceding
capital call shall be decreased to equal the price for limited Partnership
Interests in such proposed issuance (but without reducing the amount of the
capital contributions by the participating Partners in respect of such capital
call), (B) the aggregate Percentage Interest represented by the preceding
capital call shall be adjusted to reflect the implied price of limited
Partnership Interests in the proposed issuance and the aggregate proceeds to be
received by the Partnership in connection with such proposed issuance and
related capital call and (C) the General Partner shall promptly notify the
Partners of the matters reflected in clauses (A) and (B) above; and

 

(ii)                                   such issuance is only for the unsatisfied
portion of the Remaining Capital Call Deficiency in respect of such immediately
preceding capital call.

 

(j)                        Any offer and sale of limited Partnership Interests
to a Subject Purchaser pursuant to Subsection 3.1(e) shall be made by the
General Partner during the period of one hundred eighty (180) days following the
final election by Electing Partners with respect to the Remaining Capital Call
Deficiency and shall be at a price and on terms and conditions that, in the case
of an issuance approved pursuant to Subsection 6.5(f)(v), comply with Subsection
3.1(e) and, in the case of an issuance approved pursuant to Subsection
6.5(c)(viii), comply with the terms and conditions set forth by the Advisory
Committee in granting its approval.  In addition, such offer and sale shall be
made only subject to the following conditions:

 

(i)                                      the purchase price is paid 100% in cash
in U.S. dollars to the Partnership (less associated customary fees and
expenses);

 

(ii)                                   no amendment, supplement or modification
of any kind will be made to this Agreement in connection with the proposed
issuance or the consummation thereof (other than to admit each of the purchasers
thereof as Limited Partners, and to adjust the Percentage Interests of all
Partners, in each case on Schedule A, after receipt by the Partnership of a true
and complete copy of this Agreement duly executed by each such purchaser);

 

(iii)                                such issuance shall comply with applicable
Laws (including any applicable securities Laws and any applicable regulatory
filing requirement of any Governmental Authority with respect thereto); and

 

26

--------------------------------------------------------------------------------


 

(iv)                               none of the “bad actor” disqualifying events,
described in Rule 506(d)(1)(i)-(viii) promulgated under the Securities Act,
shall be applicable to any of the purchasers of such limited Partnership
Interests pursuant to such issuance.

 

(k)                     The closing of the capital contributions and issuance
and sale of limited Partnership Interests provided by this Section 3.1 shall be
held simultaneously, at a time and place as determined by the General Partner. 
However, if such issuance and sale is not consummated within one hundred eighty
(180) days following the final election by participating Partners with respect
to the Remaining Capital Call Deficiency, then the restrictions provided for
herein shall again become effective, and no capital call and no issuance and
sale of limited Partnership Interests may be made thereafter by the Partnership
without again complying with the provisions of this Section 3.1.

 

(l)                         If the expected proceeds of any equity issuance
pursuant to Subsection 3.1(e) are insufficient to satisfy any related Remaining
Capital Call Deficiency, then the related capital call and proposed issuance of
Partnership Interests shall be abandoned and shall not be consummated by the
Partners or the Partnership; provided, however, that notwithstanding the
foregoing, if the Partnership has received a notice or other indication from the
applicable rating agency or agencies that the aggregate amount expected to be
funded to the Partnership in connection with a capital call and related proposed
issuance of Partnership Interests approved pursuant to Section 6.5(f)(v) (taking
into account the amount of any Remaining Capital Call Deficiency) is nonetheless
sufficient to avoid the Partnership’s loss of any minimum investment grade
corporate, unsecured, long term debt rating, then (i) the General Partner shall
provide, as promptly as practicable to the Partners, a written notice
(x) describing such notice or other indication and (y) stating the General
Partner’s reasonable determination that, taking into account such notice or
other indication, that the aggregate amount expected to be funded to the
Partnership in connection with such capital call and related proposed issuance
is believed by the General Partner to be sufficient to avoid the Partnership’s
loss of any such debt rating, and (ii) the related capital call and proposed
issuance of Partnership Interests shall not be abandoned and shall be
consummated by the Partners or the Partnership.

 

(m)                 Following the consummation of the transactions contemplated
by this Section 3.1, (x) the Capital Accounts for each participating Partner
shall be adjusted, and (y) the Percentage Interests of each of the Partners
shall each be adjusted, in each case, as and to the extent applicable.

 

3.2                               Capital Contributions and Accounts.  As of the
Effective Time, MBK CV and MBK USA CV are being admitted as Limited Partners,
and each of them is succeeding to the Capital Account of the Partnership
Interest(s) being transferred to it.  A Capital Account shall be maintained for
each Partner on the books of the Partnership. Each Partner’s interest in the
capital of the Partnership shall be represented by its Capital Account.  The
Capital Account of each Partner as of the Effective Time, after giving effect to
the first sentence of this Section 3.2, to all distributions and contributions
made at or prior to the Effective Time, to all distributions made pursuant to
Subsection 5.1(b) for the 2014 Subject Year and to all allocations of items of
income, gain, loss and deduction (including all special allocations) with
respect to any period (or a portion thereof) ending at or prior to the Effective
Time, shall be proportionate to such Partner’s Percentage Interest as set forth
on Schedule A in effect at the

 

27

--------------------------------------------------------------------------------


 

Effective Time.  The Partnership shall be permitted to adjust the Capital
Account of each Partner after the Effective Time as appropriate to give effect
to the immediately preceding sentence.

 

3.3                               Negative Capital Accounts.  In the event the
Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) (other than as a result of a termination under
Section 708(b)(1)(B) of the Code), (x) distributions shall be made pursuant to
Article 11 to the Partners who have positive Capital Accounts in compliance with
Regulations Section 1.704-1(b)(2)(ii)(b)(2), and (y) if the General Partner’s
Capital Account has a deficit balance (after giving effect to all contributions,
distributions, and allocations for all taxable years, including the taxable year
during which such liquidation occurs), the General Partner shall contribute to
the capital of the Partnership the amount necessary to restore such deficit
balance to zero in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(3).
If any Limited Partner has a deficit balance in its Capital Account (after
giving effect to all contributions, distributions, and allocations for all
taxable years, including the taxable year during which such liquidation occurs),
such Limited Partner shall have no obligation to make any contribution to the
capital of the Partnership with respect to such deficit, and such deficit shall
not be considered a debt owed to the Partnership or to any other Person for any
purposes whatsoever. In no event shall any transaction contemplated by clauses
(x) and (y) of the first sentence of this Subsection 3.3 result in a change in
any Partner’s Percentage Interest.

 

3.4                               Compliance with Treasury Regulations.  The
foregoing provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulation
Section 1.704-1(b) (or any corresponding provision of succeeding Law) and shall
be interpreted and applied in a manner consistent with such Regulation. In the
event the General Partner shall determine and the Majority Limited Partners and
the GE Representative Partner approve that it is prudent to modify the manner in
which the Capital Accounts, or any debits or credits thereto, are computed in
order to comply with such Regulation, the Partnership may make such
modifications (provided that no such modification shall have a material adverse
effect on the economic position of any Partner). The Partnership also shall make
any appropriate modifications in the event unanticipated events might otherwise
cause this Agreement not to comply with Treasury Regulation
Section 1.704-1(b) (or any corresponding provisions of succeeding Law provided
that such modification shall not have a material adverse effect on the economic
position of any Partner).

 

3.5                               Succession to Capital Accounts.  In the event
any interest in the Partnership is Sold in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred interest. For purposes of the
immediately preceding sentence, the portion of the Capital Account to which the
transferee succeeds shall be that percentage of the transferor’s total Capital
Account as the Percentage Interest being transferred bears to the total
Percentage Interest of the transferor, taking into account Section 9.6.

 

3.6                               No Withdrawal of Capital Contributions.  No
Partner shall withdraw any Capital Contributions without the unanimous written
approval of the other Partners. No Partner shall receive any interest with
respect to its Capital Contributions.

 

28

--------------------------------------------------------------------------------


 

3.7                               No Partnership Certificates.  No certificates
to evidence a Partner’s interest in the Partnership (a “Partnership
Certificate”) shall be issued and any Partnership Certificates previously issued
shall be null and void and without any force or effect whatsoever.

 

3.8                               Percentage Interests.  Effective as of the
Effective Time, the Percentage Interest of each Partner in the Partnership is as
set forth on Schedule A hereto.

 

ARTICLE 4

 

COSTS AND EXPENSES

 

4.1                               Operating Costs.  The Partnership shall
(i) pay or cause to be paid all costs and expenses of the Partnership incurred
in pursuing and conducting, or otherwise related to, the business of the
Partnership and (ii) reimburse the General Partner for any documented
out-of-pocket costs and expenses incurred by it in connection therewith
(including in the performance of its duties as tax matters partner), to the
extent permitted by Section 6.7.

 

ARTICLE 5

 

DISTRIBUTIONS; PARTNERSHIP ALLOCATIONS;
TAX MATTERS

 

5.1                               Distributions Prior to Dissolution.

 

(a)                     Preliminary Quarterly Distributions.  By no later than
45 days following the end of each of the first three quarters of each Subject
Year, subject to Section 9.6, applicable Law and the terms of any applicable
credit agreement, indenture, debt security or debt instrument, the Partnership
shall make a distribution to the Partners of the amount, if any, by which fifty
percent (50%) of Net Income for the Subject Year To Date exceeds the
distributions made pursuant to this Subsection 5.1(a) with respect to such
Subject Year (the “Preliminary Distributions”), in the following amounts, order
and priority (for the avoidance of doubt, the amounts, order and priority of
distributions pursuant to this Subsection 5.1(a) shall not apply to any
distributions in accordance with Section 11.3 upon the dissolution of the
Partnership and the failure to continue the Partnership as provided in
Section 11.1):

 

(i)                                      First, in the event that the
Partnership shall have sold all or substantially all of the Rollins Business, to
GE Truck Leasing Holdco in an amount equal to the excess, if any, of (A) the
excess, if any, of (1) $57,000,000, over (2) the product of (x) .40 times
(y) the excess, if any, of (I) the initial Gross Asset Value of the Code
Section 197 intangibles attributable to the Rollins Business, over (II) the
sales price for such intangibles, over (B) all prior distributions to GE Truck
Leasing Holdco pursuant to this Subsection 5.1(a)(i) or Subsection 5.1(b)(i);
and

 

(ii)                                   Second, to the Partners pro rata in
accordance with each Partner’s Percentage Interest.

 

(b)                     Annual Distributions.  With respect to any Subject Year,
by no later than April 15 of the following Partnership Year, subject to
Section 9.6, applicable Law and the terms

 

29

--------------------------------------------------------------------------------


 

of any applicable credit agreement, indenture, debt security or debt instrument,
the Partnership shall make a distribution to the Partners of the amount, if any,
by which fifty percent (50%) of Net Income for the Subject Year based on the
Partnership’s audited financial statements determined in accordance with
Generally Accepted Accounting Principles with respect to the Subject Year
exceeds the cumulative Preliminary Distributions made with respect to the
Subject Year (the “Final Distribution”), in the following amounts, order and
priority (for the avoidance of doubt, the amounts, order and priority of
distributions pursuant to this Subsection 5.1(b) shall not apply to any
distributions in accordance with Section 11.3 upon the dissolution of the
Partnership and the failure to continue the Partnership as provided in
Section 11.1):

 

(i)                                      First, in the event that the
Partnership shall have sold all or substantially all of the Rollins Business, to
GE Truck Leasing Holdco in an amount equal to the excess, if any, of (A) the
excess, if any, of (1) $57,000,000, over (2) the product of (x) .40 times
(y) the excess, if any, of (I) the initial Gross Asset Value of the Code
Section 197 intangibles attributable to the Rollins Business, over (II) the
sales price for such intangibles, over (B) all prior and current distributions
to GE Truck Leasing Holdco pursuant to Subsection 5.1(a)(i) and prior
distributions to GE Truck Leasing Holdco pursuant to this Subsection 5.1(b)(i);
and

 

(ii)                                   Second, to the Partners pro rata in
accordance with each Partner’s Percentage Interest.

 

(c)                      Discretionary Special Distributions.  Except for
distributions to the Partners in accordance with Subsections 5.1(a) and 5.1(b),
the Partnership shall not, at any time prior to January 28, 2018, make any other
distributions to the Partners (such other distributions “Discretionary
Distributions”).  During the period from and after January 29, 2018 and on or
prior to January 28, 2023, and provided that (x) the ratio of consolidated debt
to consolidated equity of the Partnership is less than 3.0 to 1.0 immediately
before, and after giving pro forma effect to the payment of, the proposed
Discretionary Distributions and (y) the amount of all distributions made by the
Partnership to the Partners during the then current calendar year does not
exceed 80% of the consolidated net income of the Partnership for the then
current Partnership Year through the date of such Discretionary Distribution,
then the making of a Discretionary Distribution shall require a Level Four
Approval.  For the avoidance of doubt, from and after January 29, 2023, the
making of any Discretionary Distribution shall require a Level Four Approval.
Any Discretionary Distributions made pursuant to this Subsection 5.1(c) shall be
made by the Partnership to the Partners pro rata in accordance with each
Partner’s Percentage Interest.

 

(d)                     Notice of Determination of Law.  If any determination is
made by the General Partner that applicable Law would forbid any distribution
pursuant to this Section 5.1, then the General Partner shall provide notice to
the GE Representative Partner and MBK CV of such determination (which shall
include the basis for such determination) and provide the GE Representative
Partner and MBK CV with a reasonable opportunity to discuss such determination.

 

30

--------------------------------------------------------------------------------


 

5.2                               Partnership Allocations.

 

(a)                     Profits and Losses.  For each taxable year or portion of
a taxable year for which the Partnership is required to allocate Profits,
Losses, or other items pursuant to this Article 5, after giving effect to the
special allocations set forth in Sections 5.3 and 5.4, and subject to the
rules of Section 5.5 and Section 9.6, Profits and Losses of the Partnership for
the relevant period shall be allocated to the Partners in proportion to their
Percentage Interests, subject to the limitation in Subsection 5.2(b) below with
respect to the allocation of Losses.

 

(b)                     Loss Limitation.

 

(i)                                      Capital Account Limitation.  The Losses
allocated pursuant to Subsection 5.2(a) shall not exceed the maximum amount of
Losses that can be so allocated without causing any Limited Partner to have an
Adjusted Capital Account Deficit at the end of any taxable year. All Losses
otherwise allocable to a Limited Partner in excess of the limitation set forth
in this Subsection 5.2(b)(i) shall be allocated (A) in the case of any Penske
Partner (other than PAG), first, to the other Penske Partners (other than PAG),
if any, that are Limited Partners without such an Adjusted Capital Account
Deficit in proportion to and to the extent of the amount of Losses that can be
allocated to each such Penske Partner without causing it to have an Adjusted
Capital Account Deficit and, thereafter, to the General Partner, (B) in the case
of PAG, to the General Partner, (C) in the case of any GE Partner, first, to the
other GE Partners without such an Adjusted Capital Account Deficit in proportion
to and to the extent of the amount of Losses that can be allocated to each such
GE Partner without causing it to have an Adjusted Capital Account Deficit and,
thereafter, to the General Partner, (D) in the case of PTL GP, as a Limited
Partner, (x) with respect to eighty-two percent (82%) of such excess losses,
first to Penske Partners that are Limited Partners without such an Adjusted
Capital Account Deficit, after the application of clauses (A), (B) and (C) of
this Subsection 5.2(b)(i), in proportion to and to the extent of the amount of
Losses that can be allocated to each such Limited Partner without causing it to
have an Adjusted Capital Account Deficit and, thereafter, to the General
Partner, and (y) with respect to eighteen percent (18%) of such excess losses,
first to PAG to the extent of the amount of Losses that can be allocated to PAG,
after the application of clause (B) of this Subsection 5.2(b)(i), without
causing it to have an Adjusted Capital Account Deficit and, thereafter, to the
General Partner, and (E) in the case of the Mitsui Partners, first, to the other
Mitsui Partner if such other Mitsui Partner has no Adjusted Capital Account
Deficit to the extent of the amount of Losses that can be allocated to such
other Mitsui Partner without causing it to have an Adjusted Capital Account
Deficit and, thereafter, to the General Partner.

 

(ii)                                   Tax Basis Limitation.  If, as a result of
the application of Code Section 704(d), the federal income tax loss associated
with an allocation of Losses allocated to a Partner pursuant to Subsection
5.2(a) or Subsection 5.2(b)(i) cannot be claimed by such Partner for the taxable
year during which such Losses arose, then such Losses may be reallocated as set
forth in this Subsection 5.2(b)(ii), but only to the extent such Partner
consents to such reallocation, in the following manner and order: (A) if any
Penske Partner other than PAG is limited to any extent by Code
Section 704(d) with respect to its ability to claim tax losses associated with
an allocation of Losses pursuant to Subsection 5.2(a) or Subsection 5.2(b)(i),
then the other Penske Partners among such group that are not so limited may
elect, by written notice to the General Partner, to have such Losses allocated
to them in proportion to and to the extent of the amount of such Losses that can
be allocated to each such

 

31

--------------------------------------------------------------------------------


 

Penske Partner without causing its ability to claim the tax losses associated
with such Losses to be limited under Code Section 704(d) and without causing it
to have an Adjusted Capital Account Deficit; (B) if any GE Partner is limited to
any extent by Code Section 704(d) with respect to its ability to claim tax
losses associated with an allocation of Losses pursuant to Subsection 5.2(a) or
Subsection 5.2(b)(i), then the other GE Partners among such group that are not
so limited may elect, by written notice to the General Partner, to have such
Losses allocated to them in proportion to and to the extent of the amount of
such Losses that can be allocated to each such GE Partner without causing its
ability to claim the tax losses associated with such Losses to be limited under
Code Section 704(d) and without causing it to have an Adjusted Capital Account
Deficit; and (C) if PTL GP is limited to any extent by Code Section 704(d) with
respect to its ability to claim tax losses associated with an allocation of
Losses pursuant to Subsection 5.2(a) or Subsection 5.2(b)(i), then the Penske
Partners (other than PAG) that are not so limited may elect, by written notice
to the General Partner, to have up to eighty-two percent (82.00%) of such Losses
allocated to them in proportion to and to the extent of the amount of such
Losses that can be allocated to each such Penske Partner without causing its
ability to claim the tax losses associated with such Losses to be limited under
Code Section 704(d) and without causing it to have an Adjusted Capital Account
Deficit, PAG may elect, by written notice to the General Partner, to have up to
eighteen percent (18.00%) of such Losses allocated to it to the extent of the
amount of such Losses that can be allocated to PAG without causing its ability
to claim the tax losses associated with such Losses to be limited under Code
Section 704(d) and without causing it to have an Adjusted Capital Account
Deficit and (D) if any Mitsui Partner is limited to any extent by Code
Section 704(d) with respect to its ability to claim tax losses associated with
an allocation of Losses pursuant to Subsection 5.2(a) or Subsection 5.2(b)(i),
then the other Mitsui Partner that is not so limited may elect, by written
notice to the General Partner, to have such Losses allocated to it to the extent
of the amount of such Losses that can be allocated to such other Mitsui Partner
without causing such other Mitsui Partner’s ability to claim the tax losses
associated with such Losses to be limited under Code Section 704(d) and without
causing such other Mitsui Partner to have an Adjusted Capital Account Deficit.

 

5.3                               Special Allocations.  The following special
allocations shall be made in the following order:

 

(a)                     Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article 5, if there is a net decrease in Partnership Minimum Gain during any
Partnership taxable year, each Partner shall be specially allocated items of
Partnership income and gain for such taxable year (and, if necessary, subsequent
taxable years) in an amount equal to such Partner’s share of the net decrease in
Partnership Minimum Gain, determined in accordance with Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Subsection
5.3(a) is intended to comply with the minimum gain chargeback requirement in
Regulations Section 1.704-2(f) and shall be interpreted consistently therewith.

 

(b)                     Partner Minimum Gain Chargeback.  Except as otherwise
provided in Regulations Section 1.704-2(i)(4), notwithstanding any other
provision of this Article 5, if there

 

32

--------------------------------------------------------------------------------


 

is a net decrease in Partner Nonrecourse Debt Minimum Gain attributable to a
Partner Nonrecourse Debt during any Partnership taxable year, each Partner who
has a share of the Partner Nonrecourse Debt Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such taxable year (and, if necessary, subsequent taxable years) in
an amount equal to such Partner’s share of the net decrease in Partner
Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Subsection 5.3(b) is intended to comply
with the minimum gain chargeback requirement in Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

 

(c)                      Qualified Income Offset.  In the event any Limited
Partner unexpectedly receives any adjustments, allocations, or distributions
described in Regulations Section 1.704-1(b)(2)(ii)(d)(4),
Section 1.704-1(b)(2)(ii)(d)(5), or Section 1.704-1(b)(2)(ii)(d)(6), items of
Partnership income and gain shall be specially allocated to each such Limited
Partner in an amount and manner sufficient to eliminate, to the extent required
by the Regulations, the Adjusted Capital Account Deficit of such Limited Partner
as quickly as possible, provided that an allocation pursuant to this Subsection
5.3(c) shall be made only if and to the extent that such Limited Partner would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article 5 have been tentatively made as if this Subsection
5.3(c) were not in the Agreement.

 

(d)                     Gross Income Allocation.  In the event any Limited
Partner has a deficit Capital Account at the end of any taxable year that is in
excess of the sum of (i) the amount such Limited Partner is obligated to restore
(pursuant to the terms of this Agreement or otherwise) and (ii) the amount such
Limited Partner is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Limited Partner shall be specially allocated items of Partnership income and
gain in the amount of such excess as quickly as possible; provided that an
allocation pursuant to this Subsection 5.3(d) shall be made only if and to the
extent that such Limited Partner would have a deficit Capital Account in excess
of such sum after all other allocations provided for in this Article 5 have been
made as if Subsection 5.3(c) and this Subsection 5.3(d) were not in the
Agreement.

 

(e)                      Nonrecourse Deductions.  Nonrecourse Deductions for any
taxable year shall be specially allocated among the Partners in proportion to
their Percentage Interests.

 

(f)                       Partner Nonrecourse Deductions.  Any Partner
Nonrecourse Deductions for any taxable year shall be specially allocated to the
Partner who bears the economic risk of loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable
in accordance with Regulations Section 1.704-2(i)(1).

 

(g)                      Code Section 754 Adjustment.  To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to Code
Section 734(b) or 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m) (2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into

 

33

--------------------------------------------------------------------------------


 

account in determining Capital Accounts as the result of a distribution to a
Partner in complete liquidation of its interest in the Partnership, the amount
of such adjustment to the Capital Accounts shall be treated as an item of gain
(if the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Partners in accordance with their interests in the Partnership in the event
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Partners to whom
such distribution was made in the event Regulations
Section 1.704-1(b)(2)(iv)(m) (4) applies.

 

(h)                     Special Allocation of Income and Gain to GE Truck
Leasing Holdco Upon Liquidation.  In the event that, during any taxable year,
the Partnership dissolves and is liquidated pursuant to Article 11, (i) GE Truck
Leasing Holdco shall be specially allocated items of Partnership income and gain
in an amount equal to $35,600,000 (or, in the event that GE Truck Leasing Holdco
ceases to be a Partner, the other GE Partners shall be specially allocated such
items of income and gain, pro rata), and (ii) MBK CV and MBK USA CV shall be
specially allocated items of Partnership income and gain in amounts equal to
$7,120,000 and $1,780,000, respectively (or, in the event that MBK CV or MBK USA
CV ceases to be a Partner, the remaining Mitsui Partner shall be specially
allocated the aggregate amount of such items of income and gain).

 

(i)                         Special Allocation of Gain.  In the event that, in
any taxable year, the Partnership realizes, or is deemed to realize, a gain from
the sale, disposition, or adjustment to the Gross Asset Value of Partnership
Property, the gain from such sale, disposition or adjustment that would have
been allocated to each Partner of the same group under Sections 5.2, 5.3 and 5.4
of this Agreement (other than this Section 5.3(i)) shall be re-allocated among
the Partners of such same group in proportion to, and to the extent of, the
excess, if any, of (i) the aggregate amount of Losses allocated to each such
Partner (or its predecessor or transferor) for the current and all prior taxable
years pursuant to Subsection 5.2(b)(ii) or the Corresponding Provision of any
Prior Agreement, over (ii) the cumulative amount of gain allocated to such
Partner (or its predecessor or transferor) pursuant to this Subsection 5.3(i) or
the Corresponding Provision of any Prior Agreement for all prior tax years..

 

5.4                               Curative Allocations.  The allocations set
forth in Subsections 5.2(b)(i), 5.3(a), 5.3(b), 5.3(c), 5.3(d), 5.3(e),
5.3(f) and 5.3(g) and the Corresponding Provisions of the Prior Agreements (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Partners that, to the extent possible,
all Regulatory Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Partnership income,
gain, loss or deduction pursuant to this Section 5.4 Therefore, notwithstanding
any other provision of this Article 5 (other than the Regulatory Allocations),
the General Partner shall make such offsetting special allocations of
Partnership income, gain, loss or deduction in whatever manner it determines
appropriate (without causing an Adjusted Capital Account Deficit for any
Partner) so that, after such offsetting allocations are made, each Partner’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Partner would have had if the Regulatory Allocations were not part
of the Agreement or any Prior Agreement and all Partnership items were allocated
pursuant to Subsections 5.2(a), 5.2(b)(ii), 5.3(h) and 5.3(i) or the
Corresponding Provisions of the Prior Agreements. In exercising its discretion
under this Section 5.4, the General Partner shall take into account future
Regulatory Allocations under Subsections 5.3(a) and 5.3(b) that, although

 

34

--------------------------------------------------------------------------------


 

not yet made, are likely to offset other Regulatory Allocations previously made
under Subsections 5.3(e) and 5.3(f).

 

5.5                               Other Allocation Rules.

 

(a)                     Profits, Losses, and any other items of income, gain,
loss, deduction, or credit shall be allocated to the Partners pursuant to this
Article 5 as of the last day of each taxable year, provided that Profits,
Losses, and such other items shall also be allocated at such times as the Gross
Asset Values of Partnership assets are adjusted pursuant to subparagraph (2) of
Subsection 2.59.

 

(b)                     The Partners are aware of the income tax consequences of
the allocations made by this Article 5 and hereby agree to be bound by the
provisions of this Article 5 in reporting their shares of Partnership income and
loss for income tax purposes.

 

(c)                      For purposes of determining the Profits, Losses, or any
other items of income, gain, loss, deduction, or credit allocable to any period,
Profits, Losses, and any such other items shall be determined on a daily,
monthly, or other basis using the closing of the books method or, if proposed by
the General Partner and approved by the GE Representative Partner with respect
to a particular period, any other permissible method under Code Section 706 and
the Regulations thereunder. Notwithstanding the foregoing, in respect of the
calendar month in which the Mitsui Partners acquire Partnership Interests from
the GE Partners as of the Effective Time, the General Partner shall allocate the
monthly Profits, Losses and other items of income, gain, loss, deduction or
credit with respect to such Partnership Interests as follows: (i) the product of
such monthly Profits, Losses and other items multiplied by a fraction, the
numerator of which is the number of days of such month that have elapsed (based
on the close of business) as of the Effective Time, and the denominator of which
is the total number of days of such month, shall be allocated to the
transferring GE Partners, and (ii) the product of such monthly Profits, Losses
and other items multiplied by a fraction, the numerator of which is the number
of days of such month that occur after the Effective Time, and the denominator
of which is the total number of days of such month of, shall be allocated to the
Mitsui Partners.

 

(d)                     Any “excess nonrecourse liability” of the Partnership,
within the meaning of Regulations Section 1.752-3(a)(3), shall be allocated
first among the Partners in proportion to and to the extent of the amount of
built-in gain that is allocable to each such Partner on section 704(c) property
or property for which reverse section 704(c) allocations are applicable where
such property is subject to the nonrecourse liability to the extent that such
built-in gain exceeds the gain described in Regulations
Section 1.752-3(a)(2) with respect to such property (“Third Tier Built-In
Gain”), except that, if and to the extent necessary for a Partner or Partners to
avoid a limitation in a taxable year on Partnership deductions or losses under
Code Section 704(d) or the recognition of gain on a Partnership distribution
under Code Section 731(a)(1), allocations based on Third Tier Built-In Gain for
such taxable year shall be increased to such Partner or Partners and reduced to
one or more other Partners, in each case in accordance with Regulations
Section 1.752-3(a)(3), provided that such decreases have no adverse effect under
Code Section 704(d) or 731(a)(1) on any Partner for such taxable year. The
amount of any excess nonrecourse liabilities not allocated pursuant to the
preceding sentence shall be allocated in accordance with

 

35

--------------------------------------------------------------------------------


 

the Partners interests in Partnership profits. Solely for purposes of this
Subsection 5.5(d), the Partners’ interests in Partnership profits are in
proportion to their Percentage Interests.

 

5.6                               Tax Allocations; Code Section 704(c).

 

(a)                     In accordance with Section 704(c) of the Code and the
Treasury Regulations thereunder, income, gain, loss, and deduction with respect
to any property contributed to the capital of the Partnership shall, solely for
tax purposes, be allocated among the Partners so as to take account of any
variation between the adjusted basis of such property to the Partnership for
federal income tax purposes and its initial Gross Asset Value.

 

(b)                     In the event the Gross Asset Value of any asset of the
Partnership shall be or has been adjusted pursuant to the provisions of this
Agreement or any Prior Agreement, subsequent allocations of income, gain, loss
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for federal income tax purposes and its
Gross Asset Value in the same manner as under Section 704(c) of the Code and the
Treasury Regulations thereunder.

 

(c)                      Any elections or other decisions relating to such
Section 704(c) allocations shall be made by the Partners in any manner that
reasonably reflects the purpose and intention of this Agreement.
Section 704(c) allocations pursuant to this Section 5.6 are solely for purposes
of federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Partner’s Capital Account or share of Profits,
Losses, other items, or distributions pursuant to any provision of this
Agreement.

 

(d)                     The Partnership shall continue to use the “remedial
allocation method” (as defined in Regulations Section 1.704-3(d)) for purposes
of computing section 704(c) allocations and reverse section 704(c) allocations
to the extent that it previously adopted that method with respect to property
contributed to the Partnership with a Gross Asset Value that differed from its
adjusted tax basis at the time of contribution and property for which
differences between Gross Asset Value and adjusted tax basis were created by a
revaluation of Partnership property pursuant to Regulations
Section 1.704-1(b)(2)(iv)(f).

 

(e)                      Except as otherwise provided in Subsection 5.6(d) or
Subsection 5.6(f), the Partnership shall use the “traditional method” (as
defined in Regulations Section 1.704-3(d)) for purposes of computing section
704(c) allocations with respect to property contributed to the Partnership with
a Gross Asset Value that differs from its adjusted tax basis at the time of
contribution and reverse section 704(c) allocations with respect to property for
which differences between Gross Asset Value and adjusted tax basis are created
when the Partnership revalues Partnership property pursuant to Regulations
Section 1.704-1(b)(2)(iv)(f).

 

(f)                       The Partnership may use any method or combination of
methods that is reasonable, under Regulations Section 1.704-3(a), that is
proposed in writing by the General Partner and approved by the GE Representative
Partner in writing, for purposes of computing section 704(c) allocations with
respect to specific contributions of property, as identified in the General
Partner’s written proposal, or for purposes of computing reverse section 704(c)

 

36

--------------------------------------------------------------------------------


 

allocations with respect to specific revaluations of property pursuant to
Regulations Section 1.704-1(b)(2)(iv)(f), as identified in the General Partner’s
written proposal.

 

(g)                      The Partnership shall account for any goodwill of the
Partnership with respect to which there is a Code Section 734(b) basis
adjustment consistent with the provisions of Regulations Section 1.197-2
(including Regulations Section 1.197-2(k), Example 31).

 

5.7                               Accounting Method.  The books of the
Partnership (for both tax and financial reporting purposes) shall be kept on an
accrual basis.

 

ARTICLE 6

 

MANAGEMENT

 

6.1                               Rights and Duties of the Partners.

 

(a)                     The Limited Partners shall not participate in the
control of the business of the Partnership and shall have no power to act for or
bind the Partnership. The Limited Partners shall have the right to approve
certain actions proposed to be taken by the General Partner and certain voting
rights, all as set forth herein.

 

(b)                     Subject to Delaware Law, no Limited Partner shall be
liable for losses or debts of the Partnership beyond the aggregate amount such
Partner is required to contribute to the Partnership pursuant to this Agreement
plus such Partner’s share of the undistributed net profits of the Partnership,
except that nothing in this Subsection 6.1(b) shall limit any liability,
obligation or claim incurred by a Limited Partner in its capacity as General
Partner at such time as it was acting as the General Partner of the Partnership.

 

6.2                               Fiduciary Duty of General Partner.  The
General Partner shall have fiduciary responsibility for the safekeeping and use
of all funds and assets (including records) of the Partnership, whether or not
in its immediate possession or control, and the General Partner shall not
employ, or permit another to employ, such funds or assets in any manner except
for the exclusive benefit of the Partnership.

 

6.3                               Powers of General Partner.

 

(a)                     Subject to the terms and conditions of this Agreement,
the General Partner shall have full and complete charge of all affairs of the
Partnership, and the management and control of the Partnership’s business shall
rest exclusively with the General Partner. Except as otherwise provided in the
Act or by this Agreement, the General Partner shall possess all of the rights
and powers of a partner in a partnership without limited partners under Delaware
Law. The General Partner shall be required to devote to the conduct of the
business of the Partnership such time and attention as is necessary to
accomplish the purposes, and to conduct properly the business, of the
Partnership.

 

(b)                     Subject to the limitations set forth in this Agreement,
including but not limited to Section 6.5, the General Partner shall perform or
cause to be performed all management and operational functions relating to the
business of the Partnership. Without

 

37

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing, the General Partner is solely
authorized on behalf of the Partnership, in the General Partner’s sole
discretion and without the approval of the Limited Partners, to:

 

(i)                                      expend the capital and revenues of the
Partnership in furtherance of the Partnership’s business set forth in clauses
(i), (ii), (iii) and (iv) of Section 1.4 or otherwise approved in accordance
with Subsection 6.5(c)(iv) after the Effective Time, and pay, in accordance with
the provisions of this Agreement, all expenses, debts and obligations of the
Partnership to the extent that funds of the Partnership are available therefor;

 

(ii)                                   subject to Section 6.5(d)(v), make
investments in United States government securities, securities of governmental
agencies, commercial paper, insured money market funds, bankers’ acceptances and
certificates of deposit, pending disbursement of the Partnership funds in
furtherance of the Partnership’s business set forth in clauses (i), (ii),
(iii) and (iv) of Section 1.4 or otherwise approved in accordance with
Subsection 6.5(c)(iv) after the Effective Time or to provide a source from which
to meet contingencies;

 

(iii)                                enter into and terminate agreements and
contracts with third parties in furtherance of the Partnership’s business set
forth in clauses (i), (ii) and (iii) of Section 1.4 or otherwise approved in
accordance with Subsection 6.5(c)(iv) after the Effective Time, institute,
defend and settle litigation arising therefrom, and give receipts, releases and
discharges with respect to all of the foregoing;

 

(iv)                               maintain, at the expense of the Partnership,
adequate records and accounts of all operations and expenditures and furnish any
Partner with the reports referred to in Section 8.2;

 

(v)                                  purchase, at the expense of the
Partnership, liability, casualty, fire and other insurance and bonds to protect
the Partnership’s properties, business, partners and employees and to protect
the General Partner and its employees;

 

(vi)                               employ, at the expense of the Partnership,
consultants, accountants, attorneys, and others and terminate such employment;
provided, however, that if any Affiliate of any Partner is so employed, such
employment shall be in accordance with Section 6.7;

 

(vii)                            execute and deliver any and all agreements,
documents and other instruments necessary or incidental to the conduct of the
business of the Partnership; and

 

(viii)                         incur indebtedness, borrow funds and/or issue
guarantees, in each case for the conduct of the Partnership’s business set forth
in (i), (ii), (iii) and (iv) of Section 1.4 or otherwise approved in accordance
with Subsection 6.5(c)(iv) after the Effective Time.

 

By executing this Agreement, each Partner shall be deemed to have consented to
any exercise by the General Partner of any of the foregoing powers.

 

38

--------------------------------------------------------------------------------


 

(c)                      The General Partner shall cause Schedule A to be
amended to reflect any Sale of a Partner’s Partnership Interest (to the extent
permitted by this Agreement), the total Percentage Interest of each Partner, any
change in name of the Partnership or change in the name or names under which the
Partnership conducts its business (to the extent permitted by this Agreement),
and receipt by the Partnership of any notice of change of address of a Partner.
The amended Schedule A, which shall be kept on file at the principal office of
the Partnership, shall supersede all such prior Schedules and become part of
this Agreement, and the General Partner shall promptly forward a copy of the
amended Schedule A to each Partner upon each amendment thereof.

 

6.4                               Advisory Committee.

 

(a)                     Selection of the Advisory Committee.  The Partnership
shall have an Advisory Committee (the “Advisory Committee”) consisting of five
(5) members. Of the five (5) Advisory Committee members, three (3) shall be
designated by PTLC (each, a “Penske Committee Member”) and, subject to
Section 9.5(d), one (1) shall be designated by the GE Representative Partner (a
“GE Committee Member”) and one (1) shall be designated by MBK CV (the “Mitsui
Committee Member”). Schedule B annexed hereto sets forth the members of the
Advisory Committee as of the Effective Time.

 

(b)                     Functions of the Advisory Committee; Quorum; Vote
Required for Action.

 

(i)                                      The Advisory Committee shall consult
with and advise the General Partner with respect to the business of the
Partnership. In addition, the Advisory Committee shall review any matters or
actions proposed to be taken by the General Partner which pursuant to
Section 6.5 hereof require the Advisory Committee’s prior approval. Subject to
the provisions of Subsection 6.4(b)(ii) below and provided that notice shall
have been duly given as set forth in Subsection 6.4(c) below: (A) at any meeting
of the Advisory Committee in which an action requiring a Level One Approval
shall be considered, the presence of a Level One Quorum shall be a quorum for
the consideration of such action, (B) at any meeting of the Advisory Committee
in which an action requiring a Level Two Approval shall be considered, the
presence of a Level Two Quorum shall be a quorum for the consideration of such
action, (C) at any meeting of the Advisory Committee in which an action
requiring a Level Three Approval shall be considered, the presence of a Level
Three Quorum shall be a quorum for the consideration of such action, and (D) at
any meeting of the Advisory Committee in which an action requiring a Level Four
Approval shall be considered, the presence of a Level Four Quorum shall be a
quorum for the consideration of such action, and (E) at any other meeting of the
Advisory Committee, the presence of a Level Four Quorum shall be the quorum
necessary for the conduct of any other business.

 

(ii)                                   With respect to any regularly-scheduled
meeting of the Advisory Committee, and any other meeting of the Advisory
Committee notice of which shall have been duly given as set forth in Subsection
6.4(c) below, in the event that a quorum shall not be present at the time and
place fixed for such regularly-scheduled meeting or specified in such notice of
any other meeting, then such meeting shall automatically be adjourned (without
the need for further notice) until the same time (and at the same place) on the
next succeeding

 

39

--------------------------------------------------------------------------------


 

Business Day. At any meeting of the Advisory Committee which shall have been so
adjourned, the number of members specified for the quorum in Subsection
6.4(b)(i) above shall constitute a quorum solely with respect to (A) as to any
regularly-scheduled meeting of the Advisory Committee, any matter that may
properly be considered at such meeting and (B) as to any other meeting of the
Advisory Committee, only those matters which shall have been specified in the
notice calling the meeting which was so adjourned and no other matters, and any
action purportedly taken by the Advisory Committee in contravention of the
foregoing shall be void and of no force or effect whatsoever.

 

(iii)                                Each member of the Advisory Committee shall
have one vote on all matters which may come before the Advisory Committee for
decision. Members of the Advisory Committee may be present and vote at meetings
thereof in person or by written proxy. All actions by the Advisory Committee
shall require the affirmative vote of a majority of the members of the Advisory
Committee and in certain circumstances as further specified in Subsections
6.5(c), 6.5(d), 6.5(e) and 6.5(f) below the affirmative vote set forth in such
sections.

 

(c)                      Meetings in Person or by Telephone; Notice; Action by
Written Consent.  Meetings of the Advisory Committee may be in person, by
telephonic communication or by such other means as to permit all members to hear
and be heard by each other at the same time. All members of the Advisory
Committee shall be given not less than five (5) Business Days’ advance notice of
all meetings (other than regularly scheduled meetings), which notice shall set
forth the business to be considered at such meeting, the time of such meeting
and the place of such meeting (if other than the principal office of the
Partnership). Notice of any meeting may be waived by means of a written
instrument, including by electronic transmission that may be printed on paper,
to such effect executed and delivered by the waiving member to the Partnership
either prior to or after such meeting. Meetings in person shall be held at the
principal office of the Partnership, or at such other place as may be determined
by the Advisory Committee and, at any such meeting, any one or more members of
the Advisory Committee may participate by means of telephonic communication or
other means as aforesaid, so long as all members of the Advisory Committee
participating in such meeting can hear and be heard by one another, and such
participation shall be deemed presence in person for purposes of such meeting. 
Any action required or permitted to be taken at any meeting of the Advisory
Committee may be taken without a meeting if all members of the Advisory
Committee approve such action in a writing or writings or by electronic
transmission or transmissions, and the writing or writings or electronic
transmission or transmissions are filed with the minutes of meetings of the
Advisory Committee.  Such filing shall be in paper form if the minutes are
maintained in paper form and shall be in electronic form if the minutes are
maintained in electronic form.

 

(d)                     Regular Meetings and Special Meetings.

 

(1)                                 Regular meetings of the Advisory Committee
shall be held at such times as the Advisory Committee shall from time to time
determine, but no less frequently than once each quarter of the Partnership
Year.

 

(2)                                 Special meetings of the Advisory Committee
shall be held whenever called by any member of the Advisory Committee upon no
less than five (5) Business

 

40

--------------------------------------------------------------------------------


 

Days’ notice to each member of the Advisory Committee prior to such meeting
unless such notice is waived by each such member. Any and all business that may
be transacted at a regular meeting of the Advisory Committee may be transacted
at a special meeting, subject to the notice requirements of Subsection
6.4(b)(ii)(B).

 

(3)                                 As and to the extent practicable, the
members of the Advisory Committee shall be furnished in advance of any regular
or special meetings of the Advisory Committee, information relating to any
action to be submitted at such regular or special meeting for any Level One
Approval, Level Two Approval, Level Three Approval and/or Level Four Approval,
as applicable, by the Advisory Committee.

 

(4)                                 At each meeting of the Advisory Committee,
the General Partner shall provide to each member of the Advisory Committee a
written summary of any and all actions, claims or proceedings initiated by the
Partnership where the same involves claims in excess of $1,000,000 (other than
any vehicle-related accident claims).

 

(e)                      Resignation, Replacement and Removal of Advisory
Committee Members.  Any Penske Committee Member may be removed at any time, with
or without cause, by proposal of PTLC. Any GE Committee Member may be removed at
any time, with or without cause, by proposal of the GE Representative Partner.
Any Mitsui Committee Member may be removed at any time, with or without cause,
by proposal of MBK CV. In the event of the death, adjudication of insanity or
incompetency, resignation, withdrawal or removal of: (i) a Penske Committee
Member, PTLC shall designate a replacement member; or (ii) the other Committee
Members, the Partner authorized under Subsections 6.4(a) or 9.5(d) to designate
such Committee Member shall designate a replacement member.

 

(f)                       Certain Provisions with respect to the Advisory
Committee.  The Advisory Committee may adopt from time to time appropriate
rules and regulations concerning the frequency and conduct of its meetings. Any
member of the Advisory Committee may delegate any or all of his or her authority
as a member of the Advisory Committee to any person, or may appoint any person
as such member’s proxy with respect to any matter or matters to be considered or
action to be taken by the Advisory Committee, provided that the Partner which
designated the Advisory Committee member has approved such delegation or
appointment in writing. Such approval may be revoked by the granting Partner or
Advisory Committee member at any time, provided that any such revocation shall
not affect the validity of any action taken by such delegate or proxy prior to
such revocation.

 

(g)                      Audit Function.  The Partnership has engaged the
Auditor as its independent auditors. The Advisory Committee shall review and
confer with respect to the performance of the Partnership’s independent auditors
and may, by Level One Approval, require that such auditors be substituted by the
General Partner; provided, however, that notwithstanding the foregoing only a
Level Four Approval shall be required if the substitute auditors are Deloitte
LLP, KPMG LLP, PricewaterhouseCoopers LLP or Ernst & Young LLP (or, with respect
to each, any successor firm thereof).  The Partnership shall maintain an
internal audit staff which (i) shall report directly to the Advisory Committee
and (ii) shall not be utilized by any Partner or any of its Affiliates (other
than the Partnership Group) with respect to its separate business.

 

41

--------------------------------------------------------------------------------


 

(h)                     No Liability.  Notwithstanding anything else contained
in this Agreement, the Advisory Committee shall not be deemed to possess and
shall not exercise any power that, if possessed or exercised by a Limited
Partner, would constitute participation in the control of the business of the
Partnership, within the meaning of Section 17-303 of the Delaware Revised
Uniform Limited Partnership Act, and no member of the Advisory Committee shall
be liable to the Partnership, the General Partner, any Limited Partner, or any
other person or entity for any losses, claims, damages or liabilities arising
from any act or omission performed or omitted by it as a member of the Advisory
Committee other than acts or omissions involving willful misconduct or bad faith
or a breach of Subsection 6.4(i). The Partnership shall indemnify, to the
fullest extent permitted by Law, each member of the Advisory Committee (and any
proxy thereof) against losses, claims, damages or liabilities arising from any
act or omission performed or omitted by him or her as a member of the Advisory
Committee or any subcommittee thereof from time to time other than those
involving willful misconduct or bad faith on the part of such committee member
or a breach of Subsection 6.4(i).

 

(i)                         Confidentiality.  With respect to any and all
information provided to or obtained by any Partner, any assignees of Partnership
Interests or any of their Affiliates, or any of its or their directors,
officers, employees, agents, representatives or advisors, including Non-Voting
Observers, as a result of such Partner being a Partner in the Partnership or its
designee being a member of or an observer on the Advisory Committee (except for
the exclusions below, “Evaluation Material”), such Partner and each of its
Affiliates, and its and their directors, officers, employees, agents,
representatives or advisors, including a Non-Voting Observer, shall hold such
information in strict confidence and use such information solely in connection
with such Partner’s evaluation of its investment in the Partnership; provided,
however, that any Partner may disclose such information (a) as required by
applicable law, rule or regulation (including but not limited to the Securities
Act, the Exchange Act, or applicable securities laws of any other jurisdiction,
or rules of a stock exchange or other self-regulatory bodies), (b) to any person
involved in the preparation of the Partner’s or any of its Affiliates’ financial
statements, public filings or tax returns, (c) to any of its own Affiliates, or
its or their directors, officers, employees, agents, representatives or advisors
who are informed of the strictly confidential nature of such information and are
or have been advised of their obligation to keep information of this type
strictly confidential, (d) upon the request or demand of any Governmental
Authority having jurisdiction over any of the Partnership or any of their
Partners or any of their Affiliates or (e) to any person and such person’s
advisors with whom any Partner or any of its Affiliates is contemplating a
financing transaction or to whom such Partner is contemplating a Transfer of all
or any portion of its Partnership Interests in accordance with the terms of this
Agreement (a “Potential Buyer”), provided that such Potential Buyer and such
person’s advisors are advised of the strictly confidential nature of such
information and the Potential Buyer agrees to be bound by a confidentiality
agreement containing protective provisions no less protective of the information
of the Partnership than provided in this Agreement. All press releases, public
announcements, and similar publicity (other than such public announcements
required by applicable law, rule or regulation, pursuant to clause (a) in the
immediately preceding sentence) respecting the Partnership and referencing the
name of any Partner or any Affiliate of any Partner (“Non-Issuing Partner”)
other than the Partner issuing such press release, public announcement, similar
publicity or making such required disclosure shall be made only with the prior
written consent of such Non-Issuing Partner, which consent will not be
unreasonably withheld; provided, however, that without consent any Partner may
state in such a public announcement that it is a Partner and

 

42

--------------------------------------------------------------------------------


 

disclose the legal names of the Partnership, and the other Partners and their
respective parents. Nothing in this paragraph shall waive any attorney-client
privilege, attorney work product privilege or other privilege, and any
information subject to such privilege shall not be disclosed except by agreement
of the Advisory Committee or as required by applicable law, rule or regulation
or restrict the Partnership’s ability to issue press releases in the ordinary
course of business. For purposes of this Subsection 6.4(i), the Partnership
shall not be deemed to be an Affiliate of any of the Partners. “Evaluation
Material” shall not include information that (i) is or becomes generally
available to the public other than as a result of a disclosure by the applicable
Partner, its representatives or others to whom it voluntarily discloses such
information other than Governmental Authorities (the “Recipient Group”) in
breach of this Agreement, (ii) was available to a member of the Recipient Group
prior to such information’s disclosure by or on behalf of the Partnership from a
source (other than Recipient Group) who, to the knowledge of the applicable
Partner, is not subject to a confidentiality agreement with, or other obligation
of secrecy to, the Partnership, its Affiliates or representatives prohibiting
such disclosure, (iii) is or becomes available to the Recipient Group from a
source (other than the Recipient Group) who, to the knowledge of the applicable
Partner, is not subject to a confidentiality agreement with, or other obligation
of secrecy to, the Partnership, its Affiliates or representatives prohibiting
such disclosure, or (iv) was independently developed by the Recipient Group
without reference to the Evaluation Material. If a member of the Recipient Group
is requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand, or similar legal
process or by regulatory agency, or stock exchange or other applicable rules) to
disclose any of the Evaluation Material, or if a member of the Recipient Group
determines that such Evaluation Material is required to be disclosed by
applicable law, rule or regulation, the applicable Partner agrees promptly upon
obtaining knowledge of such request, requirement or determination to disclose to
provide the Advisory Committee with prompt notice of each such request or
determination, to the extent practicable and not legally prohibited, so that the
Partnership or a Partner as appropriate may seek an appropriate protective order
(at its own cost and expense). If, absent the entry of a protective order or
other appropriate remedy, the applicable member of a Recipient Group is legally
required to disclose the Evaluation Material, such applicable member may
disclose such information only to the persons and to the extent required without
liability under this Agreement.  Notwithstanding the foregoing, GECC, the GE
Partners, the Partnership and its Subsidiaries are subject to rules and
regulations of, and examination and supervision by, the Board of Governors of
the Federal Reserve System and in certain circumstances other regulators and
supervisors of financial institutions (the “Bank Regulators”).  Nothing in this
Agreement shall be deemed to preclude or restrict any of such entities from
disclosing, pursuant to the examination or supervisory requirements or requests
of any of the Bank Regulators, to any of the Bank Regulators with jurisdiction
over such entities at such time, or any such Bank Regulators from obtaining
access to, any Evaluation Material, and in connection therewith such entities
shall not be required to give the Partnership or any Partner notice with respect
to such disclosure or access.

 

(j)                        Non-Voting Observers.

 

(i)                                     Each Partner, together with its
Affiliates, that does not have the right to appoint a member of the Advisory
Committee pursuant to Subsection 6.4(a), but holds a Percentage Interest of not
less than five percent (5%) (which for the purposes of this determination shall
include a pro rata portion of the Partnership Interest held by PTL GP

 

43

--------------------------------------------------------------------------------


 

based upon the Partner’s ownership interests in Holdings (if any), but with
respect to PAG, shall exclude Partnership Interests held directly or indirectly
by the other Penske Partners (other than its interest through PTL GP as
described above) and only for so long as such Partner, together with its
Affiliates, owns a Percentage Interest of not less than five percent (5%) (which
for the purposes of this determination shall include a pro rata portion of the
Partnership Interest held by PTL GP based upon the Partner’s ownership interests
in Holdings (if any), but with respect to PAG, shall exclude Partnership
Interests held directly or indirectly by the other Penske Partners (other than
its interest through PTL GP as described above)), including as of the Effective
Time, PAG, shall have the right to a non-voting observer (the “Non-Voting
Observer”) at all duly called and convened meetings of the Advisory Committee
(as provided for in Subsection 6.4(c). For the sake of clarity, as of the
Effective Time, PAG has the right to a Non-Voting Observer. The Non-Voting
Observer shall be entitled to receive all materials and information distributed
to the members of the Advisory Committee (in such capacity) in connection with
such duly called and convened meetings (including written consents in lieu of
such meetings) and shall have access to the Partnership’s management and records
as if the Non-Voting Observer were a member of the Advisory Committee, except
that the General Partner may exclude any Non-Voting Observers from all
applicable portions of any meeting of the Advisory Committee, or deny access to
any information or portions thereof provided to members of the Advisory
Committee, if the General Partner reasonably determines that the participation
of the Non-Voting Observer, or access to the applicable information, could
reasonably be expected to (1) result in a waiver of the attorney-client
privilege (based on the advice of the Partnership’s counsel and, if applicable,
taking into account the execution of a common interest agreement) with respect
to any matters to be discussed or any matters included in the information to be
distributed; (2) expose to any Non-Voting Observer (who represents or is
affiliated with a competitor to the Partnership, a customer, supplier or other
business partner of the Partnership or a competitor to the Partnership’s
customers, suppliers or other business partners) (A) if a contract or
understanding with any Person or Affiliate of such Person represented by the
Non-Voting Observer is being described, discussed or voted upon, any information
related to such contract or understanding and/or (B) the Partnership’s business
operations, objectives, opportunities, competitive positioning and/or prospects
related to any such Person or any matter in which such Person may be reasonably
deemed to have an interest that is adverse to the Partnership; (3) cause the
Partnership to violate obligations with respect to confidential or proprietary
information of third parties, provided that a Non-Voting Observer shall not be
so excluded unless all other Persons whose participation in such meeting of the
Advisory Committee, or portions thereof, or receipt of such information, or
portions thereof, would result in a violation of such third party obligations
are also excluded; or (4) pose an actual or potential conflict of interest for
the Partner designating the Non-Voting Observer, any of its Affiliates or the
Non-Voting Observer. In addition, if a Non-Voting Observer designated by a
Partner is an observer, employee, officer, director, partner, member, consultant
or fiduciary at another company that competes with the Partnership or is
primarily engaged in a business in a substantially related industry, a majority
of the members of the Advisory Committee shall be permitted to exclude the
Non-Voting Observer from any meeting of the Advisory Committee, or portions
thereof, or deny access to any information provided to the members of the
Advisory Committee, if such members reasonably determine, in a closed session,
to exclude

 

44

--------------------------------------------------------------------------------


 

such Non-Voting Observer to protect the proprietary nature of the information
included in the matters to be discussed and/or distributed.

 

(ii)                                   For the avoidance of doubt, any failures
to comply with this Subsection 6.4(j) shall not affect in any way the validity
of any actions taken by the Advisory Committee.

 

6.5                               Restrictions on the Authority of the General
Partner.

 

(a)                     Notwithstanding any other provision of this Agreement,
the General Partner shall not have authority to do any of the following:

 

(i)                                      any act in contravention of this
Agreement;

 

(ii)                                   any act which would make it impossible to
carry on the ordinary business of the Partnership, except as otherwise provided
in this Agreement;

 

(iii)                                possess Partnership property, or assign any
rights in specific Partnership property, for other than a Partnership purpose;

 

(iv)                               admit a Person as a Partner, except as
otherwise provided in this Agreement;

 

(v)                                  except as permitted pursuant to
Section 14.2, amend or waive any provision of this Agreement;

 

(vi)                               except as otherwise permitted by this
Agreement, Transfer all or any portion of its interest as the General Partner of
the Partnership;

 

(vii)                            knowingly commit any act which would subject
any Limited Partner to liability as a general partner in any jurisdiction in
which the Partnership transacts business, except to effect the conversion of the
Partnership Interests pursuant to Subsection 1.1(c); or

 

(viii)                         elect to dissolve the Partnership, except as
expressly permitted herein.

 

(b)                     [INTENTIONALLY OMITTED]

 

(c)                      Notwithstanding any other provision of this Agreement,
other than Subsection 6.4(h), the General Partner shall not have authority to do
any of the following without a Level One Approval of the Advisory Committee:

 

(i)                                      Enter into any credit agreement,
indenture, debt security or debt instrument (or any amendment, restatement,
supplement or other modification thereto or waiver thereof) that would or (at
such time the agreement or other instrument, or amendment, restatement,
supplement or other modification thereto or waiver thereof, is executed),
reasonably would be expected to (A) restrict or prevent the exercise by the GE
Partners or the

 

45

--------------------------------------------------------------------------------


 

Mitsui Partners, including, in each case, any permitted successors or permitted
assignees, of any rights, actions or transactions contemplated by Article 9
(without limiting the foregoing, any provision that would require the consent of
creditors or their agents or representatives to such exercise in order to
prevent acceleration or rapid amortization of indebtedness or would give
creditors or their agents or representatives the right to accelerate or more
rapidly amortize indebtedness in connection with such exercise being deemed to
be expected to restrict or prevent such right, action or transaction) or
(B) reduce distributions by the Partnership below those otherwise required by
Subsections 5.1(a) and (b);

 

(i)                                     change the Partnership’s policies
relating to requirements of environmental Laws, antitrust Laws, anti-corruption
Laws, anti-bribery Laws, Laws relating to contracts with Governmental
Authorities, insider trading or ethical business practices;

 

(ii)                                   materially change policies relating to
accounting matters other than those required by GAAP;

 

(iii)                                change the character of the Partnership
Group’s business from that set forth in clauses (i), (ii), (iii) and (iv) of
Section 1.4 or cause the Partnership Group to engage in any activity other than
as described therein;

 

(iv)                               increase or amend the compensation
arrangements for the direct services of Roger S. Penske between the Partnership
Group and Roger S. Penske or any entity that is an Affiliate of Roger S. Penske
from those currently in effect;

 

(v)                                  (A) file a voluntary petition seeking
liquidation, reorganization, arrangement or readjustment, in any form, of the
Partnership’s debts under Title 11 of the United States Code or any other
federal or state insolvency Law, or file an answer consenting to or acquiescing
in any such petition, (B) make any Transfer for the benefit of the Partnership’s
creditors (other than the creation of Liens as contemplated by
Section 6.5(d)(i)(C)), or (C) allow the expiration of sixty days after the
filing of an involuntary petition under Title 11 of the United States Code, the
application by a third party for the appointment of a receiver for the assets of
the Partnership, or the filing of an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of the Partnership’s debts under any
other federal or state insolvency Law, unless the same shall not have been
vacated, set aside or stayed within such sixty-day period;

 

(vi)                               cause the Partnership Group to take any
action or series of related actions, outside of the ordinary course of business
consistent with the past practice of the Partnership Group since May 2012, that
could reasonably be expected to result in the loss of any investment grade
corporate, unsecured, long-term debt rating for the Partnership on a stand-alone
basis; it being understood that (A) such actions shall not include distributions
required by Subsections 5.1(a) and 5.1(b) and (B) changes in policies or ratings
criteria of ratings agencies shall not be taken into account for this provision;

 

(vii)                            raise additional equity capital by means of a
capital call or equity issuance (provided that any such capital call shall, in
any case, precede such equity

 

46

--------------------------------------------------------------------------------


 

issuance), other than a capital call and equity issuance that may be approved
pursuant to Subsection 6.5(f)(v);

 

(viii)                         amend or waive any provision of the Trade Name
and Trademark Agreement, if such amendment or waiver is adverse in any respect
to the Partnership; or

 

(ix)                               making donations by or in the name of the
Partnership if the same involves amounts in excess of $3,000,000 for any single
donation or series of related donations.

 

(d)                     Notwithstanding any other provision of this Agreement,
but subject to Subsections 6.4(h) and 6.5(c), the General Partner shall not have
authority to do any of the following without a Level Two Approval; provided,
however, that if at any time (i) the GE Representative Partner and its
Affiliates collectively own less than a fifteen percent (15%) Percentage
Interest and the Mitsui Partners and their Affiliates, collectively, own at
least a twenty percent (20%) Percentage Interest or (ii) the GE Representative
Partner and its Affiliates collectively own less than a ten percent (10%)
Percentage Interest and the Mitsui Partners and their Affiliates, collectively,
own at least a ten percent (10%) Percentage Interest (each condition set forth
in clauses (i) and (ii), a “Level Three Triggering Condition”), then each of the
actions set forth in Subsections 6.5(d)(i) and 6.5(d)(iv) and, solely to the
extent relating to periods after any continuing Level Four Triggering Condition
or any continuing Level Three Triggering Condition (as applicable), 6.5(d)(iii),
shall instead require a Level Three Approval; provided, further, that if at any
time the GE Representative Partner and its Affiliates collectively own less than
a ten percent (10%) Percentage Interest and the Mitsui Partners and their
Affiliates, collectively, own less than a ten percent (10%) Percentage Interest
(the “Level Four Triggering Condition”), then each of the actions set forth in
Subsections 6.5(d)(i) and 6.5(d)(iv) and, solely to the extent relating to
periods after any continuing Level Four Triggering Condition or any continuing
Level Three Triggering Condition (as applicable), 6.5(d)(iii), shall instead
require a Level Four Approval:

 

(i)                                      cause the Partnership Group to
(A) incur indebtedness outside of the ordinary course of business, (B) incur
indebtedness that is not pari passu in right of payment with the New Credit
Agreement (or any replacement or successor revolving credit agreements pari
passu in right of payment with the New Credit Agreement) or the senior notes of
the Partnership and PTL Finance Corporation outstanding at the Effective Time or
(C) grant any Liens with respect to any property of the Partnership Group other
than: (I) such Liens granted in connection with the financing of the acquisition
of vehicles (or, in the context of an acquisition by any member of the
Partnership Group, existing Liens on real property so acquired) by the
Partnership Group in the ordinary course of business, which Liens attach only to
the vehicles (or, in the context of an acquisition by any member of the
Partnership Group, existing Liens on real property so acquired) being acquired
with the proceeds of the applicable financing, including any chattel paper,
replacements, substitutes and proceeds thereof, as such terms are defined in
Article 9 of the Uniform Commercial Code, or (II) Liens permitted by the New
Credit Agreement (or any replacement or successor revolving credit agreements
pari passu in right of payment with the New Credit Agreement);

 

47

--------------------------------------------------------------------------------


 

(ii)                                   enter into any credit agreement,
indenture, debt security or debt instrument (or any amendment, restatement,
supplement or other modification thereto or waiver thereof) that would or (at
such time the agreement or other instrument, or amendment, restatement,
supplement or other modification thereto or waiver thereof, is executed),
reasonably would be expected to restrict or prevent the exercise by the GE
Partners, including any permitted successors or permitted assignees, of any
rights, actions or transactions contemplated by Article 10 (without limiting the
foregoing, any provision that would require the consent of creditors or their
agents or representatives to such exercise in order to prevent acceleration or
rapid amortization of indebtedness or would give creditors or their agents or
representatives the right to accelerate or more rapidly amortize indebtedness in
connection with such exercise being deemed to be expected to restrict or prevent
such right, action or transaction);

 

(iii)                                determine the accounting methods and
conventions to be used in, or any other method or procedure related to, the
preparation of the Returns (as defined in Subsection 8.2(d)), and make any and
all elections under the tax Laws of any jurisdiction as to the treatment of
items of income, gain, loss, deduction and credit of the Partnership or file a
Form 8832 - Entity Classification Election or in any other manner make or change
an election under U.S. Treasury Regulations Section 301.7701-3(c)(1) or
successor regulations to have the Partnership taxed as anything other than as a
partnership for federal tax purpose;

 

(iv)                               (A) (I) subject to Section 6.7(c) below,
cause the Partnership Group to (a) make acquisitions during any Partnership Year
of (i) any stock or other equity interest in any other entity (including by
purchase, merger or consolidation) or (ii) any assets of any other Person (other
than in respect of the acquisition of new vehicles, the sale-and-leaseback (or
sale-and-rentback) of vehicles, or the acquisition of vehicles for the purpose
of disposition by the Partnership within a reasonable period of time, in each
case in the ordinary course of business of the Partnership) or (b) redeem or
otherwise acquire or retire for value any of the equity interests of any
Subsidiary of the Partnership held by Persons other than the Partnership or any
of the Partnership’s wholly owned Subsidiaries (other than pro rata payments to
all holders of the equity interests of any such Subsidiary) (clauses (a) and
(b), collectively, “Acquisitions”) which collectively (in respect of all such
Acquisitions) have an enterprise value (which for purposes of this
Section 6.5(d)(iv) shall take into account any indebtedness for borrowed money
of any acquired entity or related assets and any redemption payments) in excess
of $250,000,000 (in the aggregate), or (II) cause the Partnership to incur
capital expenditures (other than in respect of vehicles) in any Partnership
Year, individually or in the aggregate, in excess of an amount equal to the sum
of (a) $10,000,000 and (b) 15% of facilities and equipment, net (excluding
vehicles) as of the end of the immediately preceding Partnership Year as set
forth in the Partnership’s consolidated balance sheet for such immediately
preceding Partnership Year;

 

(v)                                  so long as the GE Partners collectively
hold at least a five percent (5.0%) Percentage Interest, and so long as a GE
Partner or one of its Affiliates is subject to compliance with the Volcker
Rule (as defined below), cause, permit or suffer the Partnership or any entity
in the Partnership Group to: (1) take any action or series of related actions as
a result of which such entity could reasonably be expected to be (A) an
investment company within the meaning of the Investment Company Act, but for
Section 3(c)(1) or

 

48

--------------------------------------------------------------------------------


 

3(c)(7) of such Act or (B) a commodity pool that meets the criteria set forth in
12 C.F.R. § 248.10(b)(ii); (2) acquire or retain an interest of any kind in a
Pooled Vehicle, unless a GE Partner or an Affiliate of a GE Partner determines
in good faith, following consultation with counsel, that such acquisition or
retention is permitted under Section 13 of the Bank Holding Company Act of 1956
(the so called “Volcker Rule”) and the regulations and interpretations
implementing the Volcker Rule; or (3) purchase or sell any financial instrument
of any kind or character principally for the purpose of short term resale or
benefitting from actual or expected short-term price movements, unless a GE
Partner or an Affiliate of a GE Partner determines in good faith, following
consultation with counsel, that such purchase or sale is permitted under the
Volcker Rule and the regulations and interpretation implementing the Volcker
Rule; and for the avoidance of doubt, nothing in this Section 6.5(d)(v) shall
supersede or replace the requirement of any Level One Approval of the Advisory
Committee pursuant to Section 6.5(c)(iv); or

 

(vi)                               so long as the GE Partners collectively hold
at least a five percent (5.0%) Percentage Interest, cause, permit or suffer the
Partnership or any entity in the Partnership Group to make any acquisition
during any Partnership Year of any stock or other equity interest in any other
entity (including by purchase, merger or consolidation) that would be subject to
the prior notice requirements in 12 U.S.C. § 5363(b) (relating to prior Federal
Reserve notice requirements in Section 163 of Dodd-Frank for the acquisition of
ownership or control of any voting securities of a nonbank financial company
with total consolidated assets of $10,000,000,000 or more).

 

(e)                      Notwithstanding any other provision of this Agreement,
other than Subsections 6.4(h), 6.5(c) and 6.5(d), the General Partner shall not
have authority to do any of the following without a Level Three Approval:

 

(i)                                      change the name of the Partnership or
the name or names under which the Partnership conducts business; provided,
however, that nothing in this Subsection 6.5(e)(i) shall be deemed to prevent
the Partnership from ceasing to use the name “Penske” if and to the extent
required by the Trade Name and Trademark Agreement;

 

(ii)                                   subject to Section 6.7(c) below, cause
the Partnership Group to make any Acquisitions which collectively (in respect of
all such Acquisitions) have an enterprise value in excess of $100,000,000 but
not in excess of $250,000,000 (in the aggregate) during any Partnership Year;

 

(iii)                                hire or terminate or modify the
compensation of the manager of the internal audit staff contemplated by
Subsection 6.4(g) or adopt its budget; or

 

(iv)                               for the sake of clarity, to the extent
provided in the first paragraph of Subsection 6.5(d), if the Level Three
Triggering Condition has occurred and is continuing, any other action that would
otherwise require a Level Two Approval.

 

(f)                       Notwithstanding any other provision of this Agreement,
other than Subsections 6.4(h), 6.5(c), 6.5(d) and 6.5(e), the General Partner
shall not have authority to do any of the following without a Level Four
Approval:

 

49

--------------------------------------------------------------------------------


 

(i)                                      adopt the annual budget and business
plan of the Partnership Group;

 

(ii)                                   materially change the Partnership’s
policies relating to credit approval levels;

 

(iii)                                appoint the senior officers of the
Partnership;

 

(iv)                               subject to Subsection 6.7(c) below, cause the
Partnership Group to make any Acquisitions which collectively (in respect of all
such Acquisitions) have an enterprise value in excess of $10,000,000 but not in
excess of $100,000,000 (in the aggregate) during any Partnership Year;

 

(v)                                  raise equity capital solely through a
capital call in accordance with Section 3.1 that satisfies the Capital Call
Conditions (including any adjustment to the Percentage Interest of the Partners
in connection therewith), and/or issue limited Partnership Interests to satisfy
any Remaining Capital Call Deficiency in respect of such capital call;

 

(vi)                               declare or cause the Partnership to make any
Discretionary Distributions to its Partners pursuant to Subsection 5.1(c); or
declare or pay any dividend on or make any distribution on or purchase, redeem
or otherwise acquire or retire for value any of the equity interests of any
Subsidiary of the Partnership held by Persons other than the Partnership or any
of the Partnership’s wholly owned Subsidiaries except for pro rata payments to
all holders of the equity interests of any such Subsidiary; or

 

(vii)                            for the sake of clarity, to the extent provided
in the first paragraph of Subsection 6.5(d), if the Level Four Triggering
Condition has occurred and is continuing, any other action that would otherwise
require a Level Two Approval.

 

6.6                               Other Activities.  (a) Any Partner (other than
the General Partner in such capacity) (the “Interested Party”) may engage in or
possess an interest in other business ventures of any nature or description,
independently or with others, whether presently existing or hereafter created,
and neither the Partnership nor any Partner (including the General Partner)
other than the Interested Party shall have any rights in or to such independent
ventures or the income or profits derived therefrom.

 

(b)                     Notwithstanding the foregoing, none of Penske
Corporation, PTLC, PAG or any of their respective Affiliates shall, at any time
that (i) the aggregate Percentage Interests that the Penske Partners own exceed
five percent (5%), (ii) any Penske Partner has the right to designate one or
more members of the Advisory Committee, (iii) a Penske Partner is the General
Partner or (iv) so long as PTL GP is the General Partner, a Penske Partner is
the Managing Member of Holdings, and for a period of two (2) years after none of
the conditions set forth in the foregoing clauses (i), (ii), (iii) or
(iv) applies, directly compete with the Partnership (as such phrase is defined
in Subsection 6.6(d) below) or acquire or possess any ownership interest (other
than investments of less than two percent (2%) of any class of outstanding
securities of a corporation or other entity) in any other entity which directly
competes with the Partnership.

 

50

--------------------------------------------------------------------------------


 

(c)                      (i)  Notwithstanding the foregoing, neither GECC nor
any of its Subsidiaries shall, at any time that the aggregate Percentage
Interests that the GE Partners own exceeds five percent (5%) and for a period of
two (2) years after the later of (x) the date upon which the GE Partners cease
to own in excess of such five percent (5%) and (y) the date on which none of the
GE Partners has the right to designate a member of the Advisory Committee,
directly compete with the Partnership (as such phrase is defined in Subsection
6.6(d) below).

 

(ii)                                   Notwithstanding the foregoing, neither
Mitsui nor any of its Subsidiaries shall, at any time that the aggregate
Percentage Interests that Mitsui and its Subsidiaries, collectively, own exceeds
five percent (5%) and for a period of two (2) years after the later of (x) the
date upon which Mitsui and its Subsidiaries, collectively, cease to own in
excess of such five percent (5%) and (y) the date on which MBK CV no longer has
the right to designate a member of the Advisory Committee, directly compete with
the Partnership (as such phrase is defined in Subsection 6.6(d) below).

 

(d)                     As used in this Section 6.6, the phrase “directly
compete(s) with the Partnership” shall mean the active conduct and operation of
a business engaged in the renting and full-service leasing (but not any other
types of Leasing) and servicing of tractors, trailers and/or trucks to third
party users, or in acting as a dedicated contract motor carrier, in each case in
the United States of America or Canada.  For the avoidance of doubt, and without
implicitly agreeing that the following activities would be subject to the
provisions of Subsections 6.6(b) or 6.6(c) above, (i) Penske Corporation, PTLC
and/or PAG shall not be deemed to be in breach of Subsection 6.6(b), (ii) GECC
shall not be deemed to be in breach of Subsection 6.6(c)(i), and (iii) Mitsui
shall not be deemed to be in breach of Subsection 6.6(c)(ii), in each case, by
virtue of any of Penske Corporation, PTLC, PAG or any of their respective
Affiliates, GECC or any of its Subsidiaries, or Mitsui or any of its
Subsidiaries, respectively, engaging in any of the following:

 

(A)                               contracting with, arranging for, or using any
third party motor or other carriers, delivery services or logistics providers
(whether for the benefit of Penske Corporation, PTLC, PAG or any of their
respective Affiliates, GECC or any of its Subsidiaries, or Mitsui or any of its
Subsidiaries, as applicable, or on behalf of any of the respective suppliers or
customers of the foregoing Persons), in each case, in connection with the
delivery of raw materials, inventory, or products that, in each case, are
purchased, sold, financed or brokered, respectively, by Penske Corporation,
PTLC, PAG or any of their respective Affiliates, GECC or any of its
Subsidiaries, or Mitsui or any of its Subsidiaries or in respect of which such
Person is acting as a freight forwarder;

 

(B)                               transportation of hydrocarbons, including
crude oil, liquefied natural gas, liquefied petroleum gas, compressed natural
gas and oil products;

 

(C)                               conducting or operating any business primarily
servicing specific infrastructure projects in which Penske Corporation, PTLC,
PAG or any of their respective Affiliates, GECC or any of its Subsidiaries, or
Mitsui or any of its Subsidiaries, as applicable, has investments from time to
time;

 

(D)                               Leasing heavy equipment for construction or
other industrial use, including dump trucks, loader cranes and aerial work
platform; and

 

51

--------------------------------------------------------------------------------


 

(E)                                Leasing railcars, providing transportation
management and transportation route planning and other logistics services for
transportation by railcars.

 

(e)                      [INTENTIONALLY OMITTED]

 

(f)                       Subsection 6.6(b) above shall cease to be applicable
to any Person (other than the General Partner and its Subsidiaries) at such time
as it is no longer an Affiliate of Penske Corporation and shall not apply to any
Person (other than the General Partner and its Subsidiaries) that purchases
assets, operations or a business from Penske Corporation or one of its
Affiliates, if such Person is not an Affiliate of Penske Corporation after such
transaction is consummated.

 

(g)                      Subsection 6.6(c) above shall cease to be applicable to
(i) any Person at such time as it is no longer a Subsidiary of GECC and shall
not apply to any Person that purchases assets, operations or a business from
GECC or one of its Subsidiaries, if such Person is not a Subsidiary of GECC
after such transaction is consummated and (ii) any Person at such time as it is
no longer a Subsidiary of Mitsui and shall not apply to any Person that
purchases assets, operations or a business from Mitsui or one of its
Subsidiaries, if such Person is not a Subsidiary of Mitsui after such
transaction is consummated.

 

(h)                     Notwithstanding the provisions of Subsections 6.6(b) and
6.6(c) above, and without implicitly agreeing that the following activities
would be subject to the provisions of Subsections 6.6(b) or 6.6(c) above,
nothing in Subsection 6.6(b) or 6.6(c) above shall preclude, prohibit or
restrict a Person whose conduct is restricted under Subsection 6.6(b) or
6.6(c) above (each a “Restricted Person”) from engaging in any manner in any
(i) Financial Services Business, (ii) Existing Business Activities, (iii) De
Minimis Business or (iv) business activity that would otherwise violate
Subsection 6.6(b) or 6.6(c) above, as applicable, that is acquired from any
Person (an “After-Acquired Business”) or is carried on by any Person that is
acquired by or combined with a Restricted Person in each case after the
Effective Time (an “After-Acquired Company”); provided, that with respect to
clauses (iii) and (iv), as applicable, so long as within 18 months (or such
longer period agreed to by the General Partner, the GE Representative Partner
and Mitsui) after the purchase or other acquisition of the After-Acquired
Business or the After-Acquired Company or the loss by a Restricted Person of De
Minimis Business status for its otherwise violative business activities if the
restriction in Subsection 6.6(b) or (c) above with respect to the applicable
Restricted Person has not terminated during such period, such Restricted Person,
following the extension to the Partnership of the First Opportunity which does
not result in an acquisition transaction with the Partnership, signs a
definitive agreement to dispose, and subsequently disposes of the relevant
portion of the business or securities of the After-Acquired Business or the
After-Acquired Company or the otherwise violative business activity; or at the
expiration of such 18-month period (or such longer period agreed to by the
General Partner, the GE Representative Partner and Mitsui) the business of the
After-Acquired Business or the After-Acquired Company or the otherwise violative
business activity complies with Subsection 6.6(b) or Subsection 6.6(c) above, as
applicable. With respect to clauses (iii) and (iv), as applicable, the
applicable Restricted Person shall extend to the Partnership the first
opportunity to potentially acquire the relevant portion of the business or
securities of the Acquired Business or the Acquired Company or the otherwise
violative business activity. The Restricted Person and the Partnership agree to
enter into good faith discussions, for

 

52

--------------------------------------------------------------------------------


 

a period of ninety (90) days after the Restricted Person notifies the
Partnership of the transaction opportunity in writing, regarding the
Partnership’s potential acquisition of the relevant portion of the business or
securities of the Acquired Business or the Acquired Company or the otherwise
violative business activity (the “First Opportunity”); provided, that the
Partnership shall notify the Restricted Person as soon as practicable if it is
not interested in vigorously pursuing the opportunity, which notice shall
terminate the First Opportunity; provided, further that nothing herein shall
(A) require the Restricted Party to Sell to the Partnership, or require the
Partnership to acquire from the Restricted Party, the relevant portion of the
business or securities of the Acquired Business or the Acquired Company or the
otherwise violative business activity; or (B) prohibit or restrict any
discussions or negotiations at any time with third parties to acquire the
relevant portion of the business or securities of the Acquired Business or the
Acquired Company. At any time following the expiration or termination of the
First Opportunity, the Restricted Party may enter into definitive agreements to
Sell, or subsequently Sell, the relevant portion of the business or securities
of the Acquired Business or the Acquired Company; provided, that, if the
applicable Restricted Person is an Affiliate of Penske Corporation, the terms
and conditions of the Partnership’s potential acquisition shall be presented to
the Advisory Committee for discussion prior to the consummation of any Sale of
the relevant portion of the business or securities of the Acquired Business or
the Acquired Company.

 

(i)                         Notwithstanding anything to the contrary in this
Agreement, any amendments, modifications or waivers to this Section 6.6 relating
to activities of (x) Penske Corporation or any of its Affiliates, or GECC or any
of its Subsidiaries or Mitsui or any of its Subsidiaries shall be approved in
writing by the members of the Advisory Committee designated by the Partners
holding a majority of the Partnership Interests not held by such parties seeking
such amendment, modification or waiver to this Section 6.6, or (y) any Partner
other than Penske Corporation or any of its Affiliates, GECC or any of its
Subsidiaries, or Mitsui or any of its Subsidiaries shall be approved in writing
by four (4) members of the Advisory Committee (including the GE Committee Member
designated by the GE Representative Partner).

 

(j)                        Definitions:

 

(1)                                 “Capital Markets Activity” means any
activity undertaken in connection with efforts by any Person to raise for or on
behalf of any Person capital from any public or private source.

 

(2)                                 “Default Recovery/Remarketing Activities”
means (i) the exercise of any rights or remedies in connection with any Capital
Markets, Financing, Insurance, Leasing, Other Financial Services or Securities
Activity (whether such rights or remedies arise under any agreement relating to
such activity, under applicable Law or otherwise) including any foreclosure,
realization or repossession or ownership of any collateral, business assets or
other security for any Financing (including the equity in any entity or
business), Insurance or Other Financial Services Activity or any property
subject to Leasing or (ii) the remarketing (including any possession,
ownership, Insurance, maintenance, transportation, shipment, storage,
refurbishment, repair, sale, offer to sale, auction, consignment, liquidation,
disposal, scrapping or other remarketing activities) of any collateral, business
assets or other security for any Financing (including the equity in any entity
or business), Insurance or Other Financial Services Activity or any property
subject to Leasing.

 

53

--------------------------------------------------------------------------------


 

(3)                                 “De Minimis Business” means (a) any business
activity that would otherwise violate Subsection 6.6(b) or Subsection
6.6(c) above that is carried on by an After-Acquired Business or an
After-Acquired Company, but only if, at the time of such acquisition or
thereafter at the end of each Partnership Year following such acquisition, the
operating revenues (excluding non-operating revenues) derived from business that
directly competes with the Partnership (as such phrase is defined in Subsection
6.6(d) above) by such After-Acquired Business or After-Acquired Company
constitute less than $100,000,000 for the most recently completed fiscal year
preceding such acquisition or at the end of any Partnership Year following such
acquisition, or (b) any business activity conducted by Penske Corporation or any
of its Affiliates, or GECC or any of its Subsidiaries, or Mitsui or any of its
Subsidiaries that constitutes Business Activities Ancillary to its principal
businesses.

 

(4)                                 “Existing Business Activities” means, with
respect to Penske Corporation or any of its Affiliates, any business conducted
or investment held by Penske Corporation or any of its Affiliates on the date of
this Agreement; and means, with respect to GECC or any of its Subsidiaries any
business conducted or investment held by GECC or any of its Subsidiaries on the
date of this Agreement; and means, with respect to Mitsui or any of its
Subsidiaries, any business conducted or investment held by Mitsui or any of its
Subsidiaries on the date of this Agreement, or, in each case, contemplated by
any existing contractual arrangements applicable to Penske Corporation or any of
its Affiliates, GECC or any of its Subsidiaries or Mitsui or any of its
Subsidiaries, as the case may be, on the date of this Agreement. It is
acknowledged and agreed that neither the business operations conducted as of the
date hereof by GE Capital Fleet Services or the commercial equipment finance
businesses of GE Capital, nor any reasonable expansions of such business
operations or extensions of such business operations (including by acquisition)
which are reasonably and directly related to the businesses and operations of GE
Capital Fleet Services or the commercial equipment finance businesses of GE
Capital conducted as of the date hereof shall be deemed to directly compete with
the Partnership for purposes of this Section 6.6.  In addition, it is
acknowledged and agreed that the business operations conducted as of the date
hereof by the North American logistics business of Mitsui (as conducted by the
Transfreight Group Companies) shall not be deemed to directly compete with the
Partnership for purposes of this Section 6.6 unless and until the occurrence of
the closing of the definitive agreement for the acquisition by PTL of such
business. It is acknowledged and agreed that the following business operations
and expansions shall not be deemed to directly compete with the Partnership for
purposes of this Section 6.6 (x) the business operations conducted as of the
date hereof by Mitsui Bussan Logistics Inc. or its Subsidiaries, and/or any
reasonable expansions of such business operations or extensions of such business
(including by acquisition) which are reasonably and directly related to the
business and operations of Mitsui Bussan Logistics Inc. or its Subsidiaries
conducted as of the date hereof and (y) the business operations conducted as of
the date hereof by TRI-NET(JAPAN)INC. or its Subsidiaries, and/or any reasonable
expansions of such business operations or extensions of such business (including
by acquisition) which are reasonably and directly related to the business and
operations of TRI-NET(JAPAN)INC. or its Subsidiaries conducted as of the date
hereof.

 

(5)                                 “Financial Services Business” means any
activities undertaken principally in connection with or in furtherance of
(i) any Capital Markets Activity, (ii) Financing, (iii) Leasing (other than
Leasing activities that would constitute directly competing with the
Partnership, as defined in Subsection 6.6(d) above), (iv) Default

 

54

--------------------------------------------------------------------------------


 

Recovery/Remarketing Activities, (v) Other Financial Services Activities,
(vi) any Securities Activity or (vii) the sale of Insurance, the conduct of any
Insurance brokerage activities or services or the provision of Insurance
advisory services, business processes or software. Financial Services Business
also includes any investment or ownership interest in a Person through an
employee benefit or pension plan.

 

(6)                                 “Financing” means the making, entering into,
purchase of, or participation in (including syndication or servicing activities)
(i) secured or unsecured loans, conditional sales agreements, debt instruments
or transactions of a similar nature or for similar purposes and (ii) non-voting
preferred equity investments.

 

(7)                                 “Insurance” means any product or service
determined to constitute insurance, assurance or reinsurance by the Laws in
effect in any jurisdiction in which the restriction set forth in Subsection
6.6(b) or 6.6(c) above applies.

 

(8)                                 “Leasing” means the rental, leasing, or
financing, in each case under operating leases, finance leases, capital leases,
synthetic leases, leveraged leases, tax-oriented leases, non-tax-oriented
leases, retail installment sales contracts, hire purchase or rental agreements,
of property, whether real, personal, tangible or intangible.

 

(9)                                 “Other Financial Services Activities” means
the offering, sale, distribution or provision, directly or through any
distribution system or channel, of any financial products, financial services,
asset management services, including investments on behalf of Penske Corporation
or any of its Affiliates, GECC or any of its Subsidiaries or Mitsui or any of
its Subsidiaries purely for financial investment purposes, investments for the
benefit of third party and client accounts, credit card products or services,
vendor financing and trade payables services, back-office billing, processing,
collection and administrative services or products or services related or
ancillary to any of the foregoing.

 

(10)                          “Securities Activity” means any activity, function
or service (without regard to where such activity function or service actually
occurs) which, if undertaken or performed (i) in the United States would be
subject to the United States federal securities Laws or the securities Laws of
any state of the United States or (ii) outside of the United States within any
other jurisdiction in which the restrictions set forth in Subsection 6.6(b) or
Subsection 6.6(c) above apply, would be subject to any Law in any such
jurisdiction governing, regulating or pertaining to the sale, distribution or
underwriting of securities or the provision of investment management, financial
advisory or similar services.

 

6.7                               Transactions with Affiliates.

 

(a)                     Subject to Subsection 6.7(c), nothing in this Agreement
shall preclude transactions between the Partnership and any Partner (including
the General Partner) or an Affiliate or Affiliates of any Partner acting in and
for its own account, provided that any services performed or products provided
by or assets or properties sold by or to the Partner or any such Affiliates are
services, products, assets and/or properties that the General Partner reasonably
believes, at the time of requesting such services, products, assets and/or
properties to be in the best interests of the Partnership, and further provided
that the rate of compensation to be paid for

 

55

--------------------------------------------------------------------------------


 

any such services, products, assets and/or properties shall be comparable to the
amount paid for similar services, products, assets and/or properties under
similar circumstances to independent third parties in arm’s length transactions,
and further provided that the members of the Advisory Committee will receive a
written notice within thirty days of the date on which any such transaction is
entered setting forth the material terms of any transaction or series of related
transactions described above for which the aggregate amount involved in such
transaction or series of transactions, which includes the U.S. dollar value of
the amounts involved throughout the duration of any agreements entered into with
respect to such transaction(s), is greater than $15,000,000.

 

(b)                     All bills with respect to services provided to the
Partnership by a Partner or any Affiliate of a Partner shall be separately
submitted and shall be supported by logs or other written data.

 

(c)                      Notwithstanding any of the foregoing provisions of this
Section 6.7, the General Partner shall not have the authority to enter into any
commitment or agreement regarding, or to consummate, any Affiliate Acquisition
or series of related Affiliate Acquisitions in respect of which the target
assets, business(es) or company(ies) have an aggregate enterprise value (for the
avoidance of doubt, taking into account any direct or indirect indebtedness for
borrowed money of any acquired entity or any related assets, including any such
indebtedness assumed or prepaid) in excess of $15,000,000 without the approval
of each Penske Committee Member and each member of the Advisory Committee that
is not appointed by the Partner or Partners that are proposing to engage (or
whose Affiliate or Affiliates are proposing to engage) in any such Affiliate
Acquisition with the Partnership (or, in the absence of any such disinterested
members of the Advisory Committee, all members of the Advisory Committee).

 

6.8                               Mitsui Participation Rights.

 

(a)                     MBK CV (so long as the Mitsui Partners own,
collectively, at least a ten percent (10%) Percentage Interest) shall have the
right to appoint a senior level management position selected by MBK CV and
deemed as adequate by the General Partner directly reporting to the Chief
Executive Officer of the Partnership (the “Mitsui Partner Designee”).

 

(b)                     MBK CV (so long as the Mitsui Partners own,
collectively, at least a ten (10%) Percentage Interest) shall have the right to
send annually a person selected by MBK CV to be a trainee at the Partnership
(the “Mitsui Trainee”).  The Mitsui Trainee shall be assigned from time to time,
at the reasonable discretion of the General Partner, to various business units
within the Partnership for the purpose of gaining a deep understanding of the
Partnership’s business practices and expanding his or her skills and knowledge
with respect to the truck leasing, rental and logistics industries so that the
Mitsui Trainee may assist the Mitsui Partners in identifying new opportunities
to add value to the Partnership.

 

6.9                               Exculpation.

 

Neither the General Partner (including for purposes of this Section 6.8 any
Person formerly serving as the General Partner) nor any of its Affiliates nor
any of their respective holders of partnership interests, shareholders,
officers, directors, employees or agents shall be

 

56

--------------------------------------------------------------------------------


 

liable, in damages or otherwise, to the Partnership or to any of the Limited
Partners for any act or omission on its or his or her part, except for (i) any
act or omission resulting from its or his or her own willful misconduct or bad
faith, (ii) with respect to the General Partner only, any breach by the General
Partner of its obligations as a fiduciary of the Partnership or (iii) with
respect to the General Partner only, any breach by the General Partner of any of
the terms and provisions of this Agreement. The Partnership shall indemnify,
defend and hold harmless, to the fullest extent permitted by Law, the General
Partner or any of its Affiliates or any of their respective holders of
partnership interests, members, shareholders, officers, directors, employees and
agents, from and against any claim or liability of any nature whatsoever arising
out of or in connection with the assets or business of the Partnership, except
where attributable to the willful misconduct or bad faith of such individual or
entity or where relating to a breach by the General Partner of its obligations
as a fiduciary of the Partnership or to a breach by the General Partner of any
of the terms and provisions of this Agreement.

 

ARTICLE 7

 

COMPENSATION

 

The General Partner shall be entitled to reimbursement of all of its expenses
attributable to the performance of its obligations hereunder, as provided in
Article 4 hereof, to the extent permitted by Section 6.7. Subject to the Act, no
amount so paid to the General Partner shall be deemed to be a distribution of
Partnership assets for purposes of this Agreement.

 

ARTICLE 8

 

ACCOUNTS

 

8.1                               Books and Records.  The General Partner shall
maintain complete and accurate books of account of the Partnership’s affairs at
the Partnership’s principal office, including a list of the names and addresses
of all Partners. Each Partner shall have the right to inspect the Partnership’s
books and records (including the list of the names and addresses of Partners).
Each of the Partners shall have the right to audit independently the books and
records of the Partnership, any such audit being at the sole cost and expense of
the Partner conducting such audit.

 

8.2                               Reports, Returns and Audits.

 

(a)                     The books of account shall be closed promptly after the
end of each Partnership Year. The books and records of the Partnership shall be
audited as of the end of each Partnership Year by the Auditor. Within ninety
(90) days after the end of each Partnership Year, the General Partner shall make
a written report to each person who was a Partner at any time during such
Partnership Year which shall include financial statements comprised of at least
the following: a balance sheet as of the close of the preceding Partnership
Year, and statements of earnings or losses, changes in financial position and
changes in Partners’ capital accounts for the Partnership Year then ended, which
financial statements shall be certified by the Auditor as in accordance with
Generally Accepted Accounting Principles. The report shall also contain such
additional statements with respect to the status of the Partnership business as
are considered

 

57

--------------------------------------------------------------------------------


 

necessary by any member of the Advisory Committee to advise any or all Partners
properly about their investment in the Partnership. As soon as practicable after
the end of each quarter in each Partnership Year, the Partnership shall deliver
to PTLC, the GE Representative Partner, PAG and, so long as the Mitsui Partners,
collectively, hold not less than a ten percent (10%) Percentage Interest, MBK
CV, a written report which shall include forecasts for the current quarter,
including forecast changes in debt balance of the Partnership.

 

(b)                     Prior to August 15 of each year, each Partner shall be
provided with an information letter (containing such Partner’s Form K-1 or
comparable information) with respect to its distributive share of income, gains,
deductions, losses and credits for income tax reporting purposes for the
previous Partnership Year, together with any other information concerning the
Partnership necessary for the preparation of a Partner’s income tax return(s),
and the Partnership shall provide each Partner with an estimate of the
information to be set forth in such information letter by no later than April 15
of each year. With the sole exception of mathematical errors in computation, the
financial statements and the information contained in such information letter
shall be deemed conclusive and binding upon such Partner unless written
objection shall be lodged with the General Partner within ninety (90) days after
the giving of such information letter to such Partner.

 

(c)                      The Partnership shall also furnish the Partners with
such periodic reports concerning the Partnership’s business and activities as
are considered necessary by any member of the Advisory Committee or PAG to
advise any or all Partners properly about their investment in the Partnership.

 

(d)                     The General Partner shall, in accordance with the advice
of the Advisory Committee, prepare or cause to be prepared all federal, state
and local tax returns of the Partnership (the “Returns”) for each year for which
such Returns are required to be filed, and shall cause all such Returns to be
filed in a timely manner; provided however that it shall not file any Return
without first providing the GE Representative Partner and, so long as the Mitsui
Partners, collectively, hold not less than a ten percent (10%) Percentage
Interest, MBK CV, with a reasonable opportunity to review the Return and without
first obtaining the consent of the GE Representative Partner to such filing,
which consent shall not be unreasonably withheld or delayed.  To the extent
permitted by Law, for purposes of preparing the Returns, the Partnership shall
use the Partnership Year. Subject to Subsection 6.5(d)(iii), the General Partner
may make any elections under the Code and/or applicable state or local tax Laws,
and the General Partner shall be absolved from all liability for any and all
consequences to any previously admitted or subsequently admitted Partners
resulting from its making or failing to make any such election. Notwithstanding
the foregoing, the General Partner shall make the election provided for in
Section 754 of the Code with respect to the Partnership and any Partnership
Subsidiary that is a partnership for federal tax purposes, if requested to do so
by any Partner, without the need of approval of the Advisory Committee.  Any
allocation required under Section 755 of the code as a result of a Section 754
election shall be made by the General Partner acting in good faith; provided,
that any such allocation relating to or with respect the Partnership Interests
transferred by the GE Partners to the Mitsui Partners shall be approved by the
Mitsui Partners, such approval not to be unreasonably withheld or delayed.

 

58

--------------------------------------------------------------------------------


 

(e)                      The General Partner shall be the “tax matters partner”
of the Partnership within the meaning of Section 6231(a)(7) of the Code (the
“Tax Matters Partner”) and shall serve in any similar capacity under applicable
Law. In any case in which more than one Partner is eligible under Regulations
Section 301.6231(a)(7)-1(c), by reason of having been or being the General
Partner, to be designated as the Tax Matters Partner for a given taxable year
(each such Partner a “TMP Eligible Partner”), the Tax Matters Partner designated
for such year shall be selected by unanimous agreement among all such TMP
Eligible Partners for such year. In the absence of unanimous agreement, the TMP
Eligible Partner that was the General Partner on the last day of such taxable
year shall be designated as the Tax Matters Partner for such taxable year. The
GE Representative Partner and so long as the Mitsui Partners hold, collectively,
not less than a ten percent (10%) Percentage Interest, Mitsui and MBK CV (or, if
MBK CV ceases to own any Partnership Interest, MBK USA CV), shall each be given
at least fifteen (15) Business Days advance notice from the Tax Matters Partner
of the time and place of, and the GE Representative Partner shall have the right
to participate in, and MBK CV (or MBK USA CV, as applicable) shall have the
right to review (but not participate in), (i) any administrative proceeding
relating to the determination at the Partnership level of partnership items on
which the Partners, rather than the Partnership, are taxable and (ii) any
discussions with the Internal Revenue Service (or other governmental tax
authority) relating to the allocations pursuant to Article 5 of this Agreement
or the Corresponding Provision of any Prior Agreement.  The Tax Matters Partner
shall not initiate any action or proceeding in any court in its capacity as Tax
Matters Partner, extend any statute of limitation, or take any other action
contemplated by Sections 6222 through 6232 of the Code (or similar state, local
or foreign Laws with respect to income or income-based taxes that apply to the
Partners rather than the Partnership) if such initiation, extension or other
action would legally bind any other Partner or the Partnership without (x) the
approval of the GE Representative Partner which approval will not be
unreasonably withheld or untimely delayed and (y) so long as the Mitsui Partners
hold, collectively, not less than a ten percent (10%) Percentage Interest, the
review of MBK CV (or, if MBK CV ceases to own any Partnership Interest, MBK USA
CV). The Tax Matters Partner shall from time to time upon request of any other
Partner confer, and cause the Partnership’s tax attorneys and accountants to
confer, with such other Partner and its attorneys and accountants on any matters
relating to a Partnership tax return or any tax election.

 

(f)                       The Partnership shall provide such other information
as may be reasonably required for the Partners or their Affiliates to timely
comply with applicable financial reporting requirements or their customary
financial reporting practices and the Partnership shall continue to provide
substantially the same accounting assistance to the Partners or their Affiliates
as the Partnership provided to them for the 2014 Partnership Year including
preparing quarterly accounting closing schedules at the end of each quarter of
the Partnership Year. Additionally, the Partnership shall provide such other
information as may be requested in good faith by the GE Partners or their
Affiliates to establish or confirm ongoing compliance with their applicable
financial regulatory requirements, including any such requirements that may be
applicable to the Partnership itself or any other entity in the Partnership
Group by reason of its relationship with any Partner.  If any GE Partner or any
Affiliate of any GE Partner determines in good faith, following consultation
with counsel, that compliance with its applicable financial regulatory
requirements under Section 13 of the Bank Holding Company Act of 1956, as
amended, requires that the Partnership implement a particular compliance
program, the Partnership shall take reasonable steps to do so, cooperating in
good faith with the GE Partner. If any GE Partner requests information pursuant
to the second sentence of this Subsection 8.2(f) and (i) the

 

59

--------------------------------------------------------------------------------


 

preparation or compilation of such information, including the format thereof, is
outside the ordinary course of the Partnership’s business and (ii) the
out-of-pocket cost of the preparation and delivery of such information, or a
resultant change of format for the delivery thereof, exceeds $1,000,000 in any
calendar year, then the GE Partners will be responsible to pay to the
Partnership all such out-of-pocket costs associated with the preparation,
compilation and delivery of such information to the extent in excess of
$1,000,000 for such calendar year.

 

8.3                               Review Rights.  Without limiting the
provisions of Section 6.5(f)(i) above, not less than twenty-one days prior to
the presentation of the annual budget and business plan of the Partnership Group
to the Advisory Committee, the General Partner shall provide a draft thereof to
each of the GE Representative Partner and MBK CV.  During the twenty-one day
period prior to the presentation of the annual budget and business plan of the
Partnership Group to the Advisory Committee, each of the GE Representative
Partner and MBK CV may review with the General Partner such annual budget and
business plan, and may propose for consideration any recommendations thereto
(which may or may not be accepted in the sole discretion of the General
Partner).  In addition to the foregoing, the members of the Advisory Committee
designated by the GE Representative Partner and by MBK CV may make any comments
to, raise any questions or make any recommendations to the annual budget and
business plan of the Partnership Group presented to the Advisory Committee at
any meeting of the Advisory Committee.

 

ARTICLE 9

 

TRANSFERS AND SALES

 

9.1                               Transfer of Interests of General Partner and
PTLC Consolidated Group.  Notwithstanding anything to the contrary contained in
this Article 9 or any other provision of this Agreement:

 

(a)                     The General Partner shall not withdraw from the
Partnership or resign as General Partner or Transfer all or any portion of its
general partner Partnership Interest, except in each case (i) as provided in
Subsection 1.1(c), (ii) as a consequence of a Sale mandated by Subsection
9.4(a) or (iii) with the prior written approval of the Majority Limited
Partners, the GE Representative Partner and MBK CV.

 

(b)                     The General Partner shall be liable to the Partnership
for any Event of Withdrawal in violation of Subsection 9.1(a) above.

 

(c)                      PTL GP may not Sell all or any portion of its
Partnership Interest, except in accordance with the Holdings LLC Agreement.

 

(d)                     For so long as members of the GECC Consolidated Group
hold in the aggregate not less than a ten percent (10%) Percentage Interest and
for two (2) years after that is no longer the case, the PTLC Consolidated Group
shall be required at all times to hold not less than a twenty-five percent (25%)
Percentage Interest, except as a consequence of a Sale mandated by Subsection
9.4(a).

 

60

--------------------------------------------------------------------------------


 

(e)                      Any voluntary or involuntary sale, assignment, transfer
or other disposition of, or any creation of a lien on, any of the equity
interests in Holdings or PTL GP shall be deemed to be, and shall be treated as,
a Transfer of Partnership Interests for all purposes of this Agreement; provided
that any Liens granted under the PAG Security Agreement or the PTLC
Security Agreement are authorized, and the granting of Liens on the equity
interests, of Holdings or PTL GP (but not a Foreclosure or other exercise of
remedies in respect of such Liens), that are permissible under the PAG Security
Agreement or the PTLC Security Agreement, are permitted hereunder; and provided,
further, that Sections 9.1 (except for this further proviso), 9.2 and 9.3 will
not apply to any Sale of Collateral (as defined in the PAG Security Agreement or
the PTLC Security Agreement) as authorized by such agreements or to any Third
Party Sale or Equity Offering as defined in and contemplated by Article 10 of
the Holdings LLC Agreement.

 

9.2                               Transfer or Sale of Limited Partner Interests.

 

(a)                     Except (i) as permitted by the further provisions of
this Section 9.2, (ii) as permitted by Section 9.3, (iii) as required by
Section 9.4, (iv) in accordance with Article 10 or (v) in accordance with
Sections 10.2 and 10.3 of the Holdings LLC Agreement, at all times subject to
Section 9.1, commencing as of the Effective Time, no Limited Partner may
Transfer all or any portion of its limited partner Partnership Interest to any
Person.

 

(b)                     (i) Each of GE Truck Leasing Holdco, GE Logistics Holdco
and GE Tennessee may Sell all or any portion of its Partnership Interests from
time to time to any member or members of the GECC Consolidated Group, (ii) PTLC
may Sell all or any portion of its limited partner Partnership Interests from
time to time to any member or members of the PAG Consolidated Group or to any
member or members of the PTLC Consolidated Group and (iii) the Mitsui Partners
may Sell all or any portion of their limited respective Partnership Interests
from time to time to any member or members of the Mitsui Consolidated Group.

 

(c)                      PAG may Sell all or any portion of its Partnership
Interests from time to time to any member or members of the PTLC Consolidated
Group or any member or members of the PAG Consolidated Group.

 

(d)                     In the event of any Sale pursuant to Subsection
9.2(b) or 9.2(c), if the assignee in such Sale shall cease at any time for any
reason (other than as a result of a change in Generally Accepted Accounting
Principles after the Effective Time) to be a member of the GECC Consolidated
Group, the PTLC Consolidated Group, the PAG Consolidated Group or the Mitsui
Consolidated Group, as the case may be, then such assignee shall concurrently
with ceasing to be a member of the applicable Consolidated Group Sell such
Partnership Interests to a Person that is a member of the applicable
Consolidated Group.

 

(e)                      Prior to and as a condition to any Sale pursuant to
Subsection 9.2(b) or 9.2(c) the assignee shall agree in writing with the
Partnership to be bound by all of the terms and conditions of this Agreement in
the same manner as the assignor.

 

(f)                       PAG may, in connection with a bona fide financing from
one or more third-party lenders (such lenders, or an agent or a representative
therefor (a “Bona Fide

 

61

--------------------------------------------------------------------------------


 

Lender”)), grant a security interest in, or otherwise pledge (the “PAG Pledge”),
to a Bona Fide Lender, PAG’s share in the profits and losses of the Partnership
and PAG’s right to receive distributions of the Partnership solely with respect
to all or any portion of its Percentage Interest as of the Effective Time in the
Partnership, as such percentage has been or may be increased other than by
virtue of a Transfer to PAG or any of its Subsidiaries of any additional
Partnership Interest, unless the GE Representative Partner and PTLC agree
otherwise (such portion of the limited partner Partnership Interests owned by
PAG and so secured or pledged being referred to herein as the “PAG Pledged
Interest”) but, for the avoidance of doubt, (x) shall not include any indirect
interest held by PAG in or through Holdings or PTL GP and (y) notwithstanding
anything else herein, PAG’s rights pursuant to this Subsection 9.2(f) shall not
be Transferable to any assignee or otherwise, unless the GE Representative
Partner and PTLC agree otherwise, it being understood and agreed that (i) prior
to or upon any foreclosure or similar exercise of rights of the Bona Fide Lender
pursuant to the terms of its security interest (a “Foreclosure”) the Bona Fide
Lender (or any transferee of the PAG Pledged Interest following any Foreclosure)
shall only be entitled to receive distributions of cash or other property from
the Partnership in accordance with the terms of this Agreement (and after a
Foreclosure only to receive allocations of the income, gains, credits,
deductions, profits and losses of the Partnership attributable to such PAG
Pledged Interest after the effective date of such Foreclosure in accordance with
the terms of this Agreement) and shall not at any time become a Partner (and
shall not have any rights with respect to governance, voting, approvals,
consents, observation or other management rights with respect to the
Partnership, all of which shall remain with PAG) and (ii) upon a Foreclosure,
PAG’s rights with respect to governance, observation or other management rights
with respect to the Partnership shall lapse and any and all voting, approval and
consent rights of PAG attributable to the PAG Pledged Interest foreclosed upon
shall be deemed made in proportion to the other Partners.

 

(g)                      The Mitsui Partners may, in connection with the Mitsui
Co-Obligation Fee, Payment and Security Agreement entered into by the Mitsui
Partners as of the date hereof (the “Mitsui Co-Obligation Fee, Payment and
Security Agreement”), grant a security interest in, or otherwise pledge (the
“Mitsui Pledge”) to GECC or any Affiliate thereof, the Mitsui Partners’ share in
the profits and losses of the Partnership and the Mitsui Partners’ rights to
receive distributions of the Partnership solely with respect to all or any
portion of their limited partner Partnership Interests that are pledged pursuant
to the terms of the Mitsui Co-Obligation Fee, Payment and Security Agreement as
of the Effective Time (such portion of the limited partner Partnership Interests
owned by the Mitsui Partners and so secured or pledged being referred to herein
as the “Mitsui Pledged Interest”). Notwithstanding anything else herein, none of
Sections 9.1, 9.2 (except this sentence) or 9.3 shall apply to any Sale of the
Mitsui Pledged Interest as authorized by the Mitsui Co-Obligation Fee, Payment
and Security Agreement.

 

9.3                               Right of First Offer.

 

(a)                     No Partner shall Transfer all or any portion of such
Partner’s Partnership Interest except (i) as permitted by Section 9.2, (ii) as
further permitted in this Section 9.3, (iii) as required by Section 9.4, (iv) in
accordance with Article 10 or (v) in accordance with Sections 10.2 and 10.3 of
the Holdings LLC Agreement, at all times subject to Section 9.1, or, for
avoidance of doubt, Subsection 1.1(c).

 

62

--------------------------------------------------------------------------------


 

(b)                     For purposes of this Section 9.3, members of the GECC
Consolidated Group, members of the PTLC Consolidated Group, members of the PAG
Consolidated Group and members of the Mitsui Consolidated Group shall each be
deemed a single Partner.

 

(c)                      No Partner may Sell all or any portion of its
Partnership Interest, unless (i) such portion of its Partnership Interest
constitutes a Percentage Interest of at least five percent (5%) unless such
Partner is selling all of its then-held Partnership Interests, taken as a whole,
immediately prior to the consummation of such Sale and (ii) the consideration
for such Sale consists solely of cash and/or a promissory note; provided,
however, that if a promissory note shall form a portion of the consideration
being offered by a third-party offeror, such note must (A) be issued by the
party which proposes to acquire the Partnership Interest, (B) bear an interest
rate not less than the then-current market rate for a note of such
creditworthiness, terms and conditions and tenor and (iii) not represent more
than fifty percent (50%) of the total amount of the consideration being offered
for such Partnership Interest. In the event that (I) a Partner (other than
(i) PTL GP or (ii) PTLC, in each case with respect to its general partner
interest), proposes to Sell all or any portion of its Partnership Interest (an
“Initiated Offer”), or (II) a Partner shall have received an offer from a third
party to acquire such Partner’s Partnership Interest (or such portion thereof)
that the Partner proposes to accept (a “Third-Party Proposed Sale”), then in
either such event such Partner (the “Offering Partner”) shall first offer (the
“Offer”) in writing (which Offer shall set forth the price and all other
material terms of such proposed Sale, and, in the case of a Third-Party Proposed
Sale, have attached to it a copy of such third party’s written offer to
purchase) to sell its Partnership Interest (or such portion thereof)
(individually or collectively, the “Offered Interest”) to the other Partners
other than PTL GP (the “Offeree Partners”) at the price and on the other
financial terms specified in the Offer and on substantially the same terms
(other than price and the other financial terms) as are set forth in the
Purchase and Sale Agreement dated as of March 26, 2009 pursuant to which PTLC
Holdings Co., LLC purchased a Partnership Interest from GE Logistics Holdco. A
copy of such Offer shall also be provided to the General Partner at the same
time as it is provided to the other Partners.

 

(d)                     Within sixty (60) days (or such longer period as the
Offering Partner and the Offeree Partners may agree) after the date of the Offer
each Offeree Partner must provide notice to the Offering Partner and the General
Partner (the “Response Notice”) that such Offeree Partner either (1) agrees to
purchase its proportion, based on its Percentage Interests relative to the
aggregate Percentage Interests held by all Offeree Partners (taking into account
the interests held indirectly through PTL GP), of the Offered Interest at the
offering price and on the other terms set forth in the Offer or at such other
price and on such other terms as the Partners may agree or (2) declines to
accept the Offer; provided that, if the Offering Partner is also proposing to
Sell Member Interests concurrently to the same purchaser or affiliated group of
purchasers, each Offeree Partner must either (x) agree to purchase its
proportion of Member Interests and Partnership Interests, collectively, based on
its Percentage Interest relative to the aggregate Percentage Interests held by
all Offeree Partners for Partnership Interests as of the date of the Offer
(taking into account the interests held indirectly through PTL GP), or
(y) decline to accept the Offer for the offered Partnership Interests and Member
Interests collectively, and the terms “Offer” and “Offered Interest” shall be
deemed to include such offered Partnership Interests and Member Interests
collectively.

 

63

--------------------------------------------------------------------------------


 

(e)                      If the Response Notices of the Offeree Partners
constitute an acceptance, collectively, for the entire Offered Interest, the
parties will consummate the Sale of the Offered Interest at the time and in the
manner set forth in Subsection 9.3(g) and 9.5(a). Unless otherwise agreed by the
accepting Offeree Partners (the “Accepting Partners”), the right to purchase the
Offered Interest will be allocated among the Offeree Partners pro rata based on
the relative Percentage Interests held by all Offeree Partners for Partnership
Interests as of the date of the Offer. If the Response Notices of the Offeree
Partners do not constitute an acceptance, collectively, for the entire Offered
Interest, then at the end of the sixty (60) day period (as it may be extended
pursuant to Subsection 9.3(d) above) (or, if earlier, when all Response Notices
have been received) set forth in Subsection 9.3(d), the Offering Partner shall
provide written notice to the Accepting Partners pursuant to which the Accepting
Partners shall have the option to elect to purchase, for a period of thirty (30)
days following the date of such notice, all (but not less than all) of the
portion of the Offered Interest that the non-Accepting Partners did not elect to
purchase, in proportion to the relative Percentage Interests (disregarding the
Percentage Interests of the non-Accepting Partners) of such Accepting Partners
(or on such other basis as the Accepting Partners determine) and on
substantially the same terms and conditions described in Subsection 9.3(c).

 

(f)                       If (i) none of the Offeree Partners delivers a
Response Notice (or the Offeree Partners otherwise decline to purchase all of
the Offered Interest) within the sixty (60) day period (as it may be extended
pursuant to Subsection 9.3(d) above) set forth in Subsection 9.3(d) or
(ii) after the end of the thirty (30) day period set forth in Subsection 9.3(e),
the Accepting Partners have not elected to purchase all of the Offered Interest,
then in each case the Offeree Partners will be deemed to have declined to
exercise their rights under this Section 9.3 and the Offering Partner shall,
with respect to the Offered Interest only, have the right, if an Initiated
Offer, to, at the Offering Partner’s sole expense, not violative of Law or
Section 9.5(b), launch a confidential marketing process (which may include the
engagement of financial advisors and other advisors to conduct a customary
auction sale process in which potential buyers are required to enter into
confidentiality agreements contemplated by clause (e) of Section 6.4(i)), and,
if an Initiated Offer or a Third Party Proposed Sale, enter into negotiations
with a third party or enter into a definitive agreement, to Sell the Offered
Interest in respect of an Offer at the same or a higher price and upon terms and
conditions that are no less favorable in the aggregate to the Offering Partner
than as set forth in the Offer (other than those representations, warranties,
covenants, indemnities and other agreements customary for similar transactions)
for a period of one-hundred eighty (180) days, which period may be extended as
agreed upon by the Offering Partner and the Offeree Partners.

 

(g)                      If an Offeree Partner or Partners shall have accepted
the Offer in accordance with Subsections 9.3(d) and (e), then the Offering
Partner shall Sell the Offered Interest to the Accepting Partners (or to such
nominees of the Accepting Partners as the Accepting Partners may specify in
writing to the Offering Partner not less than three (3) Business Days prior to
the closing of such purchase and Sale) and the Sale of the Offered Interest to
the Accepting Partners (or such nominees, as the case may be) shall be
consummated within ninety (90) days thereafter, which period shall if all other
conditions to closing have been satisfied except for required regulatory
approvals (and those conditions that by their terms are to be satisfied at
closing), be extended, unless the Offering Partner and the Accepting Partners
otherwise agree in writing, for as long as reasonably necessary in order to
obtain such regulatory

 

64

--------------------------------------------------------------------------------


 

approvals (until such time as it is determined that such approvals will not be
obtained), at the principal office of the Partnership or such other location as
the Offering Partner and the Accepting Partners (or their nominees) may agree,
at which time the Offering Partner shall Sell to the Accepting Partners (or
their nominees) the Offered Interest, free and clear of all Liens, claims,
options to purchase and other restrictions of any nature whatsoever, except
those set forth in this Agreement, against payment in cash of the purchase price
therefor; provided, however, that in the event that the Accepting Partners (or
their nominees) shall be purchasing the Offered Interest at the price set forth
in the Offer pertaining thereto, and the terms of such Offer shall state that
the third-party offeror offered to acquire the Offered Interest for
consideration consisting of cash and (subject to the proviso to Subsection
9.3(c) above) a promissory note, then the Accepting Partners (or their nominees)
shall pay to the Offering Partner the purchase price for the Offered Interest in
cash, in an amount equal to the sum of (i) the amount of the purchase price
which would have been paid in cash by the third-party offeror as set forth in
the Offer, plus (ii) the principal amount of the promissory note which would
have been delivered by the third-party offeror as set forth in the Offer.

 

(h)                     In the event that any proposed Sale of a Partnership
Interest to a third party shall not have been consummated within the 90 days
after the execution of the underlying definitive agreement referred to in
Subsection 9.3(f) (which period shall, if all other conditions to closing have
been satisfied except for required regulatory approvals (and those conditions
that by their terms are to be satisfied at closing), automatically be extended
for as long as reasonably necessary in order to obtain such regulatory approvals
(until such time as it is determined that such approvals will not be obtained),
any such proposed Sale, or any further proposed Sale, of such Partnership
Interest shall again be subject to the provisions of this Section 9.3.

 

(i)                         Upon any Sale or exchange by PTLC and/or any of its
Affiliates of one-hundred percent (100%) of the Partnership Interest then held
by PTLC and its Affiliates (whether to the GE Representative Partner or any of
its Affiliates or to one or more third parties), GE Tennessee (or an assignee of
Partnership Interests held at the Effective Time by members of the GECC
Consolidated Group which assignee shall have assumed the obligations under this
Subsection 9.3(i)) shall pay or cause to be paid to PTLC, in cash, an amount
equal to the lesser of (i) $5,000,000 and (ii) the amount equal to the amount of
federal income tax that would be due and payable by PTLC and/or its Affiliates,
as the case may be, in respect of such Sale or exchange, determined as if the
maximum marginal rate for corporations with respect to ordinary income or
capital gains, as the case may be, as in effect in the year such Sale or
exchange takes place, applied to such transaction, on the excess of (A) the gain
recognized by PTLC and/or its Affiliates upon such Sale or exchange over (B) the
excess of (1) the aggregate amount of the losses and deductions allocated to
PTLC and/or any of its Affiliates from the inception of the Partnership through
the date of such Sale or exchange pursuant to Section 5.2, 5.3, 5.4 and 5.6 of
this Agreement or the Corresponding Provisions of any Prior Agreement over
(2) the aggregate amount of the income and gains allocated to PTLC and/or any of
its Affiliates from the date of inception of the Partnership through the date of
such Sale or exchange pursuant to Sections 5.2, 5.3, 5.4 and 5.6 of this
Agreement or the Corresponding Provisions of any Prior Agreement (the excess of
such losses and deductions over such income and gains is sometimes hereinafter
referred to as “Net Losses”). For purposes of computing the amount of such
federal income tax that would be due and payable in respect of such Sale or
exchange, (x) both the Net Losses and the gain recognized by PTLC and/or its
Affiliates upon such Sale or exchange shall be deemed to

 

65

--------------------------------------------------------------------------------


 

have arisen in the same taxable year, and (y) all losses, deductions and credits
allocated to PTLC and/or its Affiliate under Sections 5.2, 5.3, 5.4 and 5.6 of
this Agreement shall be taken into account and no limitations shall apply or be
deemed to apply to the use of such losses, deductions and credits. Such
calculation shall initially be made by PTLC and shall be confirmed in writing to
GE Tennessee (or the assuming assignee as aforesaid) by the Auditor before any
payment shall be required to be made by or on behalf of GE Tennessee (or such
assignee) under this Subsection 9.3(i).

 

(j)                        Notwithstanding anything to the contrary set forth in
this Section 9.3, (i) the provisions of this Subsection 9.3 shall not restrict
or otherwise apply to the Sale of Partnership Interests (x) effected pursuant to
the IPO or (y) after the IPO that are effected pursuant to (I) a public offering
under an effective registration statement or (II) Rule 144 under the Securities
Act and (ii) no Transfer permitted under this Section 9.3 shall be offered or
consummated in the absence of an effective registration statement covering the
applicable Partnership Interest under the Securities Act, unless such Transfer
is exempt from registration under the Securities Act.

 

9.4                               Certain Changes of Control.

 

(a)                     In the event that (i) Penske Corporation, at any time
and for any reason, either (A) shall have ceased to own, directly or indirectly,
at least fifty-one percent (51%) of the outstanding common stock or other voting
securities of Penske Transportation Holdings Corp. and (1) in an election of
directors for which proxies are not solicited under the Exchange Act, Penske
Corporation and/or its Affiliates by vote of their own shares and shares for
which they have obtained proxies from other shareholders, shall be unable to
elect at least half of the directors of Penske Transportation Holdings Corp., or
(2) in an election of directors for which proxies are solicited under the
Exchange Act, proxies for management nominees and the vote of Penske Corporation
and/or its Affiliates and other persons shall not have resulted in the election
of management nominee directors who aggregate at least half of the directors
elected, or (B) shall have ceased to own, directly or indirectly, at least
twenty-five percent (25%) of the outstanding common stock or other voting
securities of Penske Transportation Holdings Corp., or (ii) Penske
Transportation Holdings Corp., at any time and for any reason, shall have ceased
to own, directly or indirectly, and have voting control over at least eighty
percent (80%) of the outstanding common stock or other voting securities of the
PTLC Consolidated Group member or members then holding Partnership Interests
(excluding PTL GP and Holdings from the PTLC Consolidated Group for this
determination), then from and after the occurrence of any of the events
specified in clauses (i)(A), (i)(B) and (ii) above, the GE Partners or any
nominee(s) thereof shall have the right, but not the obligation (which right
shall expire one hundred eighty (180) days from the date on which the GE
Partners shall have received the notice referred to in the last sentence of this
Subsection 9.4(a)), to purchase pro rata (determined by reference to the
relative Percentage Interests then held by each them) from such holders and any
of the members of the PAG Consolidated Group then holding Partnership Interests,
one-hundred percent (100%) of their respective Partnership Interests and
one-hundred percent (100%) of their respective Member Interests at a purchase
price, payable in cash, to be determined as of the date the GE Partners shall
advise PTLC, PAG and the Mitsui Partners of the GE Partners’ or its nominee(s)’s
decision to acquire one-hundred percent (100%) of the Partnership Interests and
one-hundred percent (100%) of the Member Interests held by the PTLC Consolidated
Group and the PAG

 

66

--------------------------------------------------------------------------------


 

Consolidated Group pursuant to this Subsection 9.4(a) by means of the appraisal
procedure set forth in Subsection 9.4(e) herein plus any additional amount
payable pursuant to the provisions of Subsection 9.3(i). PTLC shall give prompt
written notice to the GE Partners of the occurrence of any of the events
specified in clauses (i)(A), (i)(B) or (ii) of this Subsection 9.4(a).

 

(b)                     In the event that GECC at any time and for any reason
shall have ceased to own, directly or indirectly, and have voting control over
eighty percent (80%) of the outstanding common stock or other voting securities
of the GECC Consolidated Group member or members then holding Partnership
Interests, then from and after the occurrence of such events, PTLC or any
nominee(s) thereof shall have the right, but not the obligation (which right
shall expire one hundred eighty (180) days from the date on which PTLC shall
have received the notice referred to in the last sentence of this Subsection
9.4(b)), to purchase from such holders one-hundred percent (100%) of their
respective Partnership Interests and one-hundred percent (100%) of their
respective Member Interests at a purchase price, payable in cash, to be
determined as of the date PTLC shall advise such holders of its or its
nominee(s)’s decision to acquire one-hundred percent (100%) of their respective
Partnership Interests and one-hundred percent (100%) of their respective Member
Interests pursuant to this Subsection 9.4(b) by means of the appraisal procedure
set forth in Subsection 9.4(e). The GE Partners shall give prompt written notice
to PTLC of the occurrence of any of the events specified in this Subsection
9.4(b).

 

(c)                      In the event that Mitsui at any time and for any reason
shall have ceased to own, directly or indirectly, and have voting control over
eighty percent (80%) of the outstanding common stock or other voting securities
of the Mitsui Consolidated Group member or members then holding Partnership
Interests, then from and after the occurrence of such events, PTLC (or the
members of the PTLC Consolidated Group then holding Partnership Interests (the
“PTLC Beneficiary”), the GE Partners or any nominee(s) thereof shall have the
right, but not the obligation (which right shall expire one hundred eighty (180)
days from the date on which the PTLC Beneficiary and the GE Partners shall have
received the notice referred to in the last sentence of this Subsection 9.4(c)),
to purchase from such holders their pro rata portion (based upon the relative
ownership of the Partnership Interests by the PTLC Beneficiary (which pro rata
portion, solely for purposes of this Subsection 9.4(c) and Subsection 9.4(e),
shall include the Partnership Interests owned by PAG) and the GE Partners) of
the respective Partnership Interests of such Persons, or one-hundred percent
(100%) of the respective Partnership Interests of such Persons if either the
PTLC Beneficiary or the GE Partners, as applicable, does not elect to purchase
its pro rata portion of such Partnership Interests, at a purchase price, payable
in cash, to be determined as of the earlier date that either of the PTLC
Beneficiary or the GE Partners shall advise such holders of its or its
nominee(s)’s decision to acquire its pro rata portion of the respective
Partnership Interests of such Persons, or one-hundred percent (100%) of the
respective Partnership Interests of such Persons, if either the PTLC Beneficiary
or the GE Partners, as applicable, do not elect to purchase their pro rata
portion of such Partnership Interests, pursuant to this Subsection 9.4(c), by
means of the appraisal procedure set forth in Subsection 9.4(e). The Mitsui
Partners shall give prompt written notice to the PTLC Beneficiary and the GE
Partners of the occurrence of any of the events specified in this Subsection
9.4(c).

 

(d)                     In the event that any Penske Partner proposes to
Transfer any portion of such Penske Partner’s Partnership Interest and, after
giving effect to such Transfer (and any related series of Transfers by any
Penske Partners) the Penske Partners and the Mitsui Partners

 

67

--------------------------------------------------------------------------------


 

cease to own, collectively (directly or indirectly), more than a fifty percent
(50%) Percentage Interest (the “Triggering Transfer”), then in connection with
such Triggering Transfer, the Mitsui Partners and the GE Partners will have the
right to require the Transferring Penske Partner to cause the proposed
transferee to purchase from the Mitsui Partners or the GE Partners (as
applicable) a portion of the Partnership Interests of the Mitsui Partners or the
GE Partners (as applicable) equal to (i) the Percentage Interest that the Mitsui
Partners or the GE Partners (as applicable), directly or indirectly, own prior
to giving effect to such transfer multiplied by (ii) the Partnership Interests
being purchased in total, at the same purchase price and on the same terms and
conditions as those applicable to the Transferring Penske Partner.

 

(e)                      If (A) the GE Partners or any nominee(s) thereof shall
have elected in writing within the period specified in Subsection 9.4(a) to
purchase one-hundred percent (100%) of the Partnership Interests and one-hundred
percent (100%) of the Member Interests held by the PTLC Consolidated Group and
the PAG Consolidated Group or (B) PTLC or any nominee(s) thereof shall have
elected in writing within the period specified in Subsection 9.4(b) to purchase
one-hundred percent (100%) of the Partnership Interests and one-hundred percent
(100%) of the Member Interests held by the GECC Consolidated Group or (C) the
PTLC Beneficiary, the GE Partners or any nominee(s) thereof shall have elected
in writing within the period specified in Subsection 9.4(c) to purchase their
pro rata portion of the Partnership Interests held by the Mitsui Consolidated
Group, or one-hundred percent (100%) of the respective Partnership Interests of
such Persons if either the PTLC Beneficiary or the GE Partners, as applicable,
does not elect to purchase its pro rata portion of such Partnership Interests
(based upon the relative ownership of the Partnership Interests by the PTLC
Beneficiary and the GE Partners) (the Partnership Interests and Member Interests
to be purchased hereinafter referred to as the “Purchased Interest”), then
(x) in the case of any exercise by the GE Partners of their option to acquire
one hundred percent (100%) of the Partnership Interests and one hundred percent
of the Member Interests held by the PTLC Consolidated Group and the PAG
Consolidated Group, the Mitsui Partners shall be entitled to require the GE
Partners to purchase one-hundred percent (100%) of the Partnership Interests
held by the Mitsui Partners (at the same purchase price and on the same terms
and conditions as the Partnership Interests held by the PTLC Consolidated Group
and the PAG Consolidated Group) by delivering written notice thereof within 30
days of the final determination of the fair market value of the Purchased
Interests in accordance with the procedures set forth in Subsection
9.4(e)(y) below, and (y) each of the PTLC Consolidated Group, the GE
Consolidated Group (except with respect to any exercise by the PTLC Beneficiary,
the GE Partners or any nominee of an election pursuant to Subsection 9.4(c))
and, solely in the case of an election pursuant to Subsection 9.4(c), each of
the PTLC Consolidated Group and/or the GECC Consolidated Group, as applicable,
and the Mitsui Consolidated Group shall engage, at its own expense, an
investment banking firm or valuation firm (which term includes accounting firms)
of recognized national standing and experience in matters of this type, to
appraise the Purchased Interest. Such firms shall determine the fair market
value of the Purchased Interest as of the date of the GE Partners’ or PTLC’s, as
applicable, notice referred to above. In reaching their determinations, such
firms shall not take into account any “control premium” or “non-controlling
discount” attributable to the Purchased Interest or the illiquid nature of an
investment in the Purchased Interest. If the difference between the amount of
the higher of such determinations and the amount of the lower of such
determinations is not more than an amount equal to ten percent (10%) of the
amount of the higher of such determinations, then the determinations of all such
firms shall be averaged. If the difference between the

 

68

--------------------------------------------------------------------------------


 

respective amounts of such determinations is greater than an amount equal to ten
percent (10%) of the amount of the higher of such determinations, then, in lieu
of averaging such determinations, such firms shall jointly select an independent
investment banking or valuation firm (which term includes accounting firms) of
recognized national standing and experience in matters of this type, in each
case, to determine the fair market value of the Purchased Interest, which
determination shall not take into account any “control premium”,
“non-controlling discount” or the illiquid nature of an investment therein as
aforesaid. The costs and expenses of any such independent investment banking or
valuation firm shall be borne equally by the GE Partners and the PTLC
Beneficiary (except with respect to any exercise by the PTLC Beneficiary, the GE
Partners or any nominee of an election pursuant to Subsection 9.4(c)) and,
solely in the case of an election pursuant to Subsection 9.4(c), the PTLC
Beneficiary and/or the GE Partners, as applicable, and the Mitsui Partners. Each
applicable Partner agrees to use its reasonable best efforts to cause the
appraising firms to complete their appraisals pursuant to this Subsection
9.4(e) as promptly as practicable. Upon the determination of the fair market
value of the Purchased Interest by such independent firm, the two highest
determinations of the fair market value of the Purchased Interest shall be
averaged, which amount shall be the purchase price referred to in Subsection
9.4(a), 9.4(b) or 9.4(c).  For the avoidance of doubt, if the Mitsui Partners
elect to require the GE Partners to purchase one-hundred percent (100%) of the
Partnership Interests held by the Mitsui Partners, such purchase and sale shall
be at the same purchase price and on the same terms and conditions as the
corresponding purchase and sale of the Partnership Interests of the Partnership
Interests of the PTLC Consolidated Group and the PAG Consolidated Group.

 

9.5                               Certain General Provisions.

 

(a)                     Any amounts payable in cash by any party pursuant to
Subsection 9.3 or Subsection 9.4 shall be effected by means of wire transfer of
immediately available funds to such account or accounts in the United States as
the payee shall specify not less than one (1) Business Day prior to the date on
which such payment is to occur.

 

(b)                     Notwithstanding anything to the contrary set forth in
Subsection 9.2, 9.3 or 9.4, in the event that the acquisition by a Person of a
Partnership Interest pursuant to any such provision would result in the
Partnership ceasing to enjoy the status of a limited partnership under Delaware
Law, then such Person shall not effect such acquisition, but such Person may
effect the acquisition through an Affiliate of such Person or member of such
Person’s consolidated group if such acquisition eliminates the cessation of the
Partnership’s enjoying the status of a limited partnership under Delaware Law.

 

(c)                      The Limited Partners agree, upon request of the General
Partner, to execute such certificates or other documents and perform such acts
as the General Partner reasonably deems appropriate to preserve the status of
the Partnership as a limited partnership, upon or after the completion of any
Transfer of any Partnership Interest, under Delaware Law.

 

(d)                     Notwithstanding anything to the contrary in this
Agreement, (i) in the event of the consummation of any Sale by any GE Partner of
all or any portion of its Partnership Interests in accordance with this
Article 9, the transferring GE Partner may Sell (A) the rights of the GE
Representative Partner under Subsections 6.4(a) and 6.4(e) to designate and
replace a

 

69

--------------------------------------------------------------------------------


 

member of the Advisory Committee that it is then entitled to so designate and
replace or (B) the rights to designate and replace the GE Representative Partner
under Section 6.4(e), provided that such Sale is accompanied by the Sale to the
same third party of the right of the GE Representative Partner under Subsections
6.4(a) and 6.4(e) to designate and replace a member of the Advisory Committee;
or (ii) in the event of any Sale of a Partnership Interest permitted by this
Agreement, the transferring GE Partner or PTLC may Sell its purchase rights
under Subsection 9.4(a) or Subsections 9.4(b) and (c), respectively. For the
avoidance of doubt, the GE Representative Partner may Sell its right to
designate and replace a member of the Advisory Committee to another member of
the GECC Consolidated Group, subject to Subsection 9.2(d).

 

(e)                      Any transferee of a Partnership Interest that
(i) acquires a Percentage Interest of at least ten percent (10%), (ii) has the
right to designate and replace a member of the Advisory Committee pursuant to
this Agreement or (iii) has the right to direct the vote of a member of the
Advisory Committee shall be required to enter into a noncompetition covenant on
substantially the same terms as the restrictions on GECC and its Subsidiaries
set forth in Subsection 6.6(c).

 

(f)                       Notwithstanding anything to the contrary set forth in
this Agreement, in the event of any Sale of a Partnership Interest permitted by
this Agreement, the transferor Partner shall not cease to be a Partner or be
deemed to have withdrawn as a Partner, until the transferee of such Partnership
Interest shall have been admitted as a Partner pursuant to Section 9.10 below.

 

9.6                               Allocation of Profits, Losses and
Distributions Subsequent to Sale.  All Profits, Losses, or any other items of
income, gain, loss, deduction, or credit of the Partnership attributable to any
Partnership Interest acquired by reason of any Sale of such Partnership Interest
(i) that are allocable, in accordance with Subsection 5.5(c) to the portion of
the Partnership Year ending on the effective date of the Sale shall be
allocated, and any distributions made with respect thereto shall be distributed,
to the transferor, and (ii) that are allocable, in accordance with Subsection
5.5(c), to subsequent periods shall be allocated, and any distributions made
with respect thereto shall be distributed, to the transferee. Notwithstanding
anything to the contrary in this Agreement, (x) GE Capital Memco, LLC, a
Delaware limited liability company and a former Limited Partner of the
Partnership shall be entitled to receive (and the Partnership shall pay directly
to it), in respect of the Percentage Interest held by it prior to the date
hereof, all distributions made pursuant to Subsection 5.1(b) for the 2014
Subject Year payable in respect of such Percentage Interest, and (y) the Mitsui
Partners shall be entitled to receive, in respect of their Percentage Interests,
all distributions for the 2015 Subject Year that are unpaid as of the Effective
Time, if any, and any future distributions in respect of any prior Subject Year
other than distributions made pursuant to Subsection 5.1(b) for the 2014 Subject
Year.

 

9.7                               Death, Incompetence, Bankruptcy, Liquidation
or Withdrawal of a Limited Partner.  The death, incompetence, Bankruptcy,
liquidation or withdrawal of a Limited Partner shall not cause (in and of
itself) a dissolution of the Partnership, but the rights of such a Limited
Partner to share in the Profits and Losses of the Partnership, to receive
distributions and to assign its Partnership Interest pursuant to this Article 9,
on the happening of such an event, shall devolve on its beneficiary or other
successor, executor, administrator, guardian or other legal representative for
the purpose of settling its estate or administering its property, and

 

70

--------------------------------------------------------------------------------


 

the Partnership shall continue as a limited partnership. Such successor or
personal representative, however, shall become a substituted limited partner
only upon compliance with the requirements of Section 9.10 with respect to a
transferee of a Partnership Interest. The estate of a Bankrupt Limited Partner
shall be liable for all the obligations of the Limited Partner.

 

9.8                               Satisfactory Written Assignment Required. 
Anything herein to the contrary notwithstanding, both the Partnership and the
General Partner shall be entitled to treat the transferor of a Partnership
Interest as the absolute owner thereof in all respects, and shall incur no
liability for distributions of cash or other property made in good faith to it,
until such time as a written assignment or other evidence of the consummation of
a Sale that conforms to the requirements of this Article 9 and is reasonably
satisfactory to the General Partner has been received by and recorded on the
books of the Partnership, at which time the Sale shall become effective for
purposes of this Agreement.

 

9.9                               Transferee’s Rights.  Any purported Transfer
of a Partnership Interest which is not in compliance with this Agreement shall
be null and void and of no force or effect whatsoever. A permitted transferee of
any Partnership Interest pursuant to Section 9.1, 9.2, 9.3, 9.4 or 9.7 hereof
shall be entitled to receive, in accordance with Section 9.6, allocations of
Profits, Losses, or other items of income, gain, loss, deduction, or credit of
the Partnership attributable to such Partnership Interest and allocable to
periods after the effective date of the Sale, and distributions of cash or other
property from the Partnership made with respect to periods after the effective
date of the Sale, subject, in each case, to the last sentence of Section 9.6,
but shall not become a Partner unless and until admitted pursuant to
Section 9.10 hereof.

 

9.10                        Transferees Admitted as Partners.  The assignee or
transferee of any Partnership Interest shall be admitted as a Partner only upon
the satisfaction of the following conditions:

 

(a)                     A duly executed and acknowledged written instrument of
Sale, in a form reasonably acceptable to the General Partner, and either a copy
of this Agreement duly executed by the transferee or an instrument of assumption
in form and substance reasonably satisfactory to the General Partner setting
forth the transferee’s agreement to be bound by the provisions of this Agreement
have been delivered to the Partnership.

 

(b)                     The transferee has paid any fees and reimbursed the
Partnership for any expenses paid by the Partnership in connection with the Sale
and admission.

 

The effective date of an admission of an assignee of a Partner and the
withdrawal of the transferring Partner, if any, shall be the first day which is
the last Business Day of a calendar month to occur following the satisfaction of
the foregoing conditions, except as otherwise may be agreed by all the Partners
in writing.

 

9.11                        Change of Control Rights.  In addition to any other
approval required under the Act, any Change of Control of the Partnership
(excluding, for the avoidance of doubt, the changes contemplated by Subsection
1.1(c)) shall be subject to approval by MBK CV (so long as the Mitsui Partners,
collectively, own at least a ten percent (10%) Percentage Interest) and

 

71

--------------------------------------------------------------------------------


 

the GE Representative Partner (so long as the GE Representative Partner and its
Affiliates collectively own at least a ten percent (10%) Percentage Interest).

 

ARTICLE 10

 

EXIT/ IPO RIGHT

 

10.1                        IPO Notice.

 

(a)                     On or after December 31, 2017, any Exercising Partner
will have the right to deliver a written demand to the General Partner and the
other Partners that an IPO (the “IPO Notice”) be effected in accordance with the
provisions of this Article 10 and, if applicable, to effect the registration of
all or any portion of the Exercising Partner’s Securities (which may include any
of such Partner’s Affiliates identified in such IPO Notice) in such IPO. Except
as expressly provided below, each of the other Partners agrees to use all
reasonable best efforts to effect such IPO. Upon receipt of such IPO Notice,
promptly and in any event within the sixty (60) day period thereafter, the
Exercising Partner and the Non-Exercising Partner (and their respective
advisors) will meet from time to time at mutually agreeable times and locations
to attempt to decide jointly in good faith on an appropriate transaction
structure for such IPO. In such meetings, the Exercising Partner and the
Non-Exercising Partner (and their respective advisors) will review, analyze and
discuss the economic and tax impacts of potential transaction structures and
will consider a transaction structure similar to the Barnes & Noble transaction
(commonly referred to as an “UPREIT structure”) and appropriate opinion(s) (if
any) of a nationally recognized law firm or accounting firm with respect to
potential transaction structures.  In addition to the foregoing, the Exercising
Partner and the Non-Exercising Partner shall consult with MBK CV regarding the
structuring of any IPO and shall consider in good faith any suggestions of MBK
CV in connection therewith.

 

(b)                     If the Exercising Partner, the Non-Exercising Partner
and MBK CV are unable to agree on a transaction structure for such IPO within
such sixty (60) day period (or such longer period as they may mutually agree),
the Exercising Partner will have the right, within the thirty (30) day period
following such sixty (60) day period, to deliver a written demand to the General
Partner and the other Partners that such IPO shall utilize the transaction
structure set forth in such notice (the “IPO Demand Notice”). Within sixty (60)
days thereafter, the Non-Exercising Partner will have the right to object to
such IPO Demand Notice by delivering a written notice to such effect to the
Exercising Partner and the other Partners based solely on the Non-Exercising
Partner’s conclusion that the consummation of such IPO (utilizing the
transaction structure set forth in the IPO Demand Notice) could be reasonably
expected to result in material adverse tax impacts on the Non-Exercising Partner
or its Parent Company as well as the basis for such objection (with such basis
set forth in reasonable detail in writing if practicable) (the “IPO Rebuttal”).
If an IPO Rebuttal is received, for the thirty (30) day period following receipt
thereof, the Exercising Partner will have the opportunity to (i) object to such
IPO Rebuttal on the basis that the proposed transaction structure set forth
therein would not constitute such a material adverse tax impact and/or
(ii) propose an alternate transaction structure(s) for the IPO that would not
result in material adverse tax impacts on the Non-Exercising Partner or its
Parent Company (the “Alternative Structure” or “Alternative Structures”). If a
valid Alternative Structure is proposed within such thirty (30) day period (or

 

72

--------------------------------------------------------------------------------


 

such longer period as the Exercising Partner and the Non-Exercising Partner may
mutually agree), then the IPO Consummation Obligation will continue by utilizing
such Alternative Structure, provided that the Alternative Structure would not
have material adverse tax impacts on the Non-Exercising Partner or its Parent
Company. The Partners hereby agree that in no event will indemnification be
required for any potential adverse tax impacts arising in connection with the
consummation of an IPO or the utilization of any transaction structure.

 

(c)                      Subject to Subsections 10.1(a) and 10.1(b), commencing
one year from the date of the initial IPO Notice, the General Partner and the
Partnership shall take all reasonable best efforts to pursue an IPO to be
consummated as soon as practicable thereafter (the “IPO Consummation
Obligation”). The time period for commencement or consummation of the IPO
pursuant to the IPO Consummation Obligation may be delayed upon receipt of a
manually signed approval of a duly authorized officer of the Exercising Partner
to such effect.

 

(d)                     If an IPO is consummated pursuant to this Section 10.1,
all of the Partners shall have the right to participate pro rata in such IPO in
accordance with their respective Percentage Interests. Notwithstanding the
immediately preceding sentence, if the IPO is consummated on or before June 18,
2019 (i.e., the date of maturity of the Company Bonds (as defined in the
Holdings LLC Agreement)), or on a later date on which the Company Bonds continue
to be outstanding, and the GE Partners, the Mitsui Partners or the Penske
Partners desire to participate as selling equityholders in the IPO (the “Selling
Interests”), then, with respect to the Selling Interests, the GE Partners, the
Mitsui Partners and the Penske Partners will have the right to demand that the
Partnership give first priority to:  (i) in the case of the Penske Partners,
Partnership Interests held by the Penske Partners with a value of up to
$350,700,000 (i.e., 50.1% of the $700,000,000 aggregate principal amount of the
Company Bonds), (ii) in the case of the GE Partners, Partnership Interests held
by the GE Partners with a value of up to the GE Priority Amount, and (iii) in
the case of the Mitsui Partners, Partnership Interests held by the Mitsui
Partners with a value of up to the Mitsui Priority Amount.

 

(e)                      For the avoidance of doubt, the transactions
contemplated by this Section 10.1 shall not be subject to Sections 9.2 and 9.3.

 

(f)                       In the event that an IPO is abandoned or otherwise not
consummated pursuant to this Section 10.1, and a transaction structure proposed
for such IPO had been subject to the review and discussion process in
Subsections 10.1(a) and 10.1(b), during which it was agreed or determined that
such transaction structure would not have material adverse tax impacts on the
Non-Exercising Partner or its Parent Company (an “Approved IPO Structure”),
either Exercising Partner will have the right to deliver an IPO Notice with
respect to such Approved IPO Structure and the Non-Exercising Partner will have
the right, within the sixty (60) day period following the delivery of such IPO
Notice, to deliver an IPO Rebuttal based solely on its conclusion that such
Approved IPO Structure could reasonably be expected to result in material
adverse tax impacts on the Non-Exercising Partner or its Parent Company when
compared to the tax impacts existing at the time such transaction structure was
previously determined not to have material adverse tax impacts on the
Non-Exercising Partner or its Parent Company. If such IPO Rebuttal is delivered,
then the Exercising Partner and the Non-Exercising Partner shall then follow the
procedures set forth in Subsection 10.1(b) with respect to such IPO Notice. If
no such

 

73

--------------------------------------------------------------------------------


 

IPO Rebuttal is timely delivered to the Exercising Partner, then the IPO
Consummation Obligation will continue by utilizing such Approved IPO Structure.

 

(g)                      In the event that an IPO is abandoned or otherwise not
consummated pursuant to this Section 10.1, and (i) the last transaction
structure proposed by the Exercising Partner and discussed under Subsections
10.1(a) and (b) would have had material adverse tax impacts on the
Non-Exercising Partner or its Parent Company, (ii) an Approved IPO Structure did
not exist, or (iii) the Exercising Partner desires to pursue a transaction other
than an Approved IPO Structure, then, notwithstanding the first sentence of
Subsection 10.1(a), neither the Exercising Partner nor the non-Exercising
Partner will have the right to deliver a new IPO Notice until on or after the
first anniversary of the date of the most recent IPO Notice. Such IPO Notice
will be subject to the process set forth in Subsections 10.1(a) and 10.1(b),
except that the sixty (60) day periods therein shall be thirty (30) day periods
for any such subsequent IPO Notice.

 

(h)                     No Exercising Partner shall have the right to deliver an
IPO Notice during the pendency of discussions pursuant to this Section 10.1
concerning a previously delivered IPO Notice.

 

(i)                         For the avoidance of doubt, the Exercising Partner,
the Non-Exercising Partner and the Mitsui Partners agree that in connection with
any IPO, such Partners shall agree on a mutually acceptable structure therefor,
including by making amendments to this Agreement to reflect appropriate
governance rights for the Partners in a public company structure at such time;
provided, however, that any such governance rights included in this Agreement at
the time of such IPO shall not be materially and disproportionately detrimental
to the Mitsui Partners relative to the other Limited Partners (taking into
account the Percentage Interests held by the Limited Partners).

 

10.2                        Partnership Restructuring in connection with IPO. 
Subject to Subsection 10.1(a), commencing one year from the date of receipt of
the IPO Notice by the General Partner, the GE Partners and PTLC shall meet to
discuss restructuring the Partnership in order to effect an IPO with the most
favorable tax treatment possible and each of the General Partner, the GE
Partners and PTLC shall use reasonable best efforts to devise and effect such
restructuring.

 

10.3                        IPO Alternative.  Upon receipt of the IPO Notice,
the GE Partners or Penske Partners, as applicable, will have the option to
simultaneously seek a purchaser of the Partnership Interests and Member
Interests held by the Exercising Partner. If such interests are not purchased
pursuant to a purchase agreement executed and delivered to the Partnership by
another Person at a price acceptable to the Exercising Partner(s) in its sole
discretion by the first anniversary of the date of the IPO Notice, then the
Exercising Partner or other Partners will have the right to participate in the
IPO in accordance with the Registration Rights Agreement. Any Sale of
Partnership Interests pursuant to this Section 10.3 shall not be subject to the
provisions of Article 9.

 

74

--------------------------------------------------------------------------------


 

ARTICLE 11

 

DISSOLUTION

 

11.1                        Events of Dissolution.  The Partnership shall
continue until December 31, 2030, or such later date as PTLC, the GE
Representative Partner (so long as the GE Representative Partner and its
Affiliates collectively own at least a ten percent (10%) Percentage Interest)
and MBK CV (so long as the Mitsui Partners, collectively, own at least a ten
percent (10%) Percentage Interest) may agree, unless sooner dissolved upon the
earliest to occur of the following events, which shall cause an immediate
dissolution of the Partnership:

 

(a)                     the sale, exchange or other disposition of all or
substantially all of the Partnership’s assets;

 

(b)                     the withdrawal, resignation, filing of a certificate of
dissolution or revocation of the charter or Bankruptcy of the General Partner or
the occurrence of any other event which causes the General Partner to cease to
be a general partner of the Partnership under the Act, except as contemplated by
Section 1.1 (each an “Event of Withdrawal”); provided, however, that upon the
occurrence of an Event of Withdrawal of the General Partner, the Partnership
shall not be dissolved and its business shall not be required to be wound up if
within 90 days after such Event of Withdrawal all the Limited Partners then
holding a majority of the Partnership Interests (exclusive of any Partnership
Interest then held by members of the PTLC Consolidated Group) agree in writing
to continue the business of the Partnership and to the appointment, effective as
of the occurrence of such Event of Withdrawal, of one or more successor general
partners of the Partnership, each of whom is hereby authorized to continue the
business of the Partnership; or

 

(c)                      such earlier date as PTLC, the GE Representative
Partner (so long as the GE Representative Partner and its Affiliates
collectively own at least a ten percent (10%) Percentage Interest) and MBK CV
(so long as the Mitsui Partners, collectively, own at least a ten percent (10%)
Percentage Interest) elect.

 

11.2                        Final Accounting.  Upon the dissolution of the
Partnership and the failure to continue the Partnership as provided in
Section 11.1 hereof, a proper accounting shall be made by the Partnership’s
Auditor from the date of the last previous accounting to the date of
dissolution.

 

11.3                        Liquidation.  Upon the dissolution of the
Partnership and the failure to continue the Partnership as provided in
Section 11.1 hereof, the General Partner or, if there is no General Partner, a
person approved by PTLC, the GE Representative Partner (so long as the GE
Representative Partner and its Affiliates collectively own at least a ten
percent (10%) Percentage Interest) and MBK CV (so long as the Mitsui Partners,
collectively, own at least a ten percent (10%) Percentage Interest), shall act
as liquidator to wind up the Partnership. The liquidator shall have full power
and authority to sell, assign and encumber any or all of the Partnership’s
assets and to wind up and liquidate the affairs of the Partnership in an orderly
and business-like manner. All proceeds from liquidation shall be distributed in
the following orders of priority: (a) to the payment and discharge of the debts
and liabilities of the Partnership

 

75

--------------------------------------------------------------------------------


 

(other than liabilities for distributions to Partners) and expenses of
liquidation, (b) to the setting up of such reserves as the liquidator may
reasonably deem necessary for any contingent liability of the Partnership (other
than liabilities for distributions to Partners), and (c) the balance to the
Partners in accordance with their Capital Accounts after adjustment to reflect
all Profit and Loss for the Partnership Year in which such liquidation occurs.

 

11.4                        Cancellation of Certificate.  Upon the completion of
the distribution of Partnership assets as provided in Section 11.3 hereof, the
Partnership shall be terminated and the person acting as liquidator shall cause
the cancellation of the Certificate and shall take such other actions as may be
necessary or appropriate to terminate the Partnership.

 

ARTICLE 12

 

INVESTMENT REPRESENTATIONS

 

12.1                        Investment Purpose.  Each Limited Partner represents
and warrants to the Partnership and to each other Partner that it has acquired
its limited partner interest in the Partnership for its own account, for
investment only and not with a view to the distribution thereof, except to the
extent provided in or contemplated by this Agreement.

 

12.2                        Investment Restriction.  Each Partner recognizes
that (a) the limited partner interests in the Partnership have not been
registered under the Securities Act in reliance upon an exemption from such
registration, and agrees that it will not Transfer its limited partner interest
in the Partnership (i) in the absence of an effective registration statement
covering such limited partner interest under the Securities Act, unless such
offer or Transfer is exempt from registration for any proposed sale, and
(ii) except in compliance with all applicable provisions of this Agreement, and
(b) the restrictions on transfer imposed by this Agreement may severely affect
the liquidity of an investment in limited partner interests in the Partnership.

 

ARTICLE 13

 

NOTICES

 

13.1                        Method of Notice.  Any notice or request hereunder
may be given to any Partner at their respective addresses/ numbers set forth
below or at such other address/ number as may hereafter be specified in a notice
designated as a notice of change of address under this Section. Any notice or
request hereunder may be given by (a) hand delivery, (b) overnight courier,
(c) registered or certified mail, return receipt requested, or (d) electronic
transmission or facsimile (or such other e-mail address or number as may
hereafter be specified in a notice designated as a notice of change of address),
with electronic confirmation of its receipt and subsequently confirmed by
registered or certified mail or overnight courier. Any notice or other
communication required or permitted pursuant to this Agreement shall be deemed
given (i) when personally delivered to any officer of the party to whom it is
addressed, (ii) on the earlier of actual receipt thereof or five (5) Business
Days following posting thereof by certified or registered mail, postage prepaid,
(iii) upon actual receipt thereof when sent by a recognized overnight delivery
service or (iv) upon actual receipt thereof when sent by electronic transmission
or by facsimile to the address or number set forth below with electronic

 

76

--------------------------------------------------------------------------------


 

confirmation of its receipt, in each case, addressed to each party at its
address set forth below or at such other address as has been furnished in
writing by a party to the other by like notice, provided, that in order for an
electronic transmission to constitute proper notice hereunder, such electronic
transmission must specifically reference this Section 13.1 and state that it is
intended to constitute notice hereunder:

 

(1)

If to PTLC at:

Penske Truck Leasing Corporation
2675 Morgantown Road,
Reading, Pennsylvania 19607
Attention:  Senior Vice President — General Counsel
Facsimile:  610-775-6330
E-mail Address:  david.battisti@penske.com

 

 

 

 

with a copy to:

Penske Truck Leasing Corporation
2675 Morgantown Road,
Reading, Pennsylvania 19607
Attention:  Senior Vice President — Finance
Facsimile:  610-775-5064
E-mail Address:  frank.cocuzza@penske.com

 

 

 

 

and a copy to

Penske Corporation
2555 Telegraph Road,
Bloomfield Hills, MI 48302
Attention:  Executive Vice President and General Counsel
Facsimile:  248-648-2135
E-mail Address:  larry.bluth@penskecorp.com

 

 

 

(2)

If to PTL GP at:

c/o Penske Truck Leasing Corporation
2675 Morgantown Road,
Reading, Pennsylvania 19607
Attention:  Senior Vice President — General Counsel
Facsimile:  610-775-6330
E-mail Address:  david.battisti@penske.com

 

 

 

 

with a copy to:

c/o Penske Truck Leasing Corporation
2675 Morgantown Road,
Reading, Pennsylvania 19607
Attention:  Senior Vice President — Finance
Facsimile:  610-775-5064
E-mail Address:  frank.cocuzza@penske.com

 

77

--------------------------------------------------------------------------------


 

 

and a copy to

Penske Corporation
2555 Telegraph Road,
Bloomfield Hills, MI 48302
Attention:  Executive Vice President and General Counsel
Facsimile:  248-648-2135
E-mail Address:  larry.bluth@penskecorp.com

 

 

 

(3)

If to PAG at:

Penske Automotive Group, Inc.
2555 Telegraph Road
Bloomfield Hills, Michigan 48302
Attention:  General Counsel
Facsimile:  248-648-2515
E-mail Address:  sspradlin@penskeautomotive.com

 

 

 

 

with a copy to:

Penske Automotive Group, Inc.
2555 Telegraph Road,
Bloomfield Hills, Michigan 48302
Attention:  Chief Financial Officer
Facsimile:  248-648-2515
E-mail Address:  dave.jones@penskeautomotive.com

 

 

 

(4)

If to GE Truck Leasing

GE Capital Truck Leasing Holding Corp.

 

Leasing Holdco at:

901 Main Avenue 3rd Floor
Norwalk, Connecticut 06851
Attention:  Dennis Murray, President
Facsimile:  203-823-4502
Email Address:  Dennis.Murray@ge.com

 

 

 

 

with a copy to

GE Capital Truck Leasing Holding Corp.
c/o General Electric Capital Corporation
901 Main Avenue, 6th Floor
Norwalk, Connecticut 06851
Attention:  Executive Counsel — Mergers & Acquisitions
Facsimile:  (203) 286-2181
Email:  mark.landis@ge.com

 

 

 

(5)

If to GE Logistics

Logistics Holding Corp.

 

Holdco at:

1209 Orange Street
Wilmington, Delaware 19808

 

78

--------------------------------------------------------------------------------


 

 

with a copy to

Logistics Holding Corp.
c/o General Electric Capital Corporation
901 Main Avenue, 6th Floor
Norwalk, Connecticut 06851
Attention:  Executive Counsel — Mergers & Acquisitions
Facsimile:  (203) 286-2181
Email:  mark.landis@ge.com

 

 

 

(6)

If to GE Tennessee at:

General Electric Credit Corporation of Tennessee
2 Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention:  Deneen Sanders
Facsimile:  (312) 602-3937
Email:  Deneen.Sanders@ge.com

 

 

 

 

with a copy to

General Electric Credit Corporation of Tennessee
c/o General Electric Capital Corporation
901 Main Avenue, 6th Floor
Norwalk, Connecticut 06851
Attention:  Executive Counsel — Mergers & Acquisitions
Facsimile:  (203) 286-2181
Email:  mark.landis@ge.com

 

 

 

(7)

If to MBK CV at:

MBK Commercial Vehicles Inc.
c/o Mitsui & Co., Ltd.

Nippon Life Marunouchi Garden Tower

1-3, Marunouchi 1-chome, Chiyoda-ku, Tokyo, Japan

Attention: Fumiaki Miyamoto

General Manager

First Motor Vehicles Div.

Facsimile: +81 3-3285-9005

 

 

 

 

with a copy to

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention:  Ezra Borut, Esq.
Facsimile:  212-909-6836
Email:  eborut@debevoise.com

 

 

 

(8)

If to MBK USA CV at:

MBK USA Commercial Vehicles Inc.
c/o Mitsui & Co., Ltd.

Nippon Life Marunouchi Garden Tower

 

79

--------------------------------------------------------------------------------


 

 

 

1-3, Marunouchi 1-chome, Chiyoda-ku, Tokyo, Japan

Attention: Fumiaki Miyamoto

General Manager

First Motor Vehicles Div.

Facsimile: +81 3-3285-9005

 

 

 

 

with a copy to

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention:  Ezra Borut, Esq.
Facsimile:  212-909-6836
Email:  eborut@debevoise.com

 

13.2                        Computation of Time.  In computing any period of
time under this Agreement, the day of the act, event or default from which the
designated period of time begins to run shall not be included. The last day of
the period so computed shall be included, unless it is a Saturday, Sunday or
legal holiday, in which event the period shall run until the end of the next day
which is not a Saturday, Sunday or non-Business Day.

 

ARTICLE 14

 

GENERAL PROVISIONS

 

14.1                        Entire Agreement.  This Agreement constitutes the
entire agreement with respect to the subject matter hereof prospectively from
the Effective Time. For preclusion of doubt, this Agreement does not modify or
amend any rights or obligations of the Partnership or any Partners with respect
to events or circumstances arising or existing prior to the Effective Time,
which matters will continue to be governed by the agreement of limited
partnership of the Partnership in effect at the applicable time, and does not
waive or release any claim of a Partner or the Partnership with respect to any
event or circumstance arising or existing prior to the Effective Time.

 

14.2                        Amendment; Waiver.  The written approval of all of
the Partners shall be required with respect to any amendment of this Agreement
that would have either a disproportionate or a material adverse effect on the
rights or obligations of any Partner; all other amendments shall require the
approval of the General Partner and Majority Limited Partners. For the avoidance
of doubt, distributions and allocations to the Partners are deemed material for
the purposes of the preceding sentence. No rights under this Agreement shall be
waived except by an instrument in writing signed by the party sought to be
charged with such waiver. The General Partner shall give written notice to all
Partners promptly after any amendment has become effective.

 

14.3                        Governing Law.  This Agreement shall be construed
and enforced in accordance with and governed by the Laws of the State of
Delaware, without giving effect to the provisions, policies or principles
thereof relating to choice or conflict of Laws.

 

80

--------------------------------------------------------------------------------


 

14.4                        Binding Effect.  Except as provided otherwise
herein, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective permitted successors and permitted
assigns.

 

14.5                        Separability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

14.6                        Headings.  The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

 

14.7                        No Third-Party Rights.  Nothing in this Agreement
shall be deemed to create any right in any person not a party hereto (other than
the permitted successors and permitted assigns of a party hereto) and this
Agreement shall not be construed in any respect to be a contract in whole or in
part for the benefit of any third party (except as aforesaid).

 

14.8                        Waiver of Partition.  Each Partner, by requesting
and being granted admission to the Partnership, is deemed to waive until
termination of the Partnership any and all rights that it may have to commence
or maintain any action for partition of the Partnership’s assets.

 

14.9                        Nature of Interests.  All Partnership property,
whether real or personal, tangible or intangible, shall be deemed to be owned by
the Partnership as an entity, and none of the Partners shall have any direct
ownership of such property.

 

14.10                 Counterpart Execution.  This Agreement may be executed in
any number of counterparts, each of which shall be an original instrument and
all of which, when taken together, shall constitute one and the same Agreement.
Delivery of an executed signature page of this Agreement by email, PDF or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

[Signature Page Follows]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written, effective as of the Effective Time.

 

 

GENERAL PARTNER:

 

 

 

 

 

 

 

 

 

PTL GP, LLC

 

 

 

 

 

 

By:

LJ VP Holdings LLC,

 

 

 

its sole member

 

 

 

 

 

 

By: Penske Truck Leasing Corporation,

 

 

its sole managing member

 

 

 

 

By:

/s/ Brian Hard

 

 

 

Name:

Brian Hard

 

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

LIMITED PARTNER:

 

 

 

PENSKE TRUCK LEASING

 

CORPORATION

 

 

 

 

 

 

By:

/s/ Brian Hard

 

 

Name:

Brian Hard

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

LIMITED PARTNER:

 

 

 

PENSKE AUTOMOTIVE GROUP, INC.

 

 

 

 

 

 

By:

/s/ David Jones

 

 

Name:

David Jones

 

 

Title:

EVP & CFO

 

--------------------------------------------------------------------------------


 

 

LIMITED PARTNER:

 

 

 

GE CAPITAL TRUCK LEASING

 

HOLDING CORP.

 

 

 

 

 

 

By:

/s/ Dennis M. Murray

 

 

Name:

Dennis M. Murray

 

 

Title:

Authorized Person

 

--------------------------------------------------------------------------------


 

 

LIMITED PARTNER:

 

 

 

LOGISTICS HOLDING CORP.

 

 

 

 

 

 

By:

/s/ Dennis M. Murray

 

Name:

Dennis M. Murray

 

Title:

Authorized Person

 

--------------------------------------------------------------------------------


 

 

LIMITED PARTNER:

 

 

 

GENERAL ELECTRIC CREDIT

 

CORPORATION OF TENNESSEE

 

 

 

 

 

 

By:

/s/ Dennis M. Murray

 

 

Name:

Dennis M. Murray

 

 

Title:

Authorized Person

 

--------------------------------------------------------------------------------


 

 

LIMITED PARTNER:

 

 

 

MBK COMMERCIAL VEHICLES INC.

 

 

 

 

 

 

By:

/s/ Rui Nakatani

 

 

Name:

Rui Nakatani

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

LIMITED PARTNER:

 

 

 

MBK USA COMMERCIAL VEHICLES INC.

 

 

 

 

 

 

By:

/s/ Rui Nakatani

 

 

Name:

Rui Nakatani

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Schedule A

 

Effective at the Close of Business of the Partnership on March 18, 2015

 

Name

 

Percentage Interest

 

 

 

 

 

General Partner

 

 

 

 

 

 

 

PTL GP, LLC

 

10.79

%

 

 

 

 

Limited Partners

 

 

 

 

 

 

 

Penske Truck Leasing Corporation

 

32.23

%

 

 

 

 

Penske Automotive Group, Inc.

 

7.08

%

 

 

 

 

GE Capital Truck Leasing Holding Corp.

 

29.27

%

 

 

 

 

Logistics Holding Corp.

 

0.24

%

 

 

 

 

General Electric Credit Corporation of Tennessee

 

0.39

%

 

 

 

 

MBK Commercial Vehicles Inc.

 

16.00

%(1)

 

 

 

 

MBK USA Commercial Vehicles Inc.

 

4.00

%(2)

 

--------------------------------------------------------------------------------

(1)  Note: Certain of the Partnership Interests included in, and represented by,
MBK CV’s Percentage Interest are pledged, as of the Effective Time, pursuant to
the terms of the Mitsui Co-Obligation Fee, Payment and Security Agreement.

 

(2)  Note: Certain of the Partnership Interests included in, and represented by,
MBK USA CV’s Percentage Interest are pledged, as of the Effective Time, pursuant
to the terms of the Mitsui Co-Obligation Fee, Payment and Security Agreement.

 

--------------------------------------------------------------------------------


 

Schedule B

 

Current Members of Advisory Committee

 

Penske Committee Members:

 

Roger S. Penske
Brian Hard
Roger S. Penske, Jr.

 

 

 

GE Committee Member:

 

Trevor Schauenberg

 

 

 

Mitsui Committee Member:

 

Takeshi Mitsui

 

--------------------------------------------------------------------------------